Case 14-50971-CSS   Doc 476-2   Filed 05/06/20   Page 1 of 124




              Exhibits 1 - 20

            Filed Under Seal
Case 14-50971-CSS   Doc 476-2   Filed 05/06/20   Page 2 of 124




                    Exhibit 21

       Deposition Exhibit 398
        Case 14-50971-CSS    Doc 476-2   Filed 05/06/20   Page 3 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/0716:19:49 Desc Main
                         Document Page 133 of 248




                             EXHIBIT A

            SECOND AMENDED JOINT PLAN OF
                  REORGANIZATION




                                                                             DEPOSITION EXHIBIT


                                                                                 5'/1 /l'!)
                                                                          Rich Germosen, CCR, CRCR,CRR, RMR
              Case 14-50971-CSS           Doc 476-2        Filed 05/06/20         Page 4 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/0716:19:49 Desc Main
                         Document Page 134 of 248



                        JN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION
 In re:                                                       Chapter 11

 ALLIED HOLDINGS, INC., et all                                 Case Nos. 05-12515 through 05-12526
                                                               and 05-12528 through 05-12537
                             Debtors.                          (Jointly Administered)

                                                              Judge MuIIins

 SECOND AMENDED JOINT PLAN OF REORGANIZATION OF ALLIED HOLDINGS,
 INC. AND AFFILIATED DEBTORS PROPOSED BY THE DEBTORS, YUCAIPA AND
   THE TEAMSTERS NATIONAL AUTOMOBILE TRANSPORTATION INDUSTRY
                      NEGOTIATING COMMITTEE
                                           Dated April 5, 2007
 LATHAM & WATKINS LLP                                  TROUTMAN SANDERS LLP
 Robert A. Klyman                                      Jeffrey W. Kelley
 633 West Fifth Street, Suite 4000                     Bank of America Plaza
 Los Angeles, CA 90071                                 600 Peachtree Street, N.E. - Suite 5200
 Telephone: (213)485-1234                              Atlanta, Georgia 30308-2216
 Facsimile: (213) 891-8763                             Telephone: (404) 885-3000
                                                       Facsimile: (404)885-3900
 and
                                                       Counsel for the Debtors
 PARKER, HUDSON, RAINER & DOBBS LLP
 Rufus T. Dorsey                                       PREVIANT, GOLDBERG, UELMEN, GRATZ,
 1500 Marquis Two Tower                                MILLER & BRUEGGEMAN, S.C.
 285 Peachttee Center Ave., N.E,                       Frederick Perillo
 Atlanta, Georgia 30303                                1555 N. River Center Dr., Suite 202
 Telephone: (404) 420-5550                             Milwaukee, WI 53212
 Facsimile: (404) 522-8409                             Telephone: (414)223-0434
                                                       Facsimile: (414)271-6308

                                                       Counsel for the Teamsters National Automobile
 Counsel for Yucaipa American AUiance Fund I, LP and
                                                       Transportation Industry Negotiating Committee
 Yucaipa American Alliance (Parallel) Fund I, LP




  The Debtors in the jointly administered cases are: Allied Holdings, Inc., Case No. 05-12515; Allied
 Automotive Group, Lie., Case No. 05-12516; Allied Systems, Ltd. (L.P.), Case No. 05-12517; Allied
 Systems (Canada) Company, Case No. 05-12518; QAT, Inc, Case No. 05-12519; RMX LLC, Case
 No. 05-12520; Transport Support LLC, Case No. 05-12521; FJ. Boutell Driveaway LLC, Case No. 05-
 12522; Allied Freight Broker LLC, Case No. 05-12523; GACS Incorporated, Case No. 05-12524;
 Commercial Carriers, Inc., Case No, 05-12525; Axis Group, Inc., Case No. 05-12526; Axis Netherlands;
 LLC, Case No. 05-12528; Axis Areta, LLC, Case No. 05-12529; Logistic Teclmology, LLC, Case
 No. 05-12530; Logistic Systems, LLC, Case No. 05-12531; CT Services, Inc., Case No. 05-12532;
 Cordin Transport LLC, Case No. 05-12533; Tennmal Services LLC, Case No, 05-12534; Axis Canada
 Company, Case No. 05-12535; Ace Operations, LLC, Case No. 05-12536; and AH Industries Inc., Case
 No.05-12537.
           Case 14-50971-CSS                        Doc 476-2             Filed 05/06/20               Page 5 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/07 16:19:49 Desc Main
                         Document Page 135 of 248




                                                 TABLE OF CONTENTS

 ARTICLE I. DEFINITIONS AND GENERAL PROVISIONS,.....................................................3



        1.1 Definitions.,.................................................................,....,,,..,.,..,..............,.............^



        1.2   Time......................................................................................................................24




        1.3 Rules of Interpretation.....................................................,.,...,...............................24




 ARTICLE II. CLASSIFICATION OF CLAIMS AND INTERESTS; IMPAIRMENT ...............25

        2.1   Summary................................,.....,.....,.,,..........,,,.,.....................................,...........25




        2.2 Deemed Acceptance of Plan....,..................,..................................................,.......26



        2.3 Deemed Rejection of Plan .....................................................................................26


        2.4 Classes Entitled to Vote on Plan............................................................................26


        2.5 Confirmation Pursuant to Section 1129(b) of the Bankruptcy Code.....................26
        2.6 Prepetition Lender Claims...,.........,,......................................................................27




 ARTICLE m. TREATMENT OP CLAIMS AND INTERESTS .................................................27



        3.1 Class 1 etseq. —Other Secured Claims.........,............................,..........................27


        3.2 Class 2-Priority Non-Tax Claims.......................................................................28


        3.3 Class 3 -Workers' Compensation Claims.................,.......,.,................................29


        3.4 Class 4A- General Unsecured Claims. ................................................................29


        3.5   Class    4B-Insured          Claims....................................................................................30



        3.6 Class 4C-Other Insured Claims..........................................................................30


        3.7 Class 4D -Unsecured Claims Receiving Cash Option..........................................31

        3.8 Class 5 " Intercompany Claims.............................................................................32


        3.9 Class 6—-Subordinated General Unsecured Claims. .............................................32

        3.10 Class 7A-Old Allied Holdings Common Stock..................................................33

        3.11 Class 7B-Old Other Debtors Common Stock. ....................................................33

        3.12 Class 7C" Old Allied Holdings Stock Rights......................................................33

        3.13 Special Provision Governing Unimpaired Claims...........,.....................................34



 ARTICLE IV. TREATMENT OF UNCLASSIFIED CLAIMS....................................................34



        4.1   Summary.......................................,..................,...,.................................................34




         4.2 Unclassified Claims (Applicable to All Debtors). .................................................34



 ARTICLE V. TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED
        LEASES,...........................................................................................................................^




         5.1 Assumption andCureofExecutory Contracts and Unexpired Leases..................3 8
         5.2 Cure of Defaults of Assumed Executory Contracts and Unexpired Leases ..........39
         5.3 Collective Bargaining Agreement....,..,,...,.....,......,...............................................39


         5.4 Employment Agreements and Other Benefits.......................................................40

         5.5 Insurance Policies..................................................................................................41



         5.6 ACE Insurance Program........................................................................................42




                                                                     11
               Case 14-50971-CSS                       Doc 476-2               Filed 05/06/20                Page 6 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/0716:19:49 Desc Main
                         Document Page 136 of 248



 ARTICLE VI. MEANS FOR IMPLEMENTATION OF PLAN..................................................43



         6.1 Continued Corporate Existence and Vesting of Assets in Reorganized
                   Debtors...................................................................................................................43




         6.2 Substantive Consolidation of Claims against Debtors for Plan Purposes
                    Only.....................................................................................................................^




         6.3 Exit Financing Facility................................................................................,......,...44



         6.4 Sources of Cash for Distribution........................................................,.,.................44


         6.5 Reinstatement of Interests of Allied Holdings m its Affiliates ..............................44
         6.6 Corporate and Limited Liability Company Action,,......,.......................................44

         6.7 Effectuating Documents; Further Transactions......,....................,.,........,..............45

         6.8 Exemption from Certain Transfer Taxes and Recording Fees.....,,........................45

         6.9 Further Authorization............................................................,.............................,..45



         6.10 Canadian Operations Sale....,..,..,...,,.,.,.,.,........,.,.,.,,,.................,.,.,.,.,.,..,.,..,.,.......45


         6.11 Retained Actions..........................................,.........,.................,................,.,,......,..45



         6.12 Other Documents and Actions...,....,.....,................,............,.............,.........,..........46


         6.13 Corporate Action,...............................................,.....,...................,...,..,..........,.....,.46



         6.14 Retiree Benefits......................................................................................................47



         6.15 Employee Claims.......................,...................................................................,.......47



         6.16 Good Faith ............................................................................................................47



         6.17 Executory Contracts and Unexpired Leases Entered Into, and Other
                    Obligations Incurred After, the Petition Date.....,,...,......................,,.,................,..47

         6.18 Security Interests and Liens...........,.........................,,..........,...........,.....,...,...........47




 ARTICLE VII. PROVISIONS REGARDING CORPORATE GOVERNANCE OF
         REORGANIZED DEBTORS.,.............,.............,.,.,......,...,,,,.........,.,..,.......,.,.,.,.....,......,..48




         7.1 Reorganized Governing Documents and Reorganized By-Laws ..........................48

         7.2 Directors and Officers of Reorganized Debtors...,..,,....,.,.........,............................48

         7.3 New Employment, Retirement, Indemnification and Other Related
                    Agreements and Incentive Compensation Programs......................,,.....,...............49

         7.4 Stockholders' Agreement...,...........................,..,....................................................49



         7.5 Registration Rights Agreement.,......,,......,.............................................................49


         7.6 Management Services Agreement....,...,..,.............,.,.............................................50


         7.7 Effectuating Documents and Further Transactions.....................,..........................50

         7.8 Authorization and Issuance of New Common Stock........,....................................50

         7.9   Reserve..................................................................................................................50




         7.10 Listing of New Allied Holdings Common Stock...................................................50

         7.11 Possible Privatization of Reorganized Allied Holdings Following
                   Emergence...........,.,.....,...,.....,.......................................,.........,..............................51




         7.12 Old Allied Holdings Common Stock, Old Other Debtors Common Stock
                    and Old Allied Holdings Stock Rights...................................................................51




 ARTICLE VHI. VOTING AND DISTRIBUTIONS.....................................................................51



         8.1   Voting     of   Claims...................................................................................................51



         8.2 Nonconsensual Confirmation..............................,...........,...........,......,.....,...........,,52




                                                                      Ill
          Case 14-50971-CSS                      Doc 476-2              Filed 05/06/20               Page 7 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/0716:19:49 Desc Main
                         Document Page 137 of 248



       8.3 Acceptance by Class of Creditors...................................,......................................52


       8.4 Distributions for Claims Allowed as of the Effective Date,.,................................52

       8.5 Disbursing Agent...,..............,.,.,,...............,.............................................,..............52



       8.6 Distributions of Cash..................,..........................................................................52



       8.7 No Interest on Claims or Interests .........................................................................53


       8.8 Delivery ofDistributions.................,...............,.,.................,....,............................53


       8.9 Distributions to Holders as of the Record Date.....................,...............................53

       8.10 Indenture Tmstee as Claim Holder...........,.........,,.................................................54


        8.11 De Minimis Distributions ......................................................................................54


        8.12 Fractional Securities, Fractional Dollars............,...................,..,,...........................55

       8.13 Procedures for Distributions to Holders ofPrepetition Notes Claims...................55
       8.14 Distributions of Cash to Holders of Allowed Class 4D Claims.,,.,,......................,55
        8.15 Compliance with Tax Requirements.,.,........,.....,..........................................,........55


        8.16 No Duplicate Distributions................................,...................................................56


        8.17 Distributions in U.S. Dollars..................................................................................56




 ARTICLE IX. PROCEDURES FOR TREATING AND RESOLVING DISPUTED
       CLMMS....................................................................................................................^^




        9.1 Objections to Claims............,.,,.,.,......................,.....................,.............................56



        9.2 Authority to Prosecute Objections.........................................................................56


        9.3 No Distributions Pending Allowance.........,.......................,..................................57


        9.4 Estimation of Claims...............,.....,.................................,.,...................,.,,............^?



        9.5 Distributions After Allowance.................,...,.........................................................58


        9.6 Intentionally Omitted.............................................................................................58



        9.7 Claims Covered by Insurance Policy,.....,.....,,......................,......,.........,...............58




 ARTICLE X. CONDITIONS PRECEDENT TO CONFIRMATION AND THE
        EFFECTD/E DATE OF THE PLAN...............................................................................59




        10.1 Conditions to Confirmation.........................................................,.,.,..............,......59


        10.2 Conditions to the Effective Date............................................................................59


        10.3 Waiver of Conditions....,......................,.............,.............................................,....^!



        10.4 Intentionally Deleted..............,...,.........,.....................,....,.,..,............,.,.;................62



        10.5 Effect of Failure of Conditions.......,.,..............,.....................................................62


        10.6 Order Denying Confirmation..................,,.............................................................62




 ARTICLE XI, EFFECT OF PLAN ON CLAEMS AND INTERESTS.........................................62



        11.1 Revestingof Assets.,.....,.............,..,...............,...,..................,...,.,.................,,.......62



        11.2 Discharge of Claims andTerminationof Interests...........,....................................63

        11.3 Cancellation of Claims and Interests .....................................................................63


        11.4 Release by Debtors of Certain Parties ...................................................................64


        11.5 Release by the Debtors of the Original DIP Lenders and DIP Lenders.,...............65
        11.6 Release by Holders of Claims and Interests. .........................................................66

        11.7 Releases Reasonable; Bankruptcy Court's Exclusive Jurisdiction Related
                  Hereto...................................................................................................................67




                                                                   IV
              Case 14-50971-CSS                      Doc 476-2             Filed 05/06/20              Page 8 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/0716:19:49 Desc Main
                         Document Page 138 of 248



         11.8   S^xyffs....................................................................................................................^




         11.9 Exculpation and Limitation of Liability ................................................................67

         11.10 Injunction..........,..................................................,...............................,.................68



         11.11 Effectof Confirmation..,..................,...............,.,.........,...............,.........................68




 ARTICLE XII. RETENTION AND SCOPE OF JURISDICTION OF THE
         BANICRUPTCY COURT................................................................................................69




         12.1 Retentionof Jurisdiction........................................................................................69


         12.2 Alternative Jurisdiction..........................................................,.,.............................71


         12.3 Final Decree...........................................................................................................71




 ARTICLE XHL MISCELLANEOUS PROVISIONS...................................................................71




         13.1 Modification of the Plan.......................................................................................71


         13.2 Revocation of the Plan...........................................................................................72



         13.3 Exemption From SEC Registration .......................................................................72


         13.4 Exemption from Securities Laws....,.........,............................................................72


         13.5 Initial Offer and Sale Exempt from Registration.......,..,........................................72

         13.6 Applicable Law......................................................................................................72



         13.7 Plan Supplement....................................................................................................73



         13.8 Filing or Execution of Additional Documents...,,..................................................73

         13.9 Withholding and Reporting Requirements ...........,.,.,.,,.,....,,.......,........,...........,,.,.73

         13.10 Waiver of Rule 62(a) of the Federal Rules of Civil Procedure..............................73
         13.11 Allocation of Plan Distributions between Principal and Interest........................... 73
         13.12 Dissolution of Creditors' Committee.................,................................,..................73


         13.13 Preparation of Estates' Returns and Resolution of Tax Claims.............................74
         13.14 Headings...............................................................................................................74



         13.15 Confirmation of Plans for Separate Debtors.............,............................................74

         13.16 No Admissions; Objection to Claims ....................................................................74


         13.17 Survival of Settlements..........................................................................................74



         13.18 No Waiver............................................................................................................74



         13.19 NoBar to Suits.......................................................................................................75



         13.20 Successors and Assigns....................,.............,.,..,.................................................75



         13.21 Severability of Plan Provisions..........,................................,................,..,..............75


         13.22 Post-EffectiveDateEffectof Evidences of Claims or Interests............................ 75
         13.23 Conflicts.................................................................................................................75



         13.24 Exhibits/Schedules.................................................................................................75



         13.25 No Injunctive Relief...............................................................................................76



         13.26 Rounding................................................................................................................76



         13.27 Saturday, Sunday or Legal Holiday.,.,.....,...,............,,...,,,.,...,.......,....,..,...,,.......,,.76


         13.28 Entire Agreement............,....,.,..................................,.................,..........................76



         13.29 Service of Certain Plan Exhibits and Disclosure Statement Exhibits....................76
         13.30 Service of Documents..........,......,..............,...........................................................76
        Case 14-50971-CSS           Doc 476-2      Filed 05/06/20      Page 9 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/0716:19:49 Desc Main
                         Document Page 139 of 248



                                          INTRODUCTION

               Allied Holdings, Inc. and the Affiliated Debtors (collectively, the

       "Debtors"),Yucaipa American Alliance Fund I, LP and Yucaipa American Alliance

       (Parallel) Fund I, LP (collectively, "Yucaipa"), and The Teamsters National Automobile

       Transportation Industry Negotiating Committee ("TNATHSTC") hereby propose this

       Second Amended Joint Plan of Reorganization (defined hereinafter as the "Plan") for the

       resolution of the outstanding Claims against and Interests in the Debtors. Yucaipa and

       TNATINC are the proponents of this Plan within the meaning of Section 1129 of the

       Bankruptcy Code.


               The Creditors' Committee has endorsed the Plan, subject to, among other things,

       review and approval of the Plan Supplement and other Plan documentation, as well as

       negotiation of certain related matters, including, without limitation, documentation of the

       issuance and Distribution of the New Common Stock, including anti-dilution provisions

       in respect thereof, appropriate post-Effective Date protections for the rights of minority

       shareholders, any proposed sale of assets, terms of any funding and exit financing, and

       other review and approval rights in connection with the Confirmation process.


               Reference is made to the Plan Proponents' Disclosure Statement dated as of April

       5, 2007 for a discussion of the Debtors' history, businesses, results of operations,

       historical financial information, projections and properties, and for a summary of the Plan

       and certain related matters. There also are other agreements and documents that are, or

       will be, filed with the Bankruptcy Court, are referenced in the Plan or the Disclosure

       Statement or both, and will be available for review. All referenced documents are or will

       be accessible on the website http://administar,net/allied/indexmain.htm under the link for




       CH\927727.5
         Case 14-50971-CSS           Doc 476-2       Filed 05/06/20      Page 10 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/0716:19:49 Desc Main
                         Document Page 140 of 248



       Disclosure Statement and Plan". Capitalized terms not defined in this Introduction shall

      have the meanings ascribed to them in Article I hereof or as otherwise specified in the

      first paragraph of Section 1.1 below.


              Under the Plan, the Debtors will be reorganized through, among other things, the

       consummation of the following transactions: (i) the conversion of the DIP Facility into

      the Exit Financing Facility, (ii) payment in Cash, Reinstatement, return of collateral or

      other treatment of Other Secured Claims as agreed between the holder of each such

      Claim and Yucaipa, (iii) distribution of New Common Stock, on a Pro Rata basis, to the

      holders of Allowed General Unsecured Claims, (iv) cancellation of the existing Interests

      in the Debtors, (v) assumption of Assumed Contracts, and (vi) the potential conversion of

      the Equipment Financing Facility into New Allied Holdings Common Stock.


              Under Section 1125(b) of the Bankruptcy Code, a vote to accept or reject the Plan

      cannot be solicited from holders of claims or interests until the Disclosure Statement has

      been approved by the Bankruptcy Court. The Plan Proponents urge all Claimholders

      entitled to vote on the Plan to read in their entirety, the Plan, the Disclosure Statement,

      and the exhibits attached hereto and thereto before voting to accept or reject the Plan. To

      the extent, if any, that the Disclosure Statement is inconsistent with the Plan, the Plan will

      govern. No solicitation materials other than the Disclosure Statement and any schedules

      and exhibits attached thereto or referenced therein, or otherwise enclosed with the

      Disclosure Statement served by the Plan Proponents on interested parties, have been

      authorized by the Plan Proponents or the Bankmptcy Court for use in soliciting

      acceptances of the Plan,
        Case 14-50971-CSS              Doc 476-2   Filed 05/06/20     Page 11 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/0716:19:49 Desc Main
                         Document Page 141 of 248



                                              ARTICLE 1.
                            DEFINITIONS AND GENERAL PROVISIONS

               1.1 Definitions. As used in the Plan, capitalized terms have the meanings set
       forth below. Any capitalized term that is not otherwise defined herein, but that is used in
       the Bankruptcy Code, the Bankruptcy Rules or the local rules of the Bankruptcy Court,
       shall have the meaning given to that term in the Bankruptcy Code, the Banlcruptcy Rules
       or the local rules of the Bankruptcy Court, as applicable.

                      (1) "Ace Operations" means Ace Operations, LLC, a Georgia limited
       liability company.

                      (2) "Administrative Expense Claim" means a Claim for payment of an
       administrative expense of a kind specified in Section 503(b) or 1114(e)(2) of the
       Bankruptcy Code and/or entitled to priority pursuant to Sections 507(a)(l) or 507(b) of
       the Bankruptcy Code, including, but not limited to, (a) the actual, necessary costs and
       expenses, incurred on or after the Petition Date, of preserving the Estates and operating
       the business of the Debtors, (b) Professional Compensation, (c) any payment to be made
       under this Plan to cure a default on an executory contract or unexpired lease that is
       assumed pursuant to Section 365 of the Bankruptcy Code, (d) Allowed Claims entitled to
       be treated as Administrative Claims pursuant to a Final Order of the Bankruptcy Court,
       (e) Indenture Trustee Fees and Expenses and (f) all fees and charges assessed against the
       Estates under chapter 123 of title 28, United States Code.

                      (3) "Administrative Expense Claim Bar Date" means the first Business
       Day that is thirty (30) days following the Effective Date, except as specifically set forth
       in the Plan or a Final Order.

                      (4) "Affiliates" has the meaning given such term by Section 101(2) of
       the Bankruptcy Code.

                      (5) "Allied Automotive" means Allied Automotive Group, Inc., a
       Georgia corporation.

                      (6) "Allied Canada" means Allied Systems (Canada) Company.

                      (7) "Allied Freight Broker" means Allied Freight Broker LLC, a
       Delaware limited liability company.

                      (8) "Allied Holdings" means Allied Holdings, Inc., a Georgia
       corporation.


                      (9) "Allied Systems" means Allied Systems, Ltd. (L.P.)

                      (10) "Allowed" when used herein together with the term Claim, means
       a Claim or any portion thereof that (1) has been allowed by a Final Order of the
       Bankruptcy Court; (ii) is listed in any of the Debtors' respective Schedules (less any
       amounts paid on account of such Claim after the Petition Date), as such Schedules may
         Case 14-50971-CSS           Doc 476-2      Filed 05/06/20      Page 12 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/07 16:19:49 Desc Main
                         Document Page 142 of 248



      be amended from time to time in accordance with Bankruptcy Rule 1009, and for which
      no contrary proof of Claim has been timely Filed, other than a Claim that is listed in any
      of the Debtors' Schedules at zero or as disputed, contingent, or unliquidated; (w) is
       evidenced by a proof of Claim that has been Filed with the Banlcruptcy Court or the
       Claims Agent on or before the Bar Date (or Administrative Expense Claim Bar Date if an
       Administrative Expense Claim) or deemed to be timely filed pursuant to any Final Order
      of the Bankruptcy Court or under applicable law, and as to which (A) no objection to its
      allowance has been timely Filed, or (B) any objection to its allowance has been settled or
      withdrawn, or has been overruled by a Final Order; (iv) is Allowed pursuant to the terms
      of this Plan, including Indenture Trustee Fees and Expenses (regardless of whether such
      Claim has been listed by the Debtors in their Schedules and regardless of whether a proof
      of Claim has been filed in respect thereof); or (v) is not otherwise a Disputed Claim;
      provided, however, that Claims allowed solely for the purpose of voting to accept or
      reject this Plan pursuant to an order of the Bankmptcy Court shall not be considered
      Allowed Claims for the purposes of distribution under this Plan. An Allowed Interest
      shall have a correlative meaning.

                     (11) "Assets" means, collectively, all of the legal and equitable interests
      of the Debtors in the property, as defined by Section 541 of the Bankruptcy Code of the
      Estates of the Debtors (including, without limitation, all of the assets, property, interests
      (including equity interests) and effects, real and personal, tangible and intangible,
      including all Avoidance Actions), wherever situated as such properties exist on the
      Effective Date or thereafter.

                      (12) "Avoidance Action" means any claim or cause of action of an
      Estate arising out of or maintainable pursuant to Sections 502, 510, 541, 542, 543, 544,
      545,547, 548,549, 550, 551, or 553 of the Bankruptcy Code or under any other similar
      applicable law, regardless of whether or not such action has been commenced prior to the
      Effective Date.

                     (13) "Axis Areta" means Axis Areta, LLC, a Georgia limited liability
      company.

                      (14) "Axis Canada" means Axis Canada Company, a Nova Scotia
      unlimited liability company.

                     (15) "Axis Group" means Axis Group, Inc., a Georgia corporation.

                       (16) "Axis Netherlands" means Axis Netherlands, LLC, a Georgia
      limited liability company.

                     (17) "Ballot" means each of the ballot forms that are distributed with
      the Disclosure Statement to Holders of Claims included in Classes that are Impaired
      under this Plan and entitled to vote to accept or reject this Plan.

                     (18) "Bankruptcy Code" means title 11 of the United States Code, as in
      effect on the Petition Date and as thereafter amended, if such amendments are made
      applicable to the Chapter 1 1 Cases.
        Case 14-50971-CSS          Doc 476-2      Filed 05/06/20      Page 13 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/07 16:19:49 Desc Main
                         Document Page 143 of 248



                      (19) "Bankruptcy Court" means the United States Bankruptcy Court for
      the Northern District of Georgia, Atlanta Division or, in the event such court ceases to
      exercise jurisdiction over any Chapter 1 1 Case, the District Court or such court or adjunct
      thereof that exercises jurisdiction over such Chapter 11 Case in lieu of the United States
      Bankruptcy Court for the Northern District of Georgia, Atlanta Division.

                     (20) "Bankruptcy Rules" means, collectively, the Federal Rules of
       Bankruptcy Procedure and the Official Bankruptcy Forms, as in effect on the Petition
       Date and as thereafter amended, if such amendments are made applicable to the Chapter
       11 Cases, the Federal Rules of Civil Procedure, as applicable, to the Chapter 11 Cases or
       proceedings therein, and the Local Rules of the Bankruptcy Court, as applied to the
       Chapter 11 Cases or proceedings therein, as the case may be.

                      (21) "Bar Date" means the applicable bar date by which a proof of
       Claim must be or must have been Filed, as established by an order of the Bankruptcy
       Court, including the Bar Date Order and the Confirmation Order.

                      (22) "Bar Date Order" means that certain Order Establishing a Bar Date
       for Filing Proofs of Claim and Approving the Manner and Notice Thereof entered by the
       Bankruptcy Court on November 16, 2005 [Docket No. 731].

                      (23) "Business Day" means any day on which commercial banks are
       open for business, and not authorized to close, in the City of New York, New York,
       except any Saturday, Sunday or any day designated as a legal holiday in Bankruptcy Rule
       9006(a).

                      (24) "Canadian Operations Sale" shall have the meaning set forth in
       Section 6.10 hereof.

                      (25) "Cash" means legal tender of the United States of America and
       equivalents thereof.

                     (26) "Cash Option" means the irrevocable option that is available to
       Holders of General Unsecured Claims, Insured Claims and Other Insured Claims to be
       Cash Out Holders.

                       (27) "Cash Out Contribution" means a contribution of up to $2.5
       million of cash that Yucaipa is committed to make to effectuate the Cash Option plus any
       additional amount Yucaipa elects to make to effectuate the Cash Option if there are more
       than $20 million of Allowed Class 4D Claims. In exchange for making the Cash Out
       Contribution, Yucaipa shall receive the New Allied Holdings Common Stock that each
       Holder of an Allowed Class 4D Claim would have received if its Allowed Claim were
       classified in Class 4A, Class 4B or Class 4C (without giving effect to any Voluntary
       Reductions).

                      (28) "Cash Out Holder" means a Holder of an Allowed General
       Unsecured Claim, Insured Claim or Other Insured Claim who (a) holds an Allowed
       Claim that is equal to or less than $20,000 and does not irrevocably elect to be classified
         Case 14-50971-CSS          Doc 476-2      Filed 05/06/20      Page 14 of 124
Case 05-12515-crm Doc 2802 FJied 04/06/07 Entered 04/06/0716:19:49 Desc Main
                         Document Page 144 of 248



      in Class 4A, Class 4B or 4C or (b) holds an Allowed Claim in excess of $20,000 but
      irrevocably elects to a Voluntary Reduction of such Allowed Claim to $20,000 and to be
      classified in Class 4D.

                     (29) "Causes of Action" means all claims, actions. Avoidance Actions,
      choses in action, suits, debts, dues, sums of money, accounts^ reckonings, bonds, bills,
      specialties, covenants, contracts, controversies, agreements, promises, variances,
      trespasses, damages. Judgments, remedies, rights of set-off, third-party claims,
      subrogation claims, contribution claims, reimbursement claims, indemnity claims,
      counterclaims, and cross-claims (including, but not limited to, all claims and any
      avoidance, recovery, subordination or other actions against insiders and/or any other
      entities under the Bankruptcy Code) of any of the Debtors, the Debtors-in-Possession,
      and/or the Estates (including, but not limited to, those actions set forth in the Plan
      Supplement) that are or may be pending on the Effective Date or that may be instituted
      by the Reorganized Debtors after the Effective Date against any entity, based in law or
      equity, including, but not limited to, under the Bankmptcy Code, whether direct, indirect,
      derivative, or otherwise and whether asserted or unasserted as of the date of entry of the
      Confirmation Order.


                      (30) "Chapter 11 Case" means, with respect to each Debtor, the Chapter
      11 Case initiated by such Debtor s filing on the Petition Date of a voluntary petition for
      relief in the Bankruptcy Court under chapter 11 of the Bankmptcy Code. The Chapter 11
      Cases are being jointly administered in the Bankruptcy Court as Bankruptcy Case No. 05-
      12515-CRM pursuant to the Order Directing Joint Administration of Cases entered by the
      Bankmptcy Court on August \, 2005.

                  (31) "Claim" means a claim against one of the Debtors (or all or some
      of them) whether or not asserted or Allowed, as defined in Section 101(5) of the
      Bankmptcy Code,

                     (32) "Claims Agent" means IPMorgan Tmst Company, National
      Association, 8475 Western Way, Suite 110, Jacksonville, FL 32256.

                     (33) "Claims Objection Deadline" means the later of the first Business
      Day which is (i) one hundred twenty (120) days after the Effective Date, or (ii) such other
      time as may be ordered by the Bankruptcy Court, as such dates may be from time to time
      extended by the Bankruptcy Court without further notice to parties in interest.

                     (34) "Class" means a category of Claims or Interests designated
      pursuant to the Plan,

                    (35) "Commercial Carriers" means Commercial Carriers, Inc., a
      Michigan corporation.

                     (36) "Confirmation" means the entry of the Confirmation Order on the
      docket of the Bankruptcy Court, within the meaning ofBankmptcy Rules 5003 and 9021.
        Case 14-50971-CSS           Doc 476-2    Filed 05/06/20      Page 15 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/0716:19:49 Desc Main
                         Document Page 145 of 248



                    (37) "Confirmation Date" means the date on which the Bankruptcy
      Court enters the Confirmation Order on its docket, within the meaning of Bankruptcy
      Rules 5003 and 9021,

                      (38) "Confirmation Hearing" means the hearing held by the Bankruptcy
       Court to consider confirmation of this Plan and related matters under Section 1128 of the
      Bankruptcy Code, as such hearing may be continued.

                      (39) "Confirmation Order" means the order entered by the Bankmptcy
       Court confirming the Plan.

                      (40) "Contract/Lease Schedule" has the meaning ascribed to it in
       Section 5.1 of the Plan.

                      (41) "Cordin Transport" means Cordm Transport LLC, a Delaware
       limited liability company.

                       (42) "Creditors' Committee" means the official committee ofunsecured
       creditors of the Debtors appointed by the United States Trustee in the Chapter 11 Cases
       pursuant to Section 1102 of the Bankruptcy Code as its composition may be changed
       from time to time by addition, resignation or removal of its members.

                      (43) "CT Services" means CT Services, Inc., a Michigan corporation.

                      (44) "Cure Amount" means the amount required to satisfy any Debtor s
       obligations under Section 365(b) of the Bankmptcy Code with respect to such Debtor s
       assumption of any executory contract or unexpired lease.


                    (45) "Debtor" means, individually. Allied Holdings, Allied Automotive,
       Allied Systems, Allied (Canada), QAT, RMX, Transport Support, FJ. Boutell, Allied
       Freight Broker, GACS Incorporated, Commercial Carriers, Axis Group, Axis
       Netherlands, Axis Areta, Logistic Technology, Logistic Systems, CT Services, Cordin
       Transport, Terminal Services, Axis Canada, Ace Operations, and AH Industries, each of
       which is a Debtor in its Chapter 11 Case.

                      (46) "Debtor-in-Possession" means the Debtors in their capacities as
       debtors in possession in the Chapter 11 Cases pursuant to sections 1107(a) and 1108 of
       the Bankruptcy Code

                     (47) "Deficiency Amount" means the amount, if any, by which the
       Allowed amount of a Secured Claim exceeds the value of the collateral securing such
       Claim or the amount by which a Claim subJ ect to setoff exceeds the amount of any setoff.

                      (48) "Deficiency Claim" means any Claim against a Debtor
       representing a Deficiency Amount.

                      (49) "Designated Notice" means notice and an opportunity for a hearing
       as defined in Section 102(1) of the Bankruptcy Code, with notice limited to the Debtors,
         Case 14-50971-CSS          Doc 476-2     Filed 05/06/20      Page 16 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/0716:19:49 Desc Main
                         Document Page 146 of 248



      the Plan Proponents, the Creditors' Committee (if still in existence at such time), the
      United States Trustee, and other parties in interest who, after entry of the Confirmation
      Order, file a request for such notice with the Clerk of the Bankruptcy Court and serve a
      copy of same on counsel for the Debtors. Until and including the earlier of (a) the
      Effective Date and (b) thirty (30) days after the Confirmation Date, Designated Notice
      means notice pursuant to that certain Order Establishing Notice Procedures entered by the
      Bankruptcy Court on August 2, 2005 in the Chapter 1 1 Case [Docket No. 46] .

                    (50) "DIP Credit Documents" means that certain Secured, Super-
      Priority Debtor-in-P os session and Exit Credit and Guaranty Agreement, dated as of
      March 30, 2007, as amended, supplemented or otherwise modified from time to time, and
      all documents executed in connection therewith by and among Allied Holdings, Inc. and
      Allied Systems, LTD. (L.P.) as borrowers, certain subsidiaries of Allied Holdings, Inc.
      and Allied Systems, LTD, (L.P.) as guarantors, Goldman Sachs Credit Partners L.P., as
      Lead Arranger and Syndication Agent, The CIT Group/Business Credit, Inc., as
      Administrative Agent and Collateral Agent and the other Lenders signatory thereto from
      time to time.


                     (51) "DIP Lender Claim" means all Secured Claims arising under or
      pursuant to the DIP Credit Documents.

                       (52) "DIP Lenders" means the Secured Parties as defined by the DIP
      Loan Facility.

                    (53) "DIP Liens" means the Liens of the DIP Lenders on the Assets as
      previously granted pursuant to the Final DIP Order, subject to the limitations set forth
      therein.


                     (54) "DIP Loan Facility" means that certain debtor-in-p os session
      senior, secured credit facility entered into pursuant to the DIP Credit Documents.

                       (55) DIP Loan Facility Borrowers" means Allied Holdings and Allied
      Systems.


                     (56) "DIP Loan Facility Guarantors" means Ace Operations, AH
      Industries, Allied Automotive, Allied Canada, Allied Freight Broker, Axis Areta, Axis
      Canada, Axis Group, Axis Netherlands, Commercial Carriers, Cordin Transport, CT
      Services, FJ Boutell, GACS, Loglstic Systems, Logistic Technology, QAT, RMX,
      Terminal Services, and Transport Support.

                   (57) "Disbursing Agent" means any entity (including any Reorganized
      Debtor and any Third Party Disbursing Agent), In its capacity as a disbursing agent
      pursuant to Section 8.5.


                      (58) "Disclosure Statement" means the written disclosure statement that
      relates to this Plan, as approved by the Bankruptcy Court pursuant to Section 1125 of the
      Bankruptcy Code and Bankruptcy Rule 3017, as such disclosure statement may be
      amended, modified or supplemented from time to time in accordance with applicable law.
        Case 14-50971-CSS          Doc 476-2      Filed 05/06/20     Page 17 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/0716:19:49 Desc Main
                         Document Page 147 of 248



                       (59) "Disclosure Statement Hearing" means the hearing held pursuant
      to Bankmptcy Code Section 1125(b) and Bankruptcy Rule 3017(a), including any
       continuances thereof, at which the Bankruptcy Court considers the adequacy of the
       Disclosure Statement,

                       (60) "Disputed Claim" means (a) if no proof of Claim has been Filed by
      the applicable Bar Date, a Claim that is listed on a Debtor's Schedules as other than
      disputed, contingent or unliquidated, but as to which an objection has been Filed on or
      before the Claims Objection Deadline, and such objection has not been withdrawn or
       denied by a Final Order; (b) if no proof of Claim has been Filed by the applicable Bar
       Date, a Claim that is listed on a Debtor's Schedules as disputed, contingent or
       unliquldated; or (c) if a proof of Claim or request for payment of an Administrative
       Expense Claim has been Filed by the Bar Date (or the Administrative Expense Claim Bar
       Date, as the case may be) or has otherwise been deemed timely filed under applicable
       law: (i) a Claim for which no corresponding Claim is listed on a Debtor's Schedules;
       (ii) a Claim for which a corresponding Claim is listed on a Debtor's Schedules as other
       than disputed, contingent or unllquldated, but the nature or amount of the Claim as
       asserted in the proof of Claim varies from the nature and amount of such Claim as it is
       listed on the Schedules; (iii) a Claim for which a corresponding Claim Is listed on a
       Debtor's Schedules as disputed, contingent or unhquidated; or (iv) a Claim for which an
       objection has been Filed by a Debtor or Reorganized Debtor or, prior to the Confirmation
       Date, any other party in interest, by the Claims Objection Deadline, and such objection
       has not been withdrawn or denied by a Final Order.

                       (61) "Distribution" means any distribution by the Debtors or
       Reorganized Debtors to a Holder of an Allowed Claim or Interest.

                       (62) "Distribution Record Date" means the date selected in the
       Confirmation Order or any other Final Order of the Bankruptcy Court for determining
       which holders of Claims are eligible to receive distributions hereunder, and shall be the
       close of business on the Confirmation Date (or such other date established by Bankruptcy
       Court order).

                       (63) "District Court" means the United States District Court for the
       Northern District of Georgia, Atlanta Division.

                      (64) "Effective Date" means the date specified by Yucaipa (after
       consultation with the Debtors and the Creditors' Committee) in a notice filed by the
       Debtors or Yucaipa with the Bankruptcy Court as the date on which this Plan shall take
       effect, which date shall be not more than five (5) Business Days after the date on which
       the conditions to the Effective Date provided for in this Plan have been satisfied or
       waived.

                     (65) "Eligible Participant" means any Holder of a General Unsecured
       Claim, Insured Claim or Other Insured Claim (A) who is an "accredited investor as
       defined in Rule 501 of Regulation D promulgated under the Securities Act of 1933, as
       amended, (B) whose Claim satisfies all of the following requirements: (i) such Claim is
          Case 14-50971-CSS          Doc 476-2      Filed 05/06/20      Page 18 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/0716;19:49 Desc Main
                         Document Page 148 of 248



      the subject of a timely filed proof of claim in the Chapter 11 Cases or is listed on the
      Schedules, (ii) such Claim does not purport to be secured or entitled to any priority
      treatment and is not scheduled in the Schedules as a secured or priority Claim, (iu) such
      Claim has not been objected to, is otherwise not disputed by the Debtors and is not
      scheduled in the Schedules as contingent, unliquidated or disputed, and (C) such Claim is
       in an amount of not less than $500,000 and held such held its Eligible Claim as of March
       30, 2007 (an Eligible Claim is not assignable or otherwise transferable). Yucaipa
       Transport shall have the right to (1) request information and representations from any
      Eligible Participant who intends to acquire a participation in the Equipment Financing
      Facility to ensure, in Yucaipa Transport's sole and absolute discretion, that such Eligible
      Participant is an "accredited investof as defined in Rule 501 of Regulation D
      promulgated under the Securities Act of 1933, as amended, and (11) refuse to accept the
      executed participation agreement of and sell a participation in the Equipment Financing
      Facility to any Eligible Participant who fails to provide such information and
      representations within three (3) business days after Yucaipa Transport's request for such
      information and representations or who provides information and representations that
      Yucaipa Transport determines, in its sole and absolute discretion, are inadequate for
      Yucaipa Transport to determine definitively whether such Eligible Participant is an
      "accredited investor." Yucaipa Transport, following consultation with the Creditors'
      Committee, shall determine in its sole and absolute discretion whether a creditor is an
      Eligible Participant, including, without limitation, whether such creditor holds an Eligible
       Claim. Any decision by Yucaipa Transport shall, absent a showing of bad faith, be
       absolute and shall not be subject to appeal or challenge in any court including this Court.

                    (66) "Employee Wage Order" means that certain Order Authorizing
      Payment ofPrepetltion Wages, Certain Employee Benefits and Related Expenses entered
      on August 2, 2005 by the Bankmptcy Court.

                      (67) "Entity" means an entity as defined in Section 101(15) of the
      Bankmptcy Code.

                   (68) "Equipment Financing Facility means that certain post-Petition
      Date Loan and Security Agreement and Guaranty entered into among Allied Systems as
      borrower, the other Debtors, as guarantors, and Yucaipa Transport, as lender, to finance
      the purchase by Allied Systems of certain equipment from Yucaipa Transport Rigs from
      Yucaipa Transport, which facility has received interim approval of the Bankruptcy Court.

                   (69) "Equipment Purchase Agreement" means that certain Purchase and
      Sale Agreement entered into among Yucaipa Transport , Allied Systems and Allied
      Holdings, pursuant to which Allied Holdings shall purchase certain equipment from
      Yucaipa Transport,

                     (70) "ERISA" means the Employee Retirement Income Security Act of
       1974, as amended, and any successor statute thereto,


                     (71) "Estate" means, with regard to each Debtor, the estate that was
      created by the commencement by a Debtor of a Chapter 11 Case pursuant to Section 541




                                                   10
        Case 14-50971-CSS          Doc 476-2      Filed 05/06/20     Page 19 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/07 16:19:49 Desc Main
                         Document Page 149 of 248



       of the Bankruptcy Code, and shall be deemed to include, without limitation, any and all
       rights, powers, and privileges of such Debtor and any and all Assets and interests in
       property, whether real, personal or mixed, rights, causes of action, avoidance powers or
       extensions of time that such Debtor or such estate shall have had as of the
       commencement of the Chapter 11 Case, or which such Estate acquired after the
       commencement of the Chapter 11 Case, whether by virtue of Sections 541, 544, 545,
       546, 547, 548,549 or 550 of the Bankruptcy Code, or otherwise.

                      (72) "Estates" means, collectively, the Estates created for the Debtors in
       the Chapter 11 Cases.

                     (73) "Exit Financing Facility" means the financing facility which is
       created from the conversion of the DIP Loan Facility on the terms and conditions set
       forth in the DIP Credit Documents to (a) fund the Debtors' Cash payment obligations
       under the Plan and (b) provide the Reorganized Debtors' anticipated working capital
       needs on and after the Effective Date.

                       (74) "Exit Financing Lenders" means the lenders who are from time to
       time party to the Exit Financing Facility.

                       (75) "File" or "Filed" means file, filed or filing with the Bankruptcy
       Court or its authorized designee in the Chapter 11 Cases.

                     (76) "Final Decree" means the decree contemplated under Bankruptcy
       Rule 3022.

                     (77) "Final DIP Order" means the Final Order expected to be entered
       on or about April 11, 2007 approving, on a final basis, the DIP Loan Facility approved on
       an interim basis pursuant to that certain Interim Order Under 11 U.S.C. §§ 105(a), 362,
       363 and 364 and Bankmptcy Rules 2002, 4001, 6004, and 9014 (I) Authorizing Debtors
       to (A) Obtain New Secured post-Petition Date Financing to Refinance Existing post-
       Petition Date Financing; (B) Convert New post-Petition Date Financing Into Exit
       Financing; and (C) Pay Related Fees and Expenses, and (U) Granting Related Relief.

                      (78) "Final Order" means an order or judgment of the Bankruptcy
       Court, or other court of competent jurisdiction, as entered on the docket in any Chapter
       11 Case or the docket of any other court of competent jurisdiction, that has not been
       reversed, stayed, modified or amended, and as to which the time to appeal or seek
       certiorari or move for a new trial, reargument or rehearing has expired, and no appeal or
       petition for certiorari or other proceedings for a new trial, reargument or rehearing has
       been timely taken, or as to which any appeal that has been taken or any petition for
       certiorari that has been timely filed has been withdrawn or resolved by the highest court
       to which the order or Judgment was appealed or from which certiorari was sought or the
       new trial, reargument or rehearing will have been denied or resulted in no modification of
       such order, provided, however, that the possibility that a motion under Rule 59 or Rule 60
       of the Federal Rules of Civil Procedure, or any analogous rule under the Bankruptcy




                                                   11
         Case 14-50971-CSS          Doc 476-2      Filed 05/06/20      Page 20 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/0716:19:49 Desc Main
                         Document Page 150 of 248



      Rules or applicable state court rules of civil procedure, may be Filed with respect to such
      order, shall not cause such order not to be a Final Order.

                     (79) "FJ Bouteir means F.J. Boutell Driveaway, LLC, a Delaware
      limited liability company.

                     (80) "GACS" means GACS Incorporated, a Georgia corporation.

                     (81) "General Unsecured Claim" means a Claim against any Debtor
      other than an Administrative Expense Claim, a Priority Tax Claim, a Priority Non-Tax
      Claim, a DIP Loan Facility Claim, Prepetition Loan Facility Claim, an Insured Claim (to
      the extent paid by insurance), an Other Secured Claim, a Workers' Compensation Claim,
      a Subordinated General Unsecured Claim, an Intercompany Claim or a claim arising out
      of Old Common Stock or Old Allied Holdings Stock Rights, General Unsecured Claims
      shall include any Deficiency Claims of a holder of a Secured Claim.

                     (82) "Holder" means a holder of a Claim or Interest, as applicable.

                     (83) "£BT" means the International Brotherhood of Teamsters.

                     (84) "Impaired" means with respect to any Class of Claims or Interests,
      a Claim or Interest that is impaired within the meaning of Section 1124 of the Bankruptcy
      Code.


                     (85) "Indenture Trustee" means Wells Fargo Bank, National
      Association, as tmstee, or any successor tmstee, under the Prepetition Notes Indenture.


                     (86) "Indenture Trustee Charging Lien" means any Lien or other
      priority in payment or right available to the Indenture Trustee pursuant to the Prepetition
      Notes Indenture or otherwise available to the Indenture Trustee under applicable law, for
      the payment oflndenture Tmstee Fees and Expenses.

                     (87) "Indentire Tmstee Fees and Expenses" means the reasonable fees
      and expenses of the Indenture Tmstee (including reasonable attorneys fees) allowable
      under the Prepetition Notes Indenture.

                     (88) "Initial Board" shall have the meaning set forth in Section 7.2 of
      the Plan,

                    (89) "Insured Claim" means any Tort Claim that arises from an incident
      or occurrence alleged to have occurred prior to the Effective Date and that is covered
      under an insurance policy, including the Debtors' self-insured retention and deductible,
      other than a workers' compensation insurance policy, applicable to the Debtors or their
      businesses.


                     (90) "Intercompany Claim" means any Claim that Is or could be
      asserted by any Debtor(s) or its/their Estate(s) against any other Debtor(s) or its/their
      Estate(s).




                                                  12
        Case 14-50971-CSS           Doc 476-2     Filed 05/06/20   Page 21 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/0716:19:49 Desc Main
                         Document Page 151 of 248



                      (91) "Interest" means any equity security of any Debtor (as defined in
       Section 101(16) of the Bankruptcy Code).

                     (92) "KERP" means that certain key employee retention program
       approved by the Bankruptcy Court on December 19, 2005 [Docket No. 829] and
       implemented by supplemental order entered by the Bankruptcy Court on January 6, 2006
       [Docket No. 905].

                      (93) "Lien" has the meaning set forth in Section 101(37) of the
       Bankruptcy Code.

                      (94) "Logistic Systems" means Logistic Systems, LLC, a Georgia
       limited liability company.

                      (95) "Logistic Technology" means Logistic Technology, LLC, a
       Georgia limited liability company,

                     (96) "Management Services Agreement" means that certain Monitoring
       and Management Sen/ices Agreement by and between Yucaipa American Funds, LLC, a
       Delaware limited liability company and Allied Holdings, Inc.

                      (97) "Material Adverse Effect" means any material adverse change in
       the assets, liabilities, operations, business, property or prospects of the Debtors' or
       Reorganized Debtors' businesses, in each case taken as a whole.

                      (98) "New Ace Operations Common Stock" means the membership
       interests in Reorganized Ace Operations, authorized hereunder on the Effective Date and
       any additional membership interests authorized for the purposes specified herein and as
       further described in the Amended Governing Documents.

                      (99) "New AH Industries Common Stock" means the shares of
       common stock of Reorganized AH Industries, par value $0.01 per share, authorized
       hereunder on the Effective Date and any additional shares authorized for the purposes
       specified herein and as further described in the Reorganized Governing Documents.

                      (100) "New Allied Automotive Common Stock" means the shares of
       common stock of Reorganized Allied Automotive, par value $0.01 per share, authorized
       hereunder on the Effective Date and any additional shares authorized for the purposes
       specified herein and as further described in the Reorganized Governing Documents,

                      (101) "New Allied Canada Common Stock" means the shares of
       common stock of Reorganized Allied Canada, par value $0.01 per share, authorized
       hereunder on the Effective Date and any additional shares authorized for the purposes
       specified herein and as further described in the Reorganized Governing Documents.

                    (102) "New Allied Freight Broker Common Stock" means the
       membership interests in Reorganized Allied Freight Broker, authorized hereunder on the




                                                  13
         Case 14-50971-CSS          Doc 476-2      Filed 05/06/20     Page 22 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/0716:19:49 Desc Main
                         Document Page 152 of 248



      Effective Date and any additional membership interests authorized for the purposes
      specified herein and as further described in the Reorganized Governing Documents.

                     (103) "New Allied Holdings Common Stock" means the shares of
      common stock of Reorganized Allied Holdings, par value $0,01 per share, authorized
      hereunder on the Effective Date for Distribution to Holders of Allowed General
      Unsecured Claims, Insured Claims, Other Insured Claim and Equipment Financing
      Facility Claims pursuant to the Plan and any additional shares authorized for the purposes
      specified herein and as further described in the Reorganized Governing Documents

                     (104) "New Allied Systems Common Stock" means the partnership
      interests of Reorganized Allied Systems, authorized hereunder on the Effective Date and
      any partnership interests authorized for the purposes specified herein and as further
      described in the Reorganized Governing Documents.

                     (105) "New Axis Areta Common Stock" means the membership interests
      in Reorganized Axis Areta, authorized hereunder on the Effective Date and any
      additional membership interests authorized for the purposes specified herein and as
      further described in the Reorganized Governing Documents.

                     (106) "New Axis Canada Common Stock" means the shares of common
      stock of Reorganized Axis Canada, par value $0.01 per share, authorized hereunder on
      the Effective Date and any additional shares authorized for the purposes specified herein
      and as further described in the Reorganized Governing Documents.

                     (107) "New Axis Group Common Stock" means the shares of common
      stock of Reorganized Axis Group, par value $0.01 per share, authorized hereunder on the
      Effective Date and any additional shares authorized for the purposes specified herein and
      as further described in the Reorganized Governing Documents.

                     (108) "New Axis Netherlands Common Stock" means the membership
      interests in Reorganized Axis Netherlands, authorized hereunder on the Effective Date
      and any additional membership interests authorized for the purposes specified herein and
      as further described in the Reorganized Governing Documents.

                    (109) <(New Commercial Carriers Common Stock" means the shares of
      common stock of Reorganized Commercial Carriers, par value $0.01 per share,
      authorized hereunder on the Effective Date and any additional shares authorized for the
      purposes specified herein and as further described in the Reorganized Governing
      Documents.


                    (110) "New Common Stock" means, collectively, as applicable the
      shares of common stock, membership interests and partnership interests of each of the
      Reorganized Debtors as of the Effective Date.

                     (Ill) "New Cordin Transport Common Stock" means the membership
      interests in Reorganized Cordin Transport, authorized hereunder on the Effective Date




                                                 14
        Case 14-50971-CSS          Doc 476-2      Filed 05/06/20      Page 23 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/0716:19:49 Desc Main
                         Document Page 153 of 248



      and any additional membership interests authorized for the purposes specified herein and
       as further described m the Reorganized Governing Documents.

                     (112) "New CT Services Common Stock" means the shares of common
      stock of Reorganized CT Services, par value $0.01 per share, authorized hereunder on the
      Effective Date and any additional shares authorized for the purposes specified herein and
       as further described in the Reorganized Governing Documents.

                      (113) "New FJ Boutell Common Stock" means the membership interests
       in Reorganized FJ Boutell, authorized hereunder on the Effective Date and any additional
       membership interests authorized for the purposes specified herein and as further
       described in the Reorganized Governing Documents.

                     (114) "New GACS Common Stock" means the shares of common stock
       of Reorganized GACS, par value $0.01 per share, authorized hereunder on the Effective
       Date and any additional shares authorized for the purposes specified herein and as further
       described in the Reorganized Governing Documents.

                      (115) "New Loglstic Systems Common Stock" means the membership
       interests in Reorganized Logistic Systems, authorized hereunder on the Effective Date
       and any additional membership interests authorized for the purposes specified herein and
       as further described in the Reorganized Governing Documents.

                       (116) "New Logistic Technology Common Stock" means the
       membership interests In Reorganized Logistic Technology, authorized hereunder on the
       Effective Date and any additional membership interests authorized for the purposes
       specified herein and as further described in the Reorganized Governing Documents.

                      (117) "New QAT Common Stock" means the shares of common stock of
       Reorganized QAT, par value $0.01 per share, authorized hereunder on the Effective Date
       and any additional shares authorized for the purposes specified herein and as further
       described in the Reorganized Governing Documents.

                    (118) "New RMX Common Stock" means the membership interests in
       Reorganized RMX, authorized hereunder on the Effective Date and any additional
       membership interests authorized for the purposes specified herein and as further
       described in the Reorganized Governing Documents.

                      (119) "New Terminal Services Common Stock" means the membership
       interests in Reorganized Terminal Services, authorized hereunder on the Effective Date
       and any additional membership interests authorized for the purposes specified herein and
       as further described in the Reorganized Governing Documents.

                      (120) "New Transport Support Common Stock" means the membership
       interests in Reorganized Transport Support, authorized hereunder on the Effective Date
       and any additional membership interests authorized for the purposes specified herein and
       as further described in the Reorganized Governing Documents.




                                                   15
         Case 14-50971-CSS          Doc 476-2     Filed 05/06/20      Page 24 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/07 16:19:49 Desc Main
                         Document Page 154 of 248



                     (121) "Old Ace Operations Common Stock" means the membership
      interests in Ace Operations that are outstanding immediately prior to the Effective Date
      and any right, contractual or otherwise, to acquire any membership interests in Ace
      Operations in existence immediately prior to the Effective Date.

                     (122) "Old AH Industries Common Stock" means all authorized and
      issued shares of common stock of AH Industries that are outstanding immediately prior
      to the Effective Date and any right, contractual or otherwise, to acquire any common
      shares of Old AH Industries Inc. Common Stock in existence immediately prior to the
      Effective Date.

                    (123) "Old Allied Automotive Common Stock" means all authorized and
      issued shares of common stock of Allied Automotive that are outstanding immediately
      prior to the Effective Date and any right, contractual or otherwise, to acquire any
      common shares of Old Allied Automotive Common Stock in existence immediately prior
      to the Effective Date.

                    (124) "Old Allied Canada Common Stock" means all authorized and
      issued shares of common stock of Allied Canada that are outstanding immediately prior
      to the Effective Date and any right, contractual or otherwise., to acquire any common
      shares of Old Allied Canada Common Stock in existence immediately prior to the
      Effective Date.

                     (125) "Old Allied Freight Broker Common Stock" means all
      membership interests in Allied Freight Broker that are outstanding immediately prior to
      the Effective Date and any right, contractual or otherwise, to acquire any membership
      interests of Allied Freight Broker in existence immediately prior to the Effective Date.

                    (126) "Old Allied Holdings Common Stock" means all authorized and
      issued shares of common stock of Allied Holdings that are outstanding immediately prior
      to the Effective Date.

                     (127) "Old Allied Holdings Stock Rights" means, collectively, all
      options, warrants and rights (whether fixed or contingent, matired or unmatured,
      disputed or undisputed) contractual, legal or otherwise, to purchase or acquire Old
      Common Stock.


                    (128) "Old Allied Systems Common Stock" means all authorized and
      issued partnership interests of Allied Systems that are outstanding immediately prior to
      the Effective Date and any right, contractual or otherwise, to acquire any partnership
      interests of Old Allied Systems in existence immediately prior to the Effective Date.

                     (129) "Old Axis Areta Common Stock" means all membership interests
      in Axis Areta that are outstanding immediately prior to the Effective Date and any right,
      contractial or otherwise, to acquire any membership interests in Axis Areta in existence
      immediately prior to the Effective Date.




                                                 16
        Case 14-50971-CSS          Doc 476-2      Filed 05/06/20      Page 25 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/07 16:19:49 Desc Main
                         Document Page 155 of 248



                      (130) "Old Axis Canada Common Stock" means all authorized and
       issued shares of common stock of Axis Canada that are outstanding immediately prior to
       the Effective Date and any right, contractual or otherwise, to acquire any common shares
       of Old Axis Canada Common Stock in existence immediately prior to the Effective Date.

                      (131) "Old Axis Group Common Stock" means all authorized and issued
       shares of common stock of Axis Group that are outstanding immediately prior to the
       Effective Date and any right, contractual or otherwise, to acquire any common shares of
       Old Axis Group Common Stock m existence immediately prior to the Effective Date,

                       (132) "Old Axis Netherlands Common Stock" means all membership
       interests in Axis Netherlands that are outstanding immediately prior to the Effective Date
       and any right, contractual or otherwise, to acquire any membership interest in Axis
       Netherlands in existence immediately prior to the Effective Date.

                     (133) "Old Commercial Carriers Common Stock" means all authorized
       and issued shares of common stock of Commercial Carriers that are outstanding
       immediately prior to the Effective Date and any right, contractual or otherwise, to acquire
       any common shares of Old Commercial Carriers Common Stock in existence
       immediately prior to the Effective Date.

                      (134) "Old Common Stock" means, collectively. Old Allied Holdings
       Common Stock and Old Other Debtors Common Stock.

                      (135) "Old Corbin Common Stock" means the membership interests in
       Cordin Transport that are outstanding prior to the Effective Date and any right,
       contractual or otherwise, to acquire any membership interests in Corbin in existence
       immediately prior to the Effective Date.

                      (136) "Old CT Services Common Stock" means all authorized and
       issued shares of common stock of CT Services that are outstanding immediately prior to
       the Effective Date and any right, contractual or otherwise, to acquire any common shares
       of Old CT Services Common Stock in existence immediately prior to the Effective Date.

                       (137) "Old FJ Boutell Common Stock means all membership interests
       in FJ Boutell that are outstanding immediately prior to the Effective Date and any right,
       contractial or otherwise, to acquire any membership interests in FJ Boutell in existence
       immediately prior to the Effective Date.

                      (138) "Old GACS Common Stock" means all authorized and issued
       shares of common stock of GACS that are outstanding immediately prior to the Effective
       Date and any right, contractual or otherwise, to acquire any common shares of Old GACS
       Common Stock in existence immediately prior to the Effective Date.

                       (139) "Old Logistic Systems Common Stock" means all membership
       interests in Loglstic Systems that are outstanding immediately prior to the Effective Date
       and any right, contractual or otherwise, to acquire any membership interests in Logistic
       Systems in existence immediately prior to the Effective Date,



                                                   17
         Case 14-50971-CSS           Doc 476-2      Filed 05/06/20      Page 26 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/0716:19:49 Desc Main
                         Document Page 156 of 248



                     (140) "Old Logistic Technology Common Stock means all membership
      interests in Logistic Technology that are outstanding immediately prior to the Effective
      Date and any right, contractual or otherwise, to acquire any membership interests in
      Logistic Technology in existence immediately prior to the Effective Date.

                      (141) "Old Other Debtors Common Stock" means, collectively, the
      authorized and issued shares of common stock, partnership interests, membership
      interests or other equity interests, as applicable, of or in the Other Debtors and any right,
       contractual or otherwise, to acquire any common shares of such common stock, or any
      such partnership interests or membership interests or other equity interests in existence
      immediately prior to the Effective Date.

                    (142) "Old QAT Common Stock" means all authorized and issued shares
       of common stock of QAT that are outstanding immediately prior to the Effective Date
      and any right, contractual or otherwise, to acquire any common shares of Old QAT
      Common Stock in existence immediately prior to the Effective Date.

                    (143) "Old RMX Common Stock" means all membership interests in
      RMX that are outstanding immediately prior to the Effective Date and any right,
      contractual or otherwise, to acquire any membership interests in RMX in existence
      immediately prior to the Effective Date.

                     (144) "Old Terminal Services Common Stock" means all membership
      interests in Terminal Services that are outstanding immediately prior to the Effective
      Date and any right, contractual or otherwise, to acquire any membership interests in
      Terminal Services in existence immediately prior to the Effective Date.

                   (145) "Old Transport Support Common Stock" means all authorized and
      issued membership interests in Transport Support that are outstanding immediately prior
      to the Effective Date and any right, contractual or otherwise, to acquire any membership
      interests in Transport Support in existence immediately prior to the Effective Date.

                   (146) "Ordinary Course Professionals Order" means that certain Order
      Authorizing Employment of Professionals in the Ordinary Course of Business entered by
      the Bankruptcy Court on August 2, 2005 [Docket No. 55].

                     (147) "Original DIP Credit Documents" means that certain that certain
      Senior Secured, Super-Priority Debtor-in-Possession Credit Agreement, dated as of
      August 1, 2005, as amended, supplemented or otherwise modified from time to time, and
      all documents executed in connection therewith by and between the Debtors as borrowers
      and General Electric as Administrative Agent, Collateral Agent, Revolver Agent and co-
      Syndication Agent, Morgan Stanley Senior Funding, Inc., as Term Loan A Agent, Term
      Loan B Agent, Term Loan C Agent, co-Syndication Agent, co-Bookrunner and co-Term
      Loan B Lead Arranger and the other Lenders signatory thereto from time to time.

                     (148) "Original DIP Lender" means the Secured Parties as defined by the
      Original DIP Loan Facility.




                                                   18
        Case 14-50971-CSS          Doc 476-2       Filed 05/06/20      Page 27 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/07 16:19:49 Desc Main
                         Document Page 157 of 248



                      (149) "Original DD3 Loan Facility" means that certain debtor-in-
       possession senior, secured credit facility entered into pursuant to the Original DIP Credit
       Documents.

                      (150) "Other Debtors" means all Debtors except for Allied Holdings.

                      (151) "Other Insured Claim" means any Tort Claim arising from an
       incident or occurrence alleged to have occurred prior to the Effective Date and asserted
       against GACS or Commercial Carriers, Inc.

                      (152) "Other Secured Claim" means a Secured Claim other than a
       Prepetition Lender Claim or a DIP Lender Claim,

                      (153) "Person" shall have the meaning ascribed in Section 101(41) of the
       Bankmptcy Code.

                      (154) "Petition Date" means July 31, 2005, the date on which each of the
       Debtors Filed Its respective petition for relief in the Bankruptcy Court for the Northern
       District of Georgia, Newnan Division, commencing its Chapter 11 Case.

                      (155) "Plan" means this joint plan of reorganization as the same may
       hereafter be amended or modified. If the Plan is withdrawn as the Plan for a particular
       Debtor, the defined term "Plan" shall not include the plan of reorganization or liquidation
       for such Debtor in its Chapter 11 Case except where the context otherwise requires.

                       (156) "Plan Documents" means, collectively, the Disclosure Statement,
       this Plan, all exhibits, schedules and annexes to each, all of the documents included in the
       Plan Supplement, and all other agreements contemplated by the Plan.

                       (157) "Plan Objection Deadline" means May 1, 2007 at 4:00 p.m.
       (Eastern Time), the deadline established by the Bankmptcy Court for filing and serving
       objections to the Confirmation of the Plan.

                      (158) "Plan Proponents" means, collectively, the Debtors, Yucaipa and
       TNATINC.

                      (159) "Plan Supplement" means the compilation of documents and forms
       of documents, schedules and exhibits, including those specified in Section 13.7 of the
       Plan, as it may thereafter be altered, amended, modified or supplemented in accordance
       with the terms hereof.

                       (160) "Postpetition Tax Claims" means Administrative Expense Claims
       and other Claims by a governmental unit for taxes against any of the Debtors (and for
       interest and/or penalties related to such taxes) for any tax year or period, which Claims
       first arise from and including the Petition Date through and including the Effective Date.




                                                    19
         Case 14-50971-CSS           Doc 476-2     Filed 05/06/20      Page 28 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/0716:19:49 Desc Main
                         Document Page 158 of 248



                     (161) "Prepetitlon Lender Claim" means any Claim (including without
      limitation, principal, interest, fees, costs and expenses) under or pursuant to the
      Prepetition Loan Facility.

                     (162) "Prepetition Loan Facility" means that certain senior, secured
       credit facility in the principal amount of approximately $180 million provided by a group
      of lenders, with Ableco Finance, LLC as collateral agent and Wells Fargo Foothill, Inc.,
      formerly known as Foothill Capital Corporation, as administrative agent.

                     (163) "Prepetition Notes" means the 8 5/8% Senior Notes in the
       aggregate original principal amount of $150,000,000 issued by Allied Holdings pursuant
      to the Prepetiti on Notes Indenture.

                     (164) "Prepetition Notes Claim" means any Claim for principal and
      interest under or pursuant to the Prepetitlon Notes or the Prepetition Notes Indenture,
      including without limitation Claims against guarantors of the Prepetition Notes, which
      Claims shall constitute Allowed Claims under the Plan in an amount of not less than
      $154,317,286.61.

                     (165) "Prepetition Notes Indenture" means that certain indenture dated as
      of September 30, 1997, by and between Allied Holdings and The First National Bank of
      Chicago, as tmstee, as such indenture may have been amended, supplemented, or
      otherwise modified from time to time, and all related agreements and documents.

                     (166) "Priority Non-Tax Claim means a Claim entitled to priority under
      the provisions of Sections 507(a)(3) through 507(a)(7) of the Bankmptcy Code other than
      an Administrative Expense Claim, a Postpetition Tax Claim or a Priority Tax Claim.

                     (167) "Priority Tax Claim" means a Claim against the Debtors that is of
      a kind specified in Sections 502(1) and 507(a)(8) of the Bankruptcy Code.

                     (168) "Professional" means any professional employed in the Chapter 1 1
      Cases pursuant to Sections 327 or 1103 of the Bankruptcy Code or any professional or
      other entity seeking compensation or reimbursement of expenses in connection with the
      Chapter 11 Cases pursuant to Section 503(b)(4) of the Bankmptcy Code.

                    (169) Professional Compensation" means (i) any amounts that the
      Bankruptcy Court allows pursuant to Section 327, 328, 330, 331, 363, 503(b) or 1103 of
      the Bankruptcy Code as compensation earned, and reimbursement of expenses incurred,
      by professionals employed by the Debtors and the Creditors' Committee and (11) any
      amounts the Bankruptcy Court allows pursuant to Sections 503 (b) of the Bankmptcy
      Code in connection with the making of a substantial contribution to the Chapter 11 Cases.

                     (170) "Pro Rata" means, with respect to any distribution on account of an
      Allowed Claim, a proportionate share, so that the ratio of the consideration distributed on
      account of an Allowed Claim or Allowed Interest in a Class or Classes to the amount of
      such Allowed Claim or Allowed Interest is the same as the ratio of the amount of the
      consideration distributed on account of all Allowed Claims or Allowed Interests in such



                                                  20
        Case 14-50971-CSS          Doc 476-2      Filed 05/06/20      Page 29 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/0716:19:49 Desc Main
                         Document Page 159 of 248



       Class or Classes to the amount of all Allowed Claims or Allowed Interests in such Class
       or Classes.


                      (171) "QAT" means QAT, Inc., a Florida corporation.

                     (172) "Qualified Pension Plans" means, collectively, all of the Debtors'
       defined benefit plans, including: the Allied Defmed Benefit Pension Plan, the Allied
       Systems, Ltd., UAW Local 95 Unit 2 Retirement Income Plan, the Allied Systems, Ltd.
       Office Workers UAW Local 95 Pension Plan and Trust, and the Registered Pension Plan
       for Employees of Allied Systems (Canada) Company.

                      (173) "Record Date" means the date established in the Confirmation
       Order or any other Final Order of the Bankruptcy Court for determining the identity of
       Holders of Allowed Claims or Interests entitled to Distributions under this Plan. If no
       Record Date is established in the Confirmation Order or any other order of the
       Bankmptcy Court, then the Record Date shall be the Confirmation Date.

                      (174) "Record Holder" means the Holder of a Claim or Interest as of the
       Record Date,


                      (175) "Registration Rights Agreement means that certain Registration
       Rights Agreement entered into by and among Reorganized Allied Holdings, Yucaipa and
       potentially other holders the New Allied Holdings Common Stock,

                      (176) "Reinstated" or "Reinstatement" means (x) with respect to a
       Claim, (i) the Debtors shall cure any default that occurred before or after the relevant
       Petition Date, other than a default of a kind specified in Section 365(b)(2) of the
       Bankmptcy Code, (11) the maturity of such Claim shall be Reinstated as such maturity
       existed before any such default, (iu) the Holder of such Claim shall be compensated for
       any damages incurred as a result of any reasonable reliance by the Holder on any right to
       accelerate its Claim, and (iv) the legal, equitable and contractual rights of such holder
       will not otherwise be altered, and (y) with respect to an Interest, the legal, equitable and
       contracfaial rights of the holder of such Interest will not be altered.

                     (177) "Reorganized By-Laws" means the amended by-laws of the
       Reorganized Debtors prepared pursuant to Section 7.1 of this Plan, in substantially the
       form contained in the Plan Supplement.

                      (178) "Reorganized Governing Documents" means the amended and
       restated articles of incorporation, partnership agreement or limited liability company
       operating agreement, as the case may be, of each of the Reorganized Debtors prepared
       pursuant to Section 7.1 of this Plan, in substantially the forms contained In the Plan
       Supplement.

                      (179) "Reorganized Debtor" or "Reorganized Debtors" means, on and
       after the Effective Date, the Debtors as reorganized pursuant to the Plan, as the case may
       be and, in each case, to the extent applicable. When referring to a specific Debtor as
       reorganized pursuant to the Plan, the Plan shall use the term "Reorganized [name of



                                                   21
          Case 14-50971-CSS          Doc 476-2       Filed 05/06/20      Page 30 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/0716:19:49 Desc Main
                         Document Page 160 of 248



      Debtor]." Reorganized Allied Holdings will be the ultimate corporate parent of the
      Reorganized Debtors.

                       (180) "Retained Actions" means all claims. Causes of Action, rights of
       action, suits and proceedings, whether in law or in equity, whether known or unknown,
       which any Debtor or any Debtors' Estate may hold against any Person, including, without
       limitation, (i) claims and Causes of Action brought prior to the Effective Date, (ii) claims
      and Causes of Action against any Persons for failure to pay for products or services
      provided or rendered by any of the Debtors, (iii) claims and Causes of Action relating to
      strict enforcement of any of the Debtors' intellectual property rights, including patents,
      copyrights and trademarks, (iv) claims and Causes of Action seeking the recovery of any
      of the Debtors' or the Reorganized Debtors' accounts receivable or other receivables or
      rights to payment created or arising in the ordinary course of any of the Debtors' or the
      Reorganized Debtors' businesses, including, without limitation, claim overpayments and
      tax refunds, and (v) all Causes of Action that are Avoidance Actions,

                      (181) "RMX" means RMXLLC, a Delaware limited liability company.

                      (182) "Scheduled Claims" means Claims set forth on the Schedules.

                     (183) "Schedules" means, with respect to any Debtor, the Schedules of
       Assets and Liabilities such Debtor filed in its Chapter 1 1 Case, as such Schedules may be
       amended from time to time in accordance with Bankruptcy Rule 1009.

                      (184) "Secured Claim" means: (a) Claims that are secured by a Lien on
      property in which an Estate has an interest, which liens are valid, perfected and
      enforceable under applicable law or by reason of a Final Order, or that are subject to
      setoff under Section 553 of the Bankruptcy Code, to the extent of the value of the
      creditor's interest in the Estate's interest in such property or to the extent of the amount
      subject to setoff, as applicable, all as determined pursuant to Section 506(a) of the
      Bankmptcy Code; and (b) Claims which are Allowed under the Plan as a Secured Claim.

                      (185) "Securities Act" means the Securities Act of 1933, 15 U.S.C. §§
      77a-77aa, as now in effect or hereafter amended.


                      (186) "Securities and Exchange Commission" means the United States
       Securities and Exchange Commission.

                      (187) "Securities Claim" means any Claim described in Section 510(b)
      of the Bankruptcy Code against any Debtor arising from rescission of a purchase or sale
      of a security of any Debtor, for damages arising from the purchase or sale of such
      security, or for reimbursement, indemnity or contribution Allowed under Section 502 of
      the Bankruptcy Code on account of such Claim, or for any Claim arising out of the
      ownership of an equity security.

                      (188) "Subordinated General Unsecured Claims" means Class 6 Claims
      which consist of (i) any Claim, or portion thereof, which is subordinated to the payment
      of all other General Unsecured Claims (other than Claims which are themselves



                                                   22
        Case 14-50971-CSS           Doc 476-2      Filed 05/06/20     Page 31 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/0716:19:49 Desc Main
                         Document Page 161 of 248



       Subordinated General Unsecured Claims) pursuant to Section 510 of the Bankmptcy
       Code, any other applicable law, any order of the Bankmptcy Court or any applicable
       agreement, or (u) any Claim for any fine, penalty, or forfeiture, or for multiple,
       exemplary or punitive damages, to the extent that such fine, penalty, forfeiture, or
       damages are not compensation for actual pecuniary loss suffered by the Holder of such
       Claim and to the extent that there is not insurance coverage under applicable insurance
       policies for such Claim. Under the Plan, on and as of the Effective Date, such Claims
       shall be cancelled and the Holders thereof will receive no distribution on account thereof
      under the Plan.

                        (189) "Stockholders' Agreement" means the stockholders' agreement, in
       substantially the form as may be contained in the Plan Supplement to this Plan.

                        (190) "Stib Amount" has the meaning set forth in Section 3.7 hereof.

                        (191) "Terminal Services" means Terminal Services LLC, a Delaware
       limited liability company.

                     (192) "TNATINC" means the Teamsters National Automobile
       Transportation Industry Negotiating Committee.

                       (193) "Tort Claim" means any Claim (including punitive damage claims
       to the extent permitted by the Bankruptcy Court and not otherwise subordinated under
       applicable law) that arose prior to the Petition Date, that has not been settled,
       compromised or otherwise resolved, that: (a) arises out of allegations of personal injury,
       wrongful death, property damage or similar legal theories of recovery; or (b) arises under
       any federal, state or local statute, rule, regulation or ordinance governing, regulating or
       relating to health, safety, hazardous substances or the environment, including any
       products liability or tort claim asserted against GACS or Commercial Carriers, Inc.

                        (194) "Transport Support" means Transport Support LLC, a Delaware
       limited liability company.

                     (195) "Unimpaired" means, with respect to a Class of Claims or
       Interests, any Class that is unimpaired within the meaning of Section 1124 of the
       Bankruptcy Code.

                        (196) "Voluntary Reduction" shall have the meaning set forth in section
       3.7 hereof,


                       (197) "Voting Agent" means JPMorgan Trust Company, National
       Association, 8475 Western Way, Suite 110, Jacksonville, FL 32256 in its capacity as
       notice, claims and balloting agent for the Debtors.

                      (198) "Voting Deadline" means May 1, 2007 at 4:00 p.m. (Eastern
       Time), the date and time by which all Ballots must be received by the Voting Agent.




                                                   23
         Case 14-50971-CSS           Doc 476-2       Filed 05/06/20      Page 32 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/0716:19:49 Desc Main
                         Document Page 162 of 248



                      (199) "Voting Instructions" means the instructions for voting on the Plan
      that are attached to the Ballots.

                     (200) "Voting Record Date" means the date established by the
      Bankmptcy Court for determining the identity of Holders of Allowed Claims or Interests
      entitled to vote on this Plan.

                    (201) "Workers' Compensation Claim" means a Claim by any former or
      current employee of the Debtors arising from or related to their employment with the
      Debtors for which the Debtors are required by state statute to maintain workers'
      compensation insurance coverage through a program of either third party insurance, self-
      insurance, or state-sponsored insurance.


                   (202) "Workers' Compensation Order" means that certain Order
      Authorizing Continued Maintenance and Payment of Obligations with Respect to
      Debtors' Insurance Programs entered by the Bankmptcy Court on August 2, 2005
      [Docket No. 56].

                     (203) "Yucaipa" has the meaning set forth in the Introduction hereof,

                    (204) "Yucaipa Transport" means Yucaipa Transportation, LLC, a
      Delaware limited liability company.

              1.2 Time. Whenever the time for the occurrence or happening of an event as
      set forth in this Plan falls on a day which is a Saturday, Sunday, or legal holiday under
      the laws of the United States of America or the State of Georgia, then the time for the
      next occurrence or happening of said event shall be extended to the next day following
      which is not a Saturday, Sunday, or legal holiday. In computing any period of time
      prescribed or allowed by the Plan, the provisions of Bankruptcy Rule 9006(a) shall apply.

              1.3 Rules of Interpretation. For purposes of the Plan, unless otherwise
      provided herein: (a) whenever from the context it is appropriate, each term, whether
      stated in the singular or the plural, will include both the singular and the plural; (b) unless
      otherwise provided in the Plan, any reference in the Plan to a contract, instrument, release
      or other agreement or document being in a particular form or on particular terms and
      conditions means that such document will be substantially in such form or substantially
      on such terms and conditions; (c) any reference in the Plan to an existing document or
      exhibit Filed or to be Filed means such document or exhibit, as it may have been or may
      be amended, modified or supplemented pursuant to the Plan or Confirmation Order;
      (d) any reference to an Entity as a Holder of a Claim or Interest includes that Entity's
      successors, assigns and affiliates; (e) unless otherwise specified in a particular reference,
      all references in the Plan to Sections, Articles and Exhibits are references to Sections,
      Articles and Exhibits of or to the Plan or Plan Supplement; (f) the words "herein,"
      "hereunder and "hereto" refer to the Plan in its entirety rather than to a particular portion
      of the Plan; (g) unless otherwise specified, the words "acceptable to Yucaipa" shall in
      each instance mean "acceptable to Yucaipa in its sole and absolute discretion;" (h)
      captions and headings to Articles and Sections are inserted for convenience of reference




                                                    24
        Case 14-50971-CSS           Doc 476-2       Filed 05/06/20         Page 33 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/0716:19:49 Desc Main
                         Document Page 163 of 248



      only and are not intended to be a part of or to affect the interpretation of the Plan; (i) all
      Exhibits to the Plan are incorporated into the Plan and shall be deemed to be included in
      the Plan; (j) all documents set forth in the Plan Supplement are incorporated into the Plan
      and shall be deemed to be included in the Plan; and (k) the rules of construction set forth
      in Section 102 of the Bankruptcy Code will apply.

                                              ARTICLE II.
               CLASSIFICATION OF CLAIMS AND INTERESTS; IMPAIRMENT

               2.1 Summary The following summary is for the convenience of all interested
       parties and is superseded for all puq)oses by the classification, description and treatment
       of Claims and Interests in Articles IU and IV of the Plan. The categories of Claims and
       Interests set forth below classify all Claims against and Interests in the Debtors for all
       purposes of this Plan. A Claim or Interest shall be deemed classified in a particular Class
       only to the extent the Claim or Interest qualifies within the description of that Class and
       shall be deemed classified in a different Class to the extent that any remainder of such
       Claim or Interest qualifies within the description of such different Class. A Claim or
       Interest is in a particular Class only to the extent that such Claim or Interest is Allowed in
       that Class and has not been paid or otherwise settled prior to the Effective Date. The
       treatment with respect to each Class of Claims and Interests provided for in this Article
       HI shall be in full and complete satisfaction, release and discharge of such Claims and
       Interests.


               For the purposes of classification, voting, and treatment under this Plan, Claims
       against the Debtors, respectively, are classified in a single Class regardless of whether
       such Claims are assertable against one or more of the Debtors. The Plan Proponents do
       not believe that such classification or treatment adversely impacts upon the rights of any
       Holder of an Allowed Claim. The Plan Proponents do not intend, by so classifying
       Claims, to effect a substantive consolidation of any of the Debtors or their respective
       Estates. Rather, the separate corporate existence of each of the Debtors is preserved
       under this Plan in accordance with Section 6.1 of this Plan.

               The classification of Claims under this Plan is as follows:

       Class           Designation                          Impairment Entitled to Vote
       1 et seq.       Other Secured Claims                 Unimpaired with No if
                                                            respect to Sections Unimpaired;
                                                            (i) and (v) of the Yes if Impaired
                                                            paragraph titled
                                                            "Treatment" under
                                                            Section 3.1(2);
                                                            Impaired with
                                                            respect to Sections
                                                            (ii), (iii),(iv) and
                                                            (vl) of such
                                                            paragraph




                                                     25
            Case 14-50971-CSS       Doc 476-2      Filed 05/06/20      Page 34 of 124
Case 05-12515-crm     Doc 2802 Filed 04/06/07 Entered 04/06/07 16:19:49                Desc Main
                               Document Page 164 of 248



       2              Priority Non-Tax Claims            Unimpaired             No

       3              Workers' Compensation Claims       Unimp aired            No •


       4A             General Unsecured Claims           Impaired               Yes

       4B             Insured Claims                     Impaired               Yes

       4C             Other Insured Claims               Impaired               Yes

       4D             Claims of Cash Out Holders         Impaired               Yes

       5              Intercompany Claims                Impaired               No

       6              Subordinated General Unsecured     Impaired               No
                      Claims

       7A             Old Allied Holdings Common         Impaired               No
                      Stock

       7B             Old Other Debtors Common           Impaired               No
                      Stock

       7C             Old Allied Holdings Stock          Impaired               No
                      Rights

                2.2 Deemed Acceptance of Plan. Certain subclasses of Class 1 described in
       Section 3.1(3) hereof, and Classes 2 and 3 are Unimpaired under this Plan. Accordingly,
       pursuant to Section 1126(f) of the Bankruptcy Code, certain subclasses of Class 1, and
       Classes 2 and 3 are deemed to accept this Plan and are not entitled to vote to accept or
       reject this Plan.

               2.3 Deemed Rejection of Plan, Classes 5, 6 and 7A through 7C are Impaired
      under this Plan, and because such classes shall receive no distribution under the Plan,
      they are deemed to have rejected the Plan pursuant to Section 1126(g) of the Bankruptcy
       Code. Consequently, holders of Claims in Classes 5, 6 and 7A through 7C may not vote
       on the Plan.


              2.4 Classes Entitled to Vote on Plan. Certain subclasses of Class 1 described
      in Section 3.1(3) hereof, and Classes 4A, 4B, 4C and 4D are Impaired and are entitled to
      vote on the Plan.

             2.5 Confirmation Pursuant to Section 1129(b) of the Bankmptcy Code. In the
      event at least one Impaired Class of Claims votes to accept the Plan (and at least one
      Impaired Class either votes to reject the Plan or is deemed to have rejected the Plan), the
      Plan Proponents shall request the Bankruptcy Court to confirm the Plan under
       Section 1129(b) of the Bankruptcy Code.




                                                  26
        Case 14-50971-CSS           Doc 476-2      Filed 05/06/20       Page 35 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/0716:19:49 Desc Main
                         Document Page 165 of 248



             2.6 Prepetition Lender Claims. During the Chapter 11 Case, the Holders of
      Prepetitlon Lender Claims received in full and final satisfaction of their Claims in Cash
      equal to one hundred percent (100%) of their Claims and, as a result, Prepetition Lender
      Claims are not classified or otherwise provided for in this Plan and the Holders of
      Prepetition Lender Claims are not entitled to vote to accept or reject this Plan.

                                             ARTICLE UI.
                          TREATMENT OF CLAIMS AND INTERESTS

              The timing and procedures for all Distributions specified in this Section are
       governed by Article VIU of the Plan. The categories of Claims and Interests listed below
       classify Claims and Interests for all purposes, including voting, confirmation and
       distribution pursuant hereto and pursuant to Sections 1122 and 1123(a)(l) of the
       Bankruptcy Code. The Plan deems a Claim or Interest to be classified in a particular
       Class only to the extent that the Claim or Interest qualifies within the description of that
       Class and shall be deemed classified in a different Class to the extent that any remainder
       of such Claim or Interest qualifies within the description of such different Class. A
       Claim or Interest is in a particular Class only to the extent that any such Claim or Interest
       is Allowed in that Class and has not been paid or otherwise settled prior to the Effective
       Date.


               3.1 Class 1 et seq. - Other Secured Claims.

                       (1) Classification: Class 1 consists of the Allowed Other Secured
       Claims against each Debtor. This Class will be divided into subclasses designated by
       letters of the alphabet (Class 1A, Class 1B and so on), so that each holder of any Secured
       Claim against each Debtor is in a Class by itself, except to the extent that there are
       Secured Claims that are substantially similar to each other and may be included within a
       single Class, and except for a precautionary class of otherwise unclassified classes of
       Secured Claims, A list of all Class 1 Claims and the proposed treatment thereof will be
       filed with the Bankmptcy Court ten days before the Voting Deadline. Such list may be
       amended, modified or supplemented by Yucaipa (after consultation with the Debtors and
       the Creditors' Committee) (a) on or before three days before the Voting Deadline for any
       Secured Claims and (b) thereafter on or before three days before the Confirmation
       Hearing to add Secured Claims that will be treated in a manner that results in Holders of
       such Claims not having the right to vote to accept or reject the Plan.

                     (2) Treatment; The Plan Proponents expect that the Claims of the
       members certain subclasses of Class 1 shall be Unimpaired under Sections (1) and (v) of
       this paragraph and the Claims of the members of certain subclasses of Class 1 shall be
       Impaired under Sections (ii), (iii), (iv) and (vl) of this paragraph. Each Holder of an
       Allowed Secured Claim In Class 1 shall, in the discretion ofYucaipa (after consultation
       with the Debtors and the Creditors' Committee), receive, in full satisfaction, settlement,
       release and discharge of, and in exchange for, its Allowed Class 1 Claim, any one or a
       combination of any of the following: (i) Cash in an amount equal to such Allowed Class
       1 Claim; (ii) deferred Cash payments totaling at least the Allowed amount of such
       Allowed Class 1 Claim, of a value, as of the Effective Date, of at least the value of such




                                                    27
           Case 14-50971-CSS         Doc 476-2        Filed 05/06/20   Page 36 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/0716:19:49 Desc Main
                                 Docum&nt Page 166 of 248 . -



       Holder's interest in the Debtors' property securing the Allowed Class 1 Claim; (iii)the
       property of the Debtors securing such holder's Allowed Class 1 Claim; (iv) Cash
      payments or Liens amounting to the indubitable equivalent of the value of such holder's
      interest m the Debtors' property securing the Allowed Class 1 Claim; (v) Reinstatement
      of such Allowed Class 1 Claim; or (vi) such other treatment as Yucaipa (after
      consultation with the Debtors and the Creditors' Committee) and such holder shall have
       agreed upon in writing.

                        (3) Voting; Allowed Claims in Class 1 that are paid in full in Cash or
      Reinstated on the Effective Date or as soon as practicable thereafter are Unimpaired
      under the Plan and the holders of such Allowed Claims in Class 1 are conclusively
      deemed to have accepted this Plan pursuant to Section 1126(f) of the Bankruptcy Code.
      Allowed Claims in Class 1 that receive any alternative treatment are Impaired and
      therefore entitled to vote to accept or reject the Plan.

              3.2 Class 2 - Priority Non-Tax Claims.

                   (1) Classification; Class 2 consists of all Allowed Priority Non-Tax
       Claims against the Debtors entitled to priority pursuant to Section 507(a) of the
      Bankruptcy Code, other than Allowed Administrative Expense Claims and Allowed
      Priority Tax Claims.

                     (2) Treatment: The legal, equitable and contractual rights of the
      Holders of Allowed Class 2 Priority Non-Tax Claims are unaltered by this Plan. Unless
      the Holder of such Claim and Yucaipa agree to a different treatment (after consultation
      with the Debtors and the Creditors Committee), each Holder of an Allowed Class 2
      Priority Non-Tax Claim shall receive, in full and final satisfaction of such Allowed Class
      2 Priority Non-Tax Claim, one of the following alternative treatments:

                        (a) to the extent then due and owing on the Effective Date, such
      Claim will be paid in full in Cash by the Debtors or the Reorganized Debtors on the
      Effective Date;

      or


                     (b) to the extent not due and owing on the Effective Date, such
      Claim will be paid in full in Cash by the Debtors or the Reorganized Debtors when and as
      such Claim becomes due and owing in the ordinary course of business;

      or


                     (c) such Claim will be otherwise treated in a manner so that such
      Claim shall be rendered Unimpaired pursuant to Section 1124 of the Bankruptcy Code.

              The proposed treatment of each Class 2 Priority Non-Tax Claim shall be selected
      by Yucaipa (after consultation with the Debtors and the Creditors' Committee) and shall
      be disclosed within ten days before the Voting Deadline.




                                                    28
        Case 14-50971-CSS          Doc 476-2       Filed 05/06/20      Page 37 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/07 16:19:49 Desc Main
                         Document Page 167 of 248



                       (3) Voting: Class 2 is an Unimpalred Class, and the Holders of Class
       2 Priority Non-Tax Claims are conclusively deemed to have accepted this Plan pursuant
       to Section 1126(f) of the Bankruptcy Code. Therefore, the Holders of Claims in Class 2
       are not entitled to vote to accept or reject this Plan,

              3.3 Class 3 - Workers' Compensation Claims,

                    (1) Classification: Class 3 consists of all Allowed Workers'
       Compensation Claims.

                       (2) Treatment: The Debtors will continue all of the Debtors' workers'
       compensation policies and related agreements that were in effect on or at any time prior
       to the Effective Date such that Allowed Workers' Compensation Claims are unaltered by
       this Plan. Any Holder of a Workers' Compensation Claim may proceed with such Claim
       before the appropriate state workers' compensation board or other appropriate authority
       subject to the right of the Debtors/Reorganized Debtors and the insurers, as applicable
       pursuant to any policy and related agreements to, among other things, defend, contest or
       litigate any such Claim or the existence, primacy and/or scope of available coverage
       under any alleged applicable policy or program. To the extent any such Claim is
       determined to be valid by the appropriate state workers' compensation board or other
       authority having jurisdiction over such Claim, such Claim shall be paid from proceeds of
       the applicable workers' compensation insurance policies to the extent of any coverage
       thereunder.


              Nothing in the Plan is intended to, shall or shall be deemed: (1) to preclude any
       Holder of a Workers' Compensation Claim from seeking and/or obtaining a distribution
       or other recovery from any insurer of the Debtors in addition to (but not in duplication of)
       any Distribution such Holder may receive under this Plan; or (ii) to modify or limit the
       rights of the insurers to contest and/or litigate the existence, primacy and/or scope of
       available coverage under the alleged applicable policy.

                      (3) Voting. Class 3 is an Unimpaired Class, and the Holders of Class
       3 Workers Compensation Claims are conclusively deemed to have accepted this Plan
       pursuant to Section 1126(f) of the Bankruptcy Code. Therefore, the Holders of Claims in
       Class 3 are not entitled to vote to accept or reject this Plan.

              3.4 Class 4A — General Unsecured Claims.

                      (1) Classification: Class 4A consists of all Allowed General
       Unsecured Claims other than General Unsecured Claims classified in Class 4D.

                      (2) Treatment; Each Holder of a Class 4A General Unsecured Claim
       will receive a Pro Rata share of the New Allied Holdings Common Stock (subject to
       dilution by the shares issued pursuant to Section 4.2(d) of the Plan and the Equipment
       Financing Facility) based on the ratio of the amount of such Holder's Allowed Class 4A
       Claim to the aggregate amount of all Allowed Class 4A, Class 4B and Class 4C Claims
       plus the Stub Amount of Allowed Class 4D Claims.




                                                    29
         Case 14-50971-CSS         Doc 476-2      Filed 05/06/20       Page 38 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/0716:19:49 Desc Main
                         Document Page 168 of 248



                    (3) Voting: Class 4A is an Impaired Class and pursuant to
      Section 1126 of the Bankruptcy Code each Holder of an Allowed Class 4A General
      Unsecured Claim is entitled to vote to accept or reject this Plan.

             3.5 Class 4B — Insured Claims.


                     (1) Class 4B consists of all Allowed Insured Claims other than
      Allowed Insured Claims classified in Class 4D.

                     (2) Treatment: Each Holder of an Allowed Class 4B Claim shall
      receive a Pro Rata Share of the New Allied Holdings Common Stock (subject to dilution
      by the shares issued pursuant to Section 4.2(d) of the Plan and the Equipment Financing
      Facility) based on the ratio of the amount of such Holder's Allowed Class 4D Claim to
      the aggregate amount of all Allowed Class 4A, Class 4B and Class 4C Claims plus the
      Stub Amount of Allowed Class 4D Claims; provided, however, that the maximum
      allowed amount of an Allowed Insured Claim shall be limited to an amount equal to the
      applicable self-insured retention or deductible under the relevant insurance policy plus
      the amount by which the Insured Claim exceeds the total coverage available from the
      relevant insurance policies of the Debtors.

                     (3) Nothing in the Plan is intended to, shall or shall be deemed: (i) to
      preclude any Holder of an Insured Claim from seeking and/or obtaining a distribution or
      other recovery from any insurer of the Debtors in addition to (but not in duplication of)
      any Distribution such Holder may receive under this Plan; or (ii) to modify or limit the
      rights of the insurers to contest and/or litigate the existence, primacy and/or scope of
      available coverage under the alleged applicable policy.

                       (4) Voting; Class 4B is an Impaired Class and pursuant to
      Section 1126 of the Bankruptcy Code each Holder of an Allowed Class 4B Insured Claim
      is entitled to vote to accept or reject this Plan.

             3.6 Class 4C - Other Insured Claims.

                     (1) Classification: Class 4C consists of all Allowed Other Insured
      Claims other than Other Insured Claims classified in Class 4D.

                    (2) Treatment: Distributions under the Plan to each Holder of an
      Allowed Other Insured Claim shall receive a Pro Rata Share of the New Allied Holdings
      Common Stock (subject to dilution by the shares issued pursuant to Section 4.2(d) of the
      Plan and the Equipment Financing Facility) based on the ratio of the amount of such
      Holder's Allowed Class 4C Claim to the aggregate amount of all Allowed Class 4A,
      Class 4B and Class 4C Claims plus the Shib Amount of Allowed Class 4D Claims;
      provided, however, that the maximum allowed amount of an Allowed Other Insured
      Claim shall be limited to an amount equal to the applicable self-insured retention or
      deductible under the relevant insurance policy plus the amount by which the Allowed
      Other Insured Claim exceeds the total coverage available from the relevant insurance
      policies of the Debtors.




                                                 30
        Case 14-50971-CSS             Doc 476-2        Filed 05/06/20   Page 39 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/07 16:19:49 Desc Main
                         Document Page 169 of 248



                       (3) Nothing In the Plan is intended to, shall or shall be deemed; (i) to
       preclude any Holder of an Other Insured Claim from seeking and/or obtaining a
       distribution or other recovery from any insurer of the Debtors in addition to (but not in
       duplication of) any Distribution such Holder may receive under this Plan; or (ii) to
       modify or limit the rights of the insurers to contest and/or litigate the existence, primacy
       and/or scope of available coverage under the alleged applicable policy.

                       (4) Voting: Class 4C is an Impaired Class and pursuant to Section
       1126 of the Bankruptcy Code each Holder of an Allowed Class 4C Other Insured Claim
       is entitled to vote to accept or reject this Plan.

               3.7 Class 4D -Unsecured Claims Receiving Cash Option,

                       (1) Classification: Class 4D consists of the Claims of all Cash Out
       Holders,

                       (2) Method for Exercising Cash Option: Any Holder of a General
       Unsecured Claim, Insured Claim or Other Insured Claim that is Allowed in an amount
       equal to or less than $20,000 shall be classified in Class 4D and receive the Cash Option
       unless the Holder of such Claim checks the "Take Stock Instead of Cash Option box on
       its Ballot, regardless of whether such Holder votes for or against this Plan, Any Holder
       of a General Unsecured Claim, Insured Claim or Other Insured Claim that is Allowed in
       an amount greater than $20,000, but who is willing to reduce irrevocably the Allowed
       amount of its Claim to $20,000 In order to exercise the Cash Option (a "Voluntary
       Reduction"), shall be entitled to exercise the Cash Option, and thus be classified in Class
       4D, by checking the "Reduce Claim to $20,000 and Exercise Cash Option" box on its
       Ballot. Each Holder's election as to the Class in which it wants to be classified shall be
       irrevocable from and after the submission of its Ballot.

                       (3) Treatment: Each Holder of an Allowed Class 4D Claim will
       receive a Cash distribution equal to: (a) if the aggregate amount of Allowed Class 4D
       Claims is equal to or less than $8 million, 25% of such Holder's Allowed Class 4D
       Claim, (b) if the aggregate amount of Allowed Class 4D Claims is greater than $8 million
       and equal to or less than $16 million, a Pro Rata share of $2 million (i.e., between
       approximately 12,5% and 25% of such Holder's Allowed Class 4D Claim), (c) if the
       aggregate amount of Allowed Class 4D Claims is greater than $16 million and equal to or
       less than $20 million, 12.5% of such Holder's Allowed Class 4D Claim, and (d) if the
       aggregate amount of Allowed Class 4D Claims is in excess of $20 million, at Yucaipa s
       option, either (1) 12,5% of such Holder's Allowed Class 4D Claim or (h) 12,5% of the
       product of such Holder's Allowed Class 4D Claim multiplied by a fraction, the numerator
       of which is $20 million and the denominator of which is the aggregate amount of
       Allowed Class 4D Claims. In addition, if the aggregate amount of Allowed Class 4D
       Claims exceeds $20 million and Yucaipa elects the option descried in clause (dW) of the
       preceding sentence, each Holder of an Allowed Class 4D Claim shall also receive a Pro
       Rata Share of the New Allied Holdings Common Stock (other than the shares issued
       pursuant to Section 4.2(d) of the Plan) based on the ratio of (a) the amount of such
       Holder's Allowed Class 4D Claim multiplied by a fraction, the numerator of which is the




                                                       31
          Case 14-50971-CSS            Doc 476-2         Filed 05/06/20   Page 40 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/0716:19:49 Desc Main
                         Document Page 170 of 248



       difference between the aggregate amount of Allowed Class 4D Claims minus $20 million
       (the "Stub Amount") and the denominator of which is the aggregate amount of Allowed
       Class 4D Claims to (b) the aggregate amount of all Allowed Class 4A, Class 4B and
       Class 4C Claims plus the Stub Amount of Allowed Class 4D Claims. In exchange for
      making the Cash Out Contribution, Yucaipa shall receive the New Allied Holdings
      Common Stock that each Holder of an Allowed Class 4D Claim would have received if
      its Allowed Claim were classified in Class 4A, 4B, or 4C (without giving effect to any
      Voluntary Reduction).

                     (4) Voting: Class 4D is an Impaired Class and pursuant to the Section
       1126 of the Bankruptcy Code each Holder of an Allowed Class 4D Unsecured Claim is
       entitled to vote to accept or reject the Plan.

                3.8 Class 5 — Intercompany Claims.


                       (1) Classification: Class 5 consists of all Allowed Intercompany
      Claims.

                      (2) Treatment: No holder of an Allowed Intercompany Claim will
      receive or retain any property of the Debtors under the Plan on account of such Claim;
      provided, however, that Intercompany Claims may be capitalized, satisfied, or preserved
      either directly or indirectly or in whole or part. Any Intercompany Claim, or portion
      thereof, that is not so capitalized, satisfied, or preserved will be cancelled as of the
      Effective Date.

                       (3) Voting: Class 5 is an Impaired Class. Pursuant to Section 1126(g)
      of the Bankruptcy Code, Holders of Class 5 Intercompany Claims are conclusively
      deemed to have rejected this Plan and, therefore, are not entitled to vote to accept or
      reject this Plan.

                3.9 Class 6—Subordinated General Unsecured Claims.

                       (1) Classification: Class 6 Claims consist of Allowed Subordinated
      General Unsecured Claims against the Debtors,

                       (2) Treatment: On the Effective Date, all Class 6 Claims shall be
      cancelled and holders of Class 6 Claims shall receive nothing on account of such
      Allowed Subordinated General Unsecured Claims. If the Bankruptcy Court determines
      that a General Unsecured Claim classified in Class 6 should not be subordinated, such
      Claim shall be reclassified in Class 4A, 4B or 4C or otherwise as ordered by the
      Bankruptcy Court or pursuant to agreement of the Plan Proponents.

                      (3) Voting: Class 6 is Impaired. Pursuant to Section 1126(g) of the
      Bankruptcy Code, the holders of Allowed Claims in Class 6 are conclusively presumed to
      have rejected the Plan and, therefore, are not entitled to vote.




                                                        32
        Case 14-50971-CSS          Doc 476-2       Filed 05/06/20      Page 41 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/0716:19:49 Desc Main
                         Document Page 171 of 248



              3.10 Class 7A- Old Allied Holdings Common Stock

                      (1) Classification: Class 7A consists of all Interests in Old Allied
      Holdings Common Stock.

                      (2) Treatment: Holders of Old Allied Holdings Common Stock will
       not receive any distribution of property under the Plan on account of their interest in Old
       Allied Holdings Common Stock and, on the Effective Date, all interests in Old Allied
       Holdings Common Stock will be cancelled.

                      (3) Voting: Class 7A is an Impaired Class. Pursuant to
       Section 1126(g) of the Bankmptcy Code, Holders of Old Allied Holdings Common
       Stock are conclusively deemed to have rejected this Plan and, therefore, are not entitled
       to vote to accept or reject this Plan.

              3.11 Class 7B - Old Other Debtors Common Stock.

                      (1) Classification: Class 7B consists of all Allowed Old Other Debtors
       Common Stock.


                      (2) Treatment: Holders of Old Other Debtors Common Stock will not
       receive any distribution of property under the Plan on account of their interest in Old
       Other Debtors Common Stock and, on the Effective Date, all Interests in Old Other
       Debtors Common Stock will be cancelled.

                      (3) Voting: Class 7B is an Impaired Class, Pursuant to
       Section 1126(g) of the Bankruptcy Code, Holders of Old Other Debtors Common Stock
       are conclusively deemed to have rejected this Plan and, therefore, are not entitled to vote
       to accept or reject this Plan.

              3.12 Class 7C - Old Allied Holdings Stock Rights.

                     (1) Classification: Class 7C consists of all Allowed Old Allied
       Holdings Stock Rights.

                      (2) Treatment: Holders of Allowed Old Allied Holdings Stock Rights
       will not receive any distribution of property under the Plan on account of their interest in
       Old Common Stock and, on the Effective Date, all Interests in Old Allied Holdings Stock
       Rights will be cancelled.




               If the Plan Proponents determine for business, tax or operational reasons that the
       stock should remain outstanding, the foregoing may be modified by the Plan Proponents
       or the Reorganized Debtors at any time, after consultation with the Debtors and the
       Creditors' Committee.




                                                    33
         Case 14-50971-CSS           Doc 476-2      Filed 05/06/20      Page 42 of 124
Case 05-12515-crm Doc 2802 Fifed 04/06/07 Entered 04/06/0716:19:49 Desc Main
                         Document Page 172 of 248



                     (3) Voting: Class 7C is an Impaired Class. Pursuant to
      Section 1126(g) of the Bankruptcy Code, Holders of Old Allied Holdings Stock Rights
      are conclusively deemed to have rejected this Plan and, therefore, are not entitled to vote
      to accept or reject this Plan.

             3.13 Special Provision Governing Unimpaired Claims. Except as otherwise
      provided in this Plan, nothing under this Plan is intended to or shall affect the Debtors' or
      Reorganized Debtors' rights and defenses in respect of any Claim that is Ummpaired
      under this Plan, including, but not limited to, all rights in respect of legal and equitable
      defenses to or setoffs or recoupment against such Unimpaired Claims.

                                              ARTICLE IV.
                           TREATMENT OF UNCLASSIFIED CLAIMS

            4.1 Summary. Pursuant to Section 1123(a)(l) of the Bankruptcy Code,
      Administrative Expense Claims (including Claims for Professional Compensation),
      Claims of the DIP Lenders, Claims of Yucaipa (as well as Yucaipa Transport or any
      Eligible Participant who acquires a participation in the Equipment Financing Facility)
      arising under the Equipment Financing Facility and Priority Tax Claims against the
      Debtors are not classified for purposes of voting on, or receiving Distributions under this
      Plan. Holders of such Claims are not entitled to vote on this Plan. All such Claims are
      instead treated separately in accordance with this Article FV and in accordance with the
      requirements set forth in Section 1129(a)(9)(A) of the Bankruptcy Code.

             4.2 Unclassified Claims (Applicable to All Debtors).

                     (a) Administrative Expense Claims.

                             (i) General.

             Subject to (x) the bar date provisions set forth in Section 4.2(a)(iii) hereof and
      (y) additional requirements for Professionals and certain other entities set forth below, the
      Reorganized Debtors shall pay to each holder of an Allowed Administrative Expense
      Claim, on account of Its Administrative Expense Claim and in full satisfaction thereof,
      Cash equal to the Allowed amount of such Administrative Expense Claim on the later of
      (A) sixty (60) days after such Claim becomes Allowed or (B) the Effective Date (or as
      soon as practicable thereafter) unless the Holder, the Reorganized Debtors and Yucaipa
      agree in writing to other treatment of such Claim. Payment on an Administrative
      Expense Claim that arose in the ordinary course of the Debtors' business will not be
      made until such payment would have become due in the ordinary course of the Debtors'
      business or under the terms of the legal obligation giving rise to the Claim in the absence
      of the Chapter 11 Cases,

                             (ii) Payment Of Statutory Fees.

             On or before the Effective Date, all fees then payable pursuant to 28 U.S.C.
      § 1930 shall be paid in full in Cash.




                                                   34
        Case 14-50971-CSS          Doc 476-2      Filed 05/06/20      Page 43 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/07 16:19:49 Desc Main
                         Document Page 173 of 248



                             (iii) Bar Date for Administrative Expense Claims.

                                     (1) General Provisions.

             Except for Administrative Expense Claims of Professionals for Professional
       Compensation, which are addressed in Section 4.2(a)(iii)(2) below, and except as
       otherwise provided below for (A) non-tax liabilities incurred in the ordinary course of
      business by each Debtor and (B) Postpetition Tax Claims and (C) Yucaipa's Claim for
      substantial contribution and (D) Indenture Tmstee Fees and Expenses, requests for
      payment of Administrative Expense Claims must be Filed and served on counsel for the
      Reorganized Debtors and counsel for Yucaipa no later than (x) the Administrative
      Expense Claim Bar Date, or (y) such later date, if any, as the Bankruptcy Court shall
      order upon application made prior to the end of the Administrative Expense Claim Bar
      Date. Holders of Administrative Expense Claims (including, without limitation, the
      holders of any Claims for federal, state or local taxes) that are required to File a request
      for payment of such Claims and that do not File such requests by the applicable bar date
      shall be forever barred from asserting such Claims against any of the Debtors or the
      Reorganized Debtors or any of their respective properties.

                                     (2) Professionals.

       (A) Persons requesting Professional Compensation pursuant to any of Sections 327,
       328,330, 331, 363, 503(b) and 1103 of the Bankruptcy Code for services rendered on or
       before the Confirmation Date shall File and serve on the Debtors, Reorganized Debtors,
       as the case may be, Yucaipa, the Creditors' Committee (if still then in existence) and any
       other party entitled to receive a copy of such application pursuant to rule or order of the
       Bankmptcy Court, an application for final allowance of compensation and reimbursement
       of expenses on or before sixty (60) days after the Effective Date. Any claims by or on
       behalf of Yucaipa that would be covered by this section will instead be treated as part of
       Yucaipa's claim for substantial contribution under Section 4.2(a)(iii)(5).

       (B) Objections to applications of professionals or other Persons for Professional
       Compensation must be Filed and served on the Debtors, counsel for the Debtors or
       Reorganized Debtors, as the case may be, counsel for Yucaipa, the Creditors' Committee
       (if still then in existence) and the professionals (or other Persons) to whose application
       the objections are addressed on or before the later of (i) thirty (30) days after such
       application is Filed with the Bankruptcy Court, (ii) ninety (90) days after the Effective
       Date, or (iii) such later date as the Bankruptcy Court shall order upon application or upon
       agreement between the Reorganized Debtors and the affected professional (or other
       Person).


                                     (3) Ordinary Course Liabilities.

              Holders of Administrative Expense Claims based on liabilities incurred after the
       Petition Date m the ordinary course of the Debtors' business (other than Claims of
       governmental units for taxes or Claims and/or penalties related to such taxes) shall not be
       required to File any request for payment of such Claims. Such Administrative Expense




                                                   35
         Case 14-50971-CSS          Doc 476-2       Filed 05/06/20      Page 44 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/0716:19:49 Desc Main
                         Document Page 174 of 248



      Claims shall be assumed and paid by the Reorganized Debtors, as appropriate, pursuant
      to the terms and conditions of the particular transaction giving rise to such Administrative
      Expense Claim, without any further action by the holders of such Claims; provided that,
      notwithstanding the foregoing, the Reorganized Debtors reserve the right to dispute
      through any means permitted at law, equity and/or contract any Administrative Expense
      Claims based on liabilities incurred after the Petition Date in the ordinary course of the
      Debtors' business that the Reorganized Debtors believe are incorrect, invalid or otherwise
      objectionable.

                                    (4) Postpetition Tax Claims.

             All requests for payment of Postpetition Tax Claims, for which no bar date has
       otherwise been previously established, must be Filed on or before the later of (i) sixty
       (60) days following the Effective Date; and (ii) one hundred and twenty (120) days
      following the filing of the tax return for such taxes for such tax year or period with the
      applicable governmental unit. Any Holder of any Postpetitlon Tax Claim that is required
      to File a request for payment of such taxes and that does not File such a Claim by the
      applicable bar date shall be forever barred from asserting any such Postpetition Tax
      Claim against any of the Debtors or Reorganized Debtors, or any of their respective
      properties, whether any such Postpetition Tax Claim is deemed to arise prior to, on, or
      subsequent to, the Effective Date.

                                    (5) Yucaipa Claim for Substantial Contribution.

             Yucaipa shall hold an Allowed Claim for substantial contribution under
       Section 503(b)(3) of the Bankmptcy Code for its fees and expenses incurred in
      connection with Yucaipa s participation in the Debtors' Chapter 11 Cases, if the Debtors
      successfully reorganize (including, without limitation, professional fees and the fees
      associated with retention of a new CEO for the Reorganized Debtors), Among other
      things, Yucaipa played a key role in negotiating and drafting the terms of the Plan and a
      new labor deal with TNATENC, and played a key role in obtaining Exit Financing
      Facility. No motion for allowance shall be required for the Debtors or the Reorganized
      Debtors, as applicable, to pay Yucalpa's Allowed Claim for substantial contribution on
      the Effective Date of the Plan in the amount of such fees and expenses.

                                    (6) Indenture Tmstee Fees and Expenses.

             No motion for allowance shall be required for the Debtors or the Reorganized
      Debtors, as applicable, to pay the Indenture Tmstee Fees and Expenses, which shall be
      paid by the Reorganized Debtors on the Effective Date.

                     (b) Treatment of Priority Tax Claims.

              Each Holder of an Allowed Priority Tax Claim due and payable on or prior to the
      Effective Date either (a) will be paid the full unpaid amount of such Allowed Priority Tax
      Claim in Cash on the Effective Date, or upon such other terms as may be agreed upon by
      such Holder, Yucaipa or the Reorganized Debtors, (b) will receive deferred Cash
      payments, over a period ending not later than 6 years from the date of assessment,



                                                  36
        Case 14-50971-CSS          Doc 476-2       Filed 05/06/20     Page 45 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/0716:19:49 Desc Main
                         Document Page 175 of 248



      totaling the principal amount of such Priority Tax Claim plus simple interest on any
      outstanding balance from the Effective Date calculated at a fixed rate of 4% per annum
      from the Effective Date, or such lesser rate agreed to by a particular taxing authority, or
      (c) otherwise will be paid as provided for in an order of the Bankruptcy Court. The
      proposed treatment for each Holder of an Allowed Priority Tax Claim due and payable on
       the Effective Date shall be selected by Yucaipa and shall be disclosed in the Plan
      Supplement, The amount of any Priority Tax Claim that is not an Allowed Claim or that
      is not otherwise due and payable on or prior to the Effective Date, and the rights of the
      Holder of such Claim, if any, to payment in respect thereof shall (i) be determined In the
      manner in which the amount of such Claim and the rights of fhe Holder of such Claim
      would have been resolved or adjudicated if the Chapter 11 Cases had not been
      commenced, (ii) survive after the Effective Date as if the Chapter 11 Cases had not been
      commenced, and (ill) not be discharged pursuant to Section 1141 of the Bankruptcy
      Code. In accordance with Section 1124 of the Bankruptcy Code, this Plan leaves
      unaltered the legal, equitable, and contractual rights of each Holder of a Priority Tax
      Claim.

                      (c) Treatment of Claims Under the DIP Loan Facility.

              On the Effective Date, as set forth in the DEP Credit Documents, all outstanding
       Allowed Claims under the DIP Loan Facility shall be either (a) paid, in full, in Cash by
       the Reorganized Debtors or (b) converted into the Exit Financing Facility on the terms
       and subject to the conditions set forth in the DIP Credit Documents.

                      (d) Treatment of Claims Under the Equipment Financing Facility.

               Pursuant to the Equipment Financing Facility, Yucaipa Transport will have a first
       priority lien on the equipment purchased from Yucaipa Transport pursuant to the
       Equipment Purchase Agreement with the proceeds of the Equipment Financing Facility
       and will be treated as an superpriority Administrative Expense Claim to the extent that
       the value of the collateral is less than the amount owing under the Equipment Financing
       Facility.

               In the event that an event of default has occurred or a plan of reorganization other
       than the Plan is filed and the treatment of Yucaipa Transport in the plan is not approved
       by Yucaipa Transport, then Yucaipa Transport will have the right to repurchase all or a
       portion (at its election) of the equipment for a purchase price equal to purchase price
       Allied Systems paid for such equipment pursuant to the Equipment Purchase Agreement,
       plus the amount financed for the initial repair and retrofit costs of such equipment The
       purchase price for any equipment repurchased by Yucaipa Transport will be paid to
       Allied Systems by the delivery for cancellation of promissory notes (or portions thereof)
       issued under the Equipment Financing Facility,

              The Equipment Financing Facility provides a commitment for debtor in
       possession financing comprised of one or more secured promissory notes, in an aggregate
       principal amount not to exceed $15 million, with interest on the drawn amounts to bear
       interest at a rate equal to three-month LIBOR plus 4%, with all accrued interest to be




                                                   37
         Case 14-50971-CSS           Doc 476-2      Filed 05/06/20     Page 46 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/0716;19;49 Desc Main
                         Document Page 176 of 248



      added to principal on the first day of each calendar quarter and thereafter accme Interest
      at the same rate as the principal amount. In connection with the Bankruptcy Court's
      interim approval of the Equipment Financing Facility, Yucaipa Transport agreed to
      permit each Eligible Participant to acquire a participation in the Equipment Financing
      Facility based on a fraction, the numerator of which is the undisputed amount of such
      Eligible Participant's General Unsecured Claim, Insured Claim or Other Insured Claim
      and the denominator of which is $[196,900,000]. At the present time, the Plan
      Proponents do not know how many, if any. Eligible Participants will acquire a
      participation in the Equipment Financing Facility.

            Upon the Effective Date, the principal and interest due and owing under the
      Equipment Financing Facility (including, without limitation, any interest which has been
       added to principal pursuant to the Equipment Financing Facility) and all other obligations
      owing under the Equipment Financing Facility shall be converted to New Allied
      Holdings Common Stock, at the option of the either the Debtors or Yucaipa Transport, in
      each case in its sole and absolute discretion, which option must be exercised by giving
      the Debtors or Yucaipa Transport, as applicable, written notice within ten (10) days after
      the entry by the Bankruptcy Court of the Confirmation Order, If the conversion right is
      exercised, then the obligations under the Equipment Financing Facility shall be
      exchanged into a percentage of the New Allied Holdings Common Stock after giving
      effect to consummation of the Plan, with the percentage of shares to be issued to Yucaipa
      Transport to be calculated as follows: 100 percent multiplied by a fraction, (i) the
      numerator of which equals the total amount of the obligations under the Equipment
      Financing Facility as of the Effective Date and (h) the denominator of which equals
      (a) Two Hundred Eighty-Five Million Dollars ($285,000,000) minus (b) the net amount
      of all indebtedness of the Reorganized Debtors (other than the Equipment Financing
      Facility) net of Cash on hand outstanding on the Effective Date after giving effect to
      consummation of the Plan.

                                            ARTICLE V.
         TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

              5.1 Assumption and Cure ofExecutory Contracts and Unexplred Leases. On
      the Effective Date, in addition to all executory contracts and unexpired leases that have
      been previously assumed by the Debtors by order of the Bankruptcy Court, all executory
      contracts and unexpired leases of the Reorganized Debtors identified on an Exhibit to this
      Plan in form and substance reasonably acceptable to Yucaipa, as may be amended prior
      to the Confirmation Date (the "Contract/Lease Schedule"), are hereby deemed assumed
      m accordance with the provisions and requirements of Sections 365 and 1123 of the
      Bankmptcy Code. On or before the date that is the fifth day before the Voting Deadline,
      Yucaipa (after consultation with the Debtors and the Creditors' Committee) will File the
      ContractCLease Schedule; provided however that Yucaipa reserves the right to amend the
      Contract/Lease Schedule at any time up to three (3) days before the Confirmation
      Hearing. The Debtors and the Plan Proponents, as applicable, will provide notice of any
      amendments to the Contract/Lease Schedule to the parties to the executory contracts and
      unexpired leases affected thereby and the Creditors' Committee. All executory contracts
      or unexpired leases of the Reorganized Debtors not set forth on the Contract/Lease



                                                  38
        Case 14-50971-CSS          Doc 476-2       Filed 05/06/20     Page 47 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/0716:19:49 Desc Main
                         Document Page 177 of 248



       Schedule (or not previously assumed by the Debtors by order of the Bankruptcy Court or
       subject of a Filed motion to assume) that were not previously rejected will be deemed
       rejected as of the Effective Date pursuant to Sections 365 and 1123 of the Bankmptcy
       Code.


               Any Holder of any Claim arising from the rejection of an executory contract or
      unexpired lease must File a proof of Claim within the earlier of (a) thirty (30) days
       following entry of an order by the Bankmptcy Court authorizing rejection of the
       applicable contract or lease and (b) thirty (30) days after the Confirmation Date. Entry of
       the Confirmation Order by the Bankruptcy Court shall, subject to the occurrence of the
       Effective Date, constitute approval of such rejections pursuant to Sections 365(a) and
       1123 of the Banbziptcy Code. Each executory contract and unexpired lease assumed
       and/or assigned pursuant to this Article V (or pursuant to other Bankmptcy Court order)
       shall remain in full force and effect and be fully enforceable by the applicable
       Reorganized Debtor(s) in accordance with its terms, except as modified by the provisions
       of the Plan, or any order of the Bankruptcy Court authorizing and providing for its
       assumption or applicable law. To the extent applicable, all executory contracts or
       unexpired leases of Reorganized Debtors assumed pursuant to this Section 5.1 shall be
       deemed modified such that the transactions contemplated by the Plan shall not be a
       "change of control," however such term may be defined in the relevant executory
       contract or unexpired lease, and any required consent under any such contract or lease
       shall be deemed satisfied by the confirmation of the Plan.

               5.2 Cure of Defaults of Assumed Executory Contracts and Unexpired Leases.
       Any monetary cure amounts by which each executory contract and unexpired lease to be
       assumed pursuant to the Plan is in default shall be satisfied, pursuant to Section 365(b)(l)
       of the Bankruptcy Code, by payment of the cure amount in Cash on the later of (i) the
       Effective Date .(or as soon as practicable thereafter), (h) as due in the ordinary course of
       business or (ill) on such other terms as the parties to such executory contracts or
       unexplred leases may otherwise agree. In the event of a dispute regarding: (1) the
       amount of any cure payments, (2) the ability of the Reorganized Debtors or any assignee
       to provide "adequate assurance of future performance" (within the meaning of
       Section 365 of the Bankmptcy Code) under the contract or lease to be assumed or
       assigned, or (3) any other matter pertaining to assumption, the cure payments required by
       Section 365(b)(l) of the Bankruptcy Code shall be made following the entry of a Final
       Order resolving the dispute and approving the assumption. Yucalpa will list cure
       amounts for executory contracts and unexpired leases on the Contract/Lease Schedule.
       The failure of any non-Debtor party to an executory contract or unexpired lease to
       file and serve an objection to the cure amount listed on the Contract/Lease Schedule
       for such executory contract or unexpired lease by May 7, 2007 at 4:00 p.m. (Eastern
       Time), shall be deemed consent to such cure amount.

              5,3 Collective Bargaining Agreement. The Collective Bargaining Agreement
       between the IBT and the Debtors shall be amended and assumed by the Reorganized
       Debtors on the terms and conditions set forth in Exhibit G to the Disclosure Statement.
       The Debtors and the Reorganized Debtors shall not be obligated to pay any cure amounts
       associated with the assumption of such contract.



                                                   39
         Case 14-50971-CSS           Doc 476-2       Filed 05/06/20       Page 48 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/07 16;19:49 Desc Main
                         Document Page 178 of 248



              5.4 Employment Agreements and Other Benefits,

                      (1) Employment Agreements. Except as otherwise provided in this
      Plan or as modified by the KERP, to the extent the Debtors had employment agreements
      with certain of their employees as of the Petition Date, Yucaipa will disclose in the
      Contract/Lease Schedule whether they intend to assume or reject such contracts.
      Notwithstanding anything to the contrary in this Plan, the Reorganized Debtors shall
      maintain all of their existing rights, including, but not limited to, any rights that they may
      have to amend, modify, or terminate, the employment agreements assumed pursuant to
      this Article, subject to the existing contractual rights, if any, of the directors, officers or
      employees affected thereby.

                     (2) Compliance with the KERP. The Debtors will comply with the
      KERP and the Debtors or Reorganized Debtors will perform any and all remaining
       obligations thereunder, including the payment of performance bonuses, emergence
      bonuses and severance amounts contemplated thereby.


                     (3) Qualified Pension Plans. Upon the occurrence of the Effective
      Date, the Reorganized Debtors intend to continue the Qualified Pension Plans, as frozen,
      and shall meet the minimum funding standards under ERISA and the Internal Revenue
      Code, shall pay all Pension Benefit Guaranty Corporation insurance premiums, if
      applicable, and shall otherwise administer and operate the Qualified Pension Plans in
      accordance with their terms and ERISA in such manner as is necessary to maintain those
      benefits that had accmed prior to the date that accmal of benefits under the Qualified
      Pension Plans was frozen. Nothing in this Plan shall be deemed to release, discharge, or
      relieve the Debtors, Reorganized Debtors, any member of the Debtors' controlled groups
      (as defined in 29 U.S.C. § 1301(a)(14)), or any other party, in any capacity, from any
      current or future liability with respect to the Qualified Pension Plans, and the Pension
      Benefit Guaranty Corporation and the Qualified Pension Plans shall not be enjoined or
      precluded from enforcing such liability as a result of this Plan's provisions or
      consummation. Notwithstanding anything to the contrary in this Plan, the Reorganized
      Debtors shall maintain all of their existing rights, including, but not limited to, any rights
      that they may have to amend, modify, or terminate the Qualified Pension Plans.

                     (4) Compensation and Benefit Programs. All employment and
      severance agreements and policies, and all compensation and benefit plans, policies, and
      programs of the Debtors applicable to their employees, officers and directors including,
      without limitation, all savings plans, retirement plans, health care plans, disability plans,
      severance benefit agreements and plans, incentive plans, deferred compensation plans
      and life, accidental death and dismembennent insurance plans, shall be treated as
      executory contracts under the Plan, and on the Effective Date will be deemed assumed
      pursuant to the provisions of Sections 365 and 1123 of the Bankruptcy Code; and the
      Debtors' and Reorganized Debtors' obligations under such programs to such Persons
      shall survive confirmation of the Plan, except for: (a) executory contracts or employee
      benefit plans specifically rejected pursuant to the Plan by being listed as contracts to be
      rejected on the Contract/Lease Schedule or otherwise (to the extent that any such
      rejection does not violate the Bankruptcy Code including, but not limited to. Sections



                                                   40
        Case 14-50971-CSS           Doc 476-2      Filed 05/06/20      Page 49 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/0716:19:49 Desc Main
                         Document Page 179 of 248



       1114 and 1129(a)(13) thereof); (b) all employee equity or equity-based incentive plans;
       (c) such executory contracts or employee benefit plans as have previously been rejected,
       are the subject of pending rejection procedures or a motion to reject as of the
       Confirmation Date, or have been specifically waived by the beneficiaries of any
       employee benefit plan or contract; and (d) except as modified pursuant to the terms of the
       amended IBT Collective Bargaining Agreement as described in Section 5.3 hereof;
       provided however, that the Reorganized Debtors' obligations, if any, to pay all "retiree
       benefits" as defined in Section 1114(a) of the Bankruptcy Code shall continue to the
       extent that any such retiree benefits have been modified in accordance with Section 1114
       of the Banb-uptcy Code. Notwithstanding the foregoing, the assumption of the
       mdemnification provisions and insurance described in this Section shall only apply to
       directors, officers and employees who remain in their respective capacity as directors,
       officers and employees as of the Effective Date.

                     (5) Workers' Compensation Programs. As of the Effective Date, the
       Reorganized Debtors shall continue to honor all of the obligations of the Debtors to
       insurers, including those incurred on or prior to the Effective Date, under: (1) all
       applicable workers' compensation laws; and (ii) the Debtors' written contracts,
       agreements, agreements of indemnity, self-insurer workers' compensation bonds,
       policies, programs, and plans for workers' compensation and workers' compensation
       insurance. Notwithstanding anything to the contrary in the Plan, nothing in the Plan or
       the Confirmation Order shall (i) limit, diminish, or otherwise alter or impair the Debtors',
       Reorganized Debtors' and/or insurers' defenses, claims, Causes of Action, or other rights
       under applicable non-bankruptcy law with respect to any such contracts, agreements,
       policies, programs and/or plans; or (ii) preclude or limit, in any way, the riglits of the
       Debtors, Reorganized Debtors and/or insurers to contest and/or litigate with any party the
       existence, primacy and/or scope of available coverage under any alleged applicable
       policy; provided further, that nothing herein shall be deemed to impose any obligations
       on the Debtors, Reorganized Debtors or insurers beyond what is provided for in the
       applicable laws, policies and/or related insurance agreements.

              5.5 Insurance Policies.


                      (1) Notwithstanding anything to the contrary in the Plan, nothing in
       the Plan or any of the Plan documents (including any other provision that purports to be
       preemptory or supervening), shall in any way operate to or have the effect of impairing
       the legal, equitable or contractual rights of any of (i) the Debtors' insurers, or (n) any of
       the Holders of any Claims with respect to such Holders' rights, if any, to recover under
       applicable insurance policies providing coverage for such Claims (including, without
       limitation, any amounts recoverable within any policy deductible and provided that any
       recovery under any insurance policy is not in duplication of any Distribution such Holder
       may receive under this Plan). The rights, obligations and liabilities of insurers and the
       Debtors shall be determined under the subject insurance policies and related
       agreements. All insurance policies and related agreements entered into or issued prior to
       the Effective Date shall continue after the Effective Date unaltered by the Plan or the
       Confirmation Order. The terms, conditions, limitations, exclusions and coverages, and
       the Debtors' rights, obligations and liabilities under their insurance policies and related



                                                    41
         Case 14-50971-CSS           Doc 476-2       Filed 05/06/20      Page 50 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/0716:19:49 Desc Main
                         Document Page 180 of 248



      agreements shall remain unmodified, including any duty of the Debtors to defend, at their
      own expense, against claims asserted under their insurance policies; provided, however,
      that the rights, obligations and liabilities of the Debtors, whether now existing or
      hereafter arising, shall be the rights, obligations and liabilities of the Reorganized Debtors
      and shall be fully enforceable by and against the Reorganized Debtors.

                     (2) Nothing in the Plan, including the injunction and release provisions
      of Sections 11.4 and 11.6 of the Plan, or in the Confirmation Order shall preclude the
      Debtors or any insurer from asserting in any proceeding any and all claims, defenses,
      rights or causes of action that it has or may have under or in connection with any
      insurance policy or any insurance settlement agreement, including the rights of the
      insurers to contest and/or litigate with any party, including the Debtors, the existence,
      primacy and/or scope of available coverage under any alleged applicable insurance
      policy.

                     (3) All of the Debtors' rights, obligations and liabilities arising under
      any insurance policies and any agreements, documents and instruments relating thereto
      shall be deemed transferred to and fully enforceable by and against the Reorganized
      Debtors on the Effective Date.

             5.6 ACE Insurance Program. Notwithstanding anything to the contrary
      contained in the Plan or Confirmation Order (including, without limitation any other
      provision that purports to be preemptory or supervenmg, or grants an injunction or
      release (as set forth in Sections 11.4 and 11.6 of the Plan or otherwise)), all insurance
      policies and related insurance agreements, including but not limited to, those providing
      coverage for workers' compensation, general liability and automobile liability, entered
      into between ACE American Insurance Company (together with its affiliates, the "ACE
      Companies") and the Debtors or issued by the ACE Companies to the Debtors prior to
      the Effective Date (collectively, the "ACE Insurance Program"), and the Debtors' and the
      ACE Companies' rights, obligations and liabilities thereunder, shall continue after the
      Effective Date unaltered by the Plan or the Confirmation Order, except that the rights,
      obligations and liabilities of the Debtors, whether now existing or hereafter arising, shall
      be the rights, obligations and liabilities of the Reorganized Debtors and shall be fully
      enforceable by and against the Reorganized Debtors under the ACE Insurance Program.
      Except as provided in the immediately preceding sentence, nothing in the Plan or
      Confirmation Order shall vary, amend, modify or alter in any way the terms, conditions,
      coverages, limitations, exclusions, or dates of coverage provided under the ACE
      Insurance Program. Without limiting the foregoing, the respective rights, claims,
      defenses, duties, liabilities and obligations of the Debtors, the Reorganized Debtors and
      the ACE Companies under the ACE Insurance Program shall remain in effect, including,
      without limitation, the rights of the ACE Companies to contest and/or litigate the
      existence, primacy and/or scope of available coverage under the alleged applicable
      policy. The claims of the ACE Companies against the Debtors shall be payable by the
      Debtors (and after the Effective Date, by the Reorganized Debtors), in the ordinary
      course of their businesses, without any requirement for the ACE Companies to file a
      proof or proofs of claim or administrative expense claim.




                                                   42
        Case 14-50971-CSS          Doc 476-2       Filed 05/06/20      Page 51 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/07 16:19:49 Desc Main
                         Document Page 181 of 248




                                     ARTICLE VI.
                          MEANS FOR IMPLEMENTATION OF PLAN

              6.1 Continued Corporate Existence and Vesting of Assets in Reorganized
       Debtors.


                      (1) Subject to the additional provisions of this Plan, after the Effective
       Date, each of the Reorganized Debtors shall continue to exist in accordance with the law
       in the Jurisdiction in which it is incorporated or organized and pursuant to its certificate
       of incorporation and bylaws or other applicable organizational document in effect prior to
       the Effective Date, except to the extent such certificate of incorporation and bylaws or
       other applicable organizational document are amended or replaced under the Plan and as
       provided in the Reorganized Governing Documents and Reorganized By-Laws. Old
       Allied Holdings may be reorganized and reincorporated as a Delaware corporation
       pursuant to the Plan, on or after the Effective Date and shall operate under its
       Reorganized Governing Documents and Reorganized By-laws. On and after the
       Effective Date, all property of the Estates, including all Claims, rights and causes of
       action and any property acquired by any Debtor or Reorganized Debtor under or in
       connection with the Plan, shall vest in the Reorganized Debtors free and clear of all
       Claims, Liens, charges, other encumbrances and Interests. On and after the Effective
       Date, each of the Reorganized Debtors may operate its business, may use, acquire and
       dispose of property, may retain, compensate and pay any professionals or advisors, and
       compromise or settle any Claims or Interests without supervision of or approval by the
       Bankruptcy Court and free and clear of any restrictions of the Bankmptcy Code or the
       Bankruptcy Rules other than restrictions expressly imposed by the Plan or the
       Confirmation Order. Notwithstanding the foregoing, Yucaipa reserves the right to
       structure the Plan as an asset sale (for business, tax or operational issues) so long as the
       treatment to holders of Allowed Claims and Interests does not change negatively and
       materially,

                     (2) There are certain Affiliates of the Debtors that are not Debtors in
       the Chapter 11 Cases. The continued existence, operation and ownership of such non-
       Debtor Affiliates is a material component of the Debtors' businesses, and all of the
       Interests and other property interests in such non-Debtor Affiliates (other than non-
       Debtor Affiliates owned by certain other non-Debtor Affiliates) shall vest in the
       applicable Reorganized Debtor or its successor on the Effective Date free and clear of all
       Claims, Liens, charges, other encumbrances and interests.


               6.2 Substantive Consolidation of Claims against Debtors for Plan Purposes
       Only, The Plan is premised on the substantive consolidation of all of the Debtors with
       respect to the treatment of all Claims and Interests except for the Other Secured Claims in
       Class 1, as provided below. The Plan does not contemplate substantive consolidation of
       the Debtors with respect to the Class 1 Claims, which shall be deemed to apply separately
       with respect to the Plan proposed by each Debtor. This Plan shall serve as a request by
       the Plan Proponents, in lieu of a separate motion, to the Bankruptcy Court, that it grant




                                                   43
         Case 14-50971-CSS          Doc 476-2       Filed 05/06/20      Page 52 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/0716:19:49 Desc Main
                         Document Page 182 of 248



      substantive consolidation with respect to the treatment of all Claims and Interests other
      than Class 1 Claims as follows: on the Effective Date, (a) all Intercompany Claims will
      be eliminated (except as set forth in Section 3.7 hereof); (b) all Assets and liabilities of
      the Debtors will be merged or treated as though they were merged (except to the extent
      they secure any Allowed Other Secured Claim); (c) all guarantees of the Debtors of the
       obligations of any other Debtor and any joint or several liability of any of the Debtors
      shall be eliminated; and (d) each and every Claim or Interest (except for Other Secured
      Claims) against any Debtor shall be deemed Filed against the consolidated Debtors and
       all Claims (except for Other Secured Claims) Filed against more than one Debtor for the
       same liability shall be deemed one Claim against any obligation of the consolidated
      Debtors.


              6.3 Exit Financing Facility. On the Effective Date, the DIP Loan Facility
      shall be converted into the Exit Financing Facility on the terms and conditions set forth in
      the DIP Credit Documents.

             6.4 Sources of Cash for Distribution. Except for the Cash Out Distribution
      which will be funded by Yucaipa, all Cash necessary for the Reorganized Debtors to
      make payments required by this Plan shall be obtained from existing Cash balances, the
      operations of the Debtors or Reorganized Debtors, Yucaipa and/or the Exit Financing
      Facility. Except as provided in Article V1U of the Plan, Cash payments to be made
      pursuant to the Plan shall be made by the Reorganized Debtors, provided however, that
      the Debtors and the Reorganized Debtors shall be entitled to transfer funds between and
      among themselves as may be necessary or appropriate to enable any of the Reorganized
      Debtors to satisfy their obligations under the Plan.

              6.5 Reinstatement of Interests of Allied Holdings in its Affiliates. Each
      Reorganized Debtor shall, without the need for any further corporate act or other action
      under any applicable law, regulation, order or rule, issue authorized New Common Stock
      to the Reorganized Debtor that was that Debtor's corporate parent prior to the Effective
      Date, so that each Reorganized Debtor will retain its 100% ownership of its pre-Petition
      subsidiary. The foregoing may be modified by the Plan Proponents or the Debtors at any
      time, after consultation with the Creditors' Committee,

              6.6 Corporate and Limited Liability Company Action. Each of the matters
      provided for under this Plan involving the corporate or limited liability company structure
      of any Debtor or Reorganized Debtor or any corporate or limited liability company action
      to be taken by or required of any Debtor or Reorganized Debtor, including, without
      limitation, the adoption of the Reorganized Governing Documents and Reorganized By-
      Laws of each of the Reorganized Debtors as provided for in Section 7.1 of this Plan, the
      reincoq^oration of Allied Holdings into a Delaware coqioration, entrance into the
      Stockholders' Agreement, Registration Rights Agreement and Management Services
      Agreement, the initial selection of directors and officers for the Reorganized Debtors, the
      Distribution of Cash pursuant to the Plan, the issuance and sale of New Common Stock,
      the adoption, execution, delivery and implementation of all contracts, leases, instruments,
      releases and other agreements or documents related to any of the foregoing, and other
      matters involving the corporate structure of any Debtor or Reorganized Debtor or




                                                  44
       Case 14-50971-CSS             Doc 476-2      Filed 05/06/20      Page 53 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/0716:19:49 Desc Main
                         Document Page 183 of 248



      corporate action to be taken by or required of any Debtor or Reorganized Debtor shall be
      deemed to have occurred and be effective as provided herein, and shall be authorized,
      approved and, to the extent taken prior to the Effective Date, ratified in all respects
      without any requirement of further action by stockholders, members, creditors, directors,
      or managers of any of the Debtors or the Reorganized Debtors.

            6.7 Effectuating Documents; Further Transactions. Each of the Debtors and
      Reorganized Debtors, and their respective officers and designees, is authorized to
       execute, deliver, file, or record such contracts, instruments, releases, indentures, and other
       agreements or documents, and take such actions as may be necessary or appropriate to
       effectuate and further evidence the terms and conditions of this Plan or to otherwise
       comply with applicable law.

              6.8 Exemption from Certain Transfer Taxes and Recording Fees. Pursuant to
       Section 1146 of the Bankruptcy Code, any transfers from a Debtor to a Reorganized
      Debtor or to any other Person or Entity pursuant to this Plan, or any agreement regarding
      the transfer of title to or ownership of any of the Debtors' real or personal property will
      not be subject to any document recording tax, stamp tax, conveyance fee, sales tax,
      intangibles or similar tax, mortgage tax, stamp act, real estate transfer tax, mortgage
      recording tax, Uniform Commercial Code filing or recording fee, or other similar tax or
      governmental assessment, and the Confirmation Order will direct the appropriate state or
      local governmental officials or agents to forego the collection of any such tax or
      governmental assessment and to accept for filing and recordation any of the foregoing
      instruments or other documents without the payment of any such tax or governmental
       assessment,


              6.9 Further Authorization, The Reorganized Debtors shall be entitled to seek
      such orders, judgments, injunctions and rulings as they deem necessary to carry out the
      intentions and purposes, and to give full effect to the provisions, of this Plan.

             6.10 Canadian Operations Sale. After the Effective Date,
      the Reorganized Debtors will consider selling, subject to the discretion of Yucaipa, all of
      their assets utilized in connection with their operations in Canada (the "Canadian
      Operations Sale"). If the Reorganized Debtors engage in a sale process with respect to
      the Canadian Operations Sale, it is contemplated that PTS/Leaseway Motorcar Transport
      Company would act as a stalking horse bidder for such a sale. In order for a Canadian
      Operations Sale to be effectuated , the value of the consideration received by the
      Reorganized Debtors must equal or exceed the imputed value of the Canadian operations,
       as derived from the implied EB1TDA multiples used In the valuation of the Reorganized
      Debtors set forth in Exhibit E to the Disclosure Statement.

               6.11 Retained Actions. Except as set forth in this Section 6.11, in accordance
       with Section 1123(b) of the Bankruptcy Code, the Reorganized Debtors, to the extent set
       forth below, and their respective successors, any assigns hereunder and future assigns
       will retain and may exclusively enforce any Retained Actions subject only to any express
       waiver or release thereof in the Plan or in any other contract, instrument, release,
       indenture or other agreement entered into in connection with the Plan (and consented to




                                                    45
         Case 14-50971-CSS            Doc 476-2       Filed 05/06/20      Page 54 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/0716:19:49 Desc Main
                         Document Page 184 of 248



      by Yucaipa in its sole discretion), and the Confirmation Order's approval of the Plan
      shall be deemed a res judicata determination of such rights to retain and exclusively
      enforce such Causes of Action, and none of such Retained Actions is deemed waived,
      released or determined by virtue of the entry of the Confirmation Order or the occurrence
      of the Effective Date, notwithstanding that the specific Claims and Retained Actions are
      not identified or described. Absent such express waiver or release by the Debtors, the
      Reorganized Debtors, or their respective successors or assigns (with the consent of
      Yucaipa) may pursue Retained Actions, as appropriate, in accordance with the best
      interests of the Reorganized Debtors (or their successors or future assigns). All Retained
      Actions may be asserted or prosecuted before or after solicitation of votes on the Plan and
      before or after the Effective Date.

               Absent an express waiver or release as referenced above, nothing in the Plan shall
      (or is intended to) prevent, estop or be deemed to preclude the Reorganized Debtors from
      utilizing, pursuing, prosecuting or otherwise acting upon all or any of their Retained
      Actions and, therefore, no preclusion doctrine, including, without limitation, the doctrines
      ofresjudicata, collateral estoppel, issue preclusion, claim preclusion, estoppel (judicial,
      equitable or otherwise) or laches shall apply to such Retained Actions upon or after
      Confirmation, the Effective Date or the consummation of the Plan. By example only, and
      without limiting the foregoing, the utilization or assertion of a Retained Action, or the
      initiation of any proceeding with respect thereto against a Person, by the Reorganized
      Debtors or any successor to or assign of them, shall not be barred (whether by estoppel,
      collateral estoppel, res judicata or otherwise) as a result of (a) the solicitation of a vote on
      the Plan from such Person or such Person 's predecessor in interest; (b) the Claim,
      Interest or Administrative Expense Claim of such Person or such Person's predecessor in
      interest having been listed in a Debtor's Schedules, List of Holders of Interests, or in the
      Plan, Disclosure Statement or any exhibit thereto; (c) prior objection to or allowance of a
      Claim or, Interest of the Person or such Person's predecessor in interest; or
      (d) Confirmation of the Plan.

              Notwithstanding any allowance of a Claim, the Reorganized Debtors reserve the
      right to seek, among other things, to have such Claim disallowed if the Reorganized
      Debtor, at the appropriate time, determines that it has a defense under Section 502(d) of
      the Bankmptcy Code, e.g., the Reorganized Debtor holds an Avoidance Action against
      the Holder of such Claim and such Holder after demand refuses to pay the amount due in
      respect thereto.


              6.12 Other Documents and Actions. The Debtors, the Debtors in Possession
      and the Reorganized Debtors shall File or execute such documents and take such other
      actions as are necessary to effectuate the transactions provided for in the Plan.

              6.13 Corporate Action. The authorization and issuance of the New Common
      Stock, the adoption of the Reorganized Governing Documents and Reorganized By-Laws
      and the selection of the Persons who will serve as the Initial directors and officers of the
      Reorganized Debtors as of the Effective Date, and other matters under the Plan involving
      the corporate structure of each Debtor or Reorganized Debtor or corporate action by each
      Debtor or Reorganized Debtor, shall be deemed to have occurred and be effective on and



                                                    46
       Case 14-50971-CSS            Doc 476-2       Filed 05/06/20    Page 55 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/07 16:19:49 Desc Main
                         Document Page 185 of 248



       after the Effective Date without any requirement of further action by the stockholders,
       directors, members, partners or other applicable entity of each Debtor or Reorganized
       Debtor. Without limiting the foregoing, upon entry of the Confirmation Order by the
       clerk of the Bankmptcy Court, the filing by each Reorganized Debtor of its respective
       Reorganized Governing Documents and Reorganized By-Laws shall be authorized and
       approved in all respects.

               6.14 Retiree Benefits. On and after the Effective Date, to the extent required
       by Section 1129(a)(13) of the Bankruptcy Code, and except as may be provided to the
       contrary in a separate order of the Bankmptcy Court or under contracts negotiated with
       the applicable labor groups governing such benefits, each Reorganized Debtor shall
       continue to pay all retiree benefits (if any) of any worker who retired as of the Effective
       Date, to the extent such benefits were maintained or established prior to the Effective
       Date.


              6.15 Employee Claims. Except as provided in the Employee Wage Order,
       each Debtor s employees shall have a Priority Claim for unpaid wages, benefits and other
       entitlements to the extent permitted by Section 507(a)(3) of the Bankruptcy Code, which,
       if allowed, will be either (i) paid in full, or (ii) Reinstated. To the extent that any
       employee's Claim exceeds the amount prescribed by Section 507(a)(3) of the Bankmptcy
       Code, the employee shall receive a General Unsecured Claim for the excess amount.
       Notwithstanding the foregoing, any employee who continues to be an employee in good
       standing with the Reorganized Debtors after the Effective Date shall be entitled to take
       (in the form of vacation days and not in Cash) all unused and unpaid vacation time
       accmed prior to the Petition Date on such terms as will be prescribed by the Reorganized
       Debtors; provided, however, that notwithstanding the foregoing, if any employee is no
       longer employed by the Reorganized Debtors for any reason after the Effective Date, the
       Reorganized Debtors shall have no obligations to make any payments on account of any
       unused and unpaid vacation time accrued prior to the Petition Date to such employee.

               6.16 Good Faith. Confirmation of the Plan shall constitute a finding that:
       (i) this Plan has been proposed in good faith and in compliance with applicable
       provisions of the Bankruptcy Code, and (ii) all Persons' solicitations of acceptances or
       rejections of this Plan have been in good faith and in compliance with applicable
       provisions of the Bankruptcy Code.

              6.17 Executory Contracts and Unexpired Leases Entered Into, and Other
       Obligations Incurred After, the Petition Date, Executory contracts and unexpired leases
       (a) assumed by the Debtors after the Petition Date or (b) entered into, and other
       obligations incurred, after the Petition Date by the Debtors shall be performed by the
       Debtors or Reorganized Debtors in the ordinary course of their businesses. Accordingly,
       such executory contracts, unexpired leases and other obligations shall survive and remain
       unaffected by the entry of the Confirmation Order or the occurrence of the Effective Date
       under, and the effectiveness of, the Plan.

              6.18 Security Interests and Liens. All security interests and Liens granted or to
       be granted to any party in connection with the Plan or any document or agreement




                                                    47
         Case 14-50971-CSS          Doc 476-2       Filed 05/06/20     Page 56 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/0716:19:49 Desc Main
                         Document Page 186 of 248



      contemplated by the Plan or entered into in connection with the Plan or otherwise granted
      or to be granted, including without limitation, the guarantees, mortgages, security
      agreements and pledge agreements described in the DIP Credit Documents, shall be
      governed in all respects, including without limitation, perfection and priority, by
      applicable non-bankruptcy law, notwithstanding anything to the contrary in the Plan or
      the Confirmation Order.

                                           ARTICLE VII.
                PROVISIONS REGARDING CORPORATE GOVERNANCE OF
                             REORGANIZED DEBTORS

             7.1 Reorganized Governing Documents and Reorganized By-Laws. The
      Reorganized Governing Documents and Reorganized By-Laws of each of the
      Reorganized Debtors shall be adopted as may be required in order to be consistent with
      the provisions of this Plan and the Bankruptcy Code. The Reorganized Governing
      Documents of Reorganized Allied Holdings shall, among other things (a) authorize the
      issuance of common stock in amounts not less than the amounts necessary to permit the
      Distributions thereof required or contemplated by the Plan and (b) provide, pursuant to
       Section 1123(a)(6) of the Bankruptcy Code, for (i) a provision prohibiting the issuance of
      non voting equity securities and (ii) to the extent necessary, a provision setting forth an
      appropriate distribution of voting power among classes of equity securities possessing
      voting power, including, in the case of any class of equity securities having a preference
      over another class of equity securities with respect to dividends, adequate provisions for
      the election of directors representing such preferred class in the event of default in the
      payment of such dividends. The Reorganized Governing Documents of Reorganized
      Allied Holdings may, among other things, provide for the waiver, to the extent permitted
      by law, of any interest or expectancy of Reorganized Allied Holdings in, or in being
      offered the opportunity to participate in, specified business opportunities or specified
      classes or categories of business opportunities that are presented to the corporation or one
      or more of its directors, officers or stockholders. Forms of the Reorganized Governing
      Documents and Reorganized By-Laws of the Debtors will be contained in the Plan
      Supplement,

              7.2 Directors and Officers of Reorganized Debtors. The Initial Board shall
      have five members, including a new CEO (who shall be selected by Yucaipa and shall be
      reasonably acceptable to TNATINC and the Creditors' Committee), one member chosen
      by the Creditors' Committee (who shall be reasonably acceptable to Yucaipa), and three
      other members selected by Yucaipa. Pursuant to the terms of the amended Collective
      Bargaining Agreement, TNATDSTC shall have certain observer rights with respect to the
      Initial Board. Yucaipa has selected Derex Walker, Ira Tochner and Jos Opdeweegh to
      serve on the Initial Board. The proposed identity of the other members of the Initial
      Board and the new CEO shall be disclosed on or prior to the date of the hearing on the
      approval of the Disclosure Statement with respect to the Plan, or as soon thereafter as
      practicable. The remaining members of senior management will continue to serve until
      the Effective Date pursuant to their respective existing terms of compensation and
      thereafter subject to terms and conditions mutually acceptable to the Initial Board and the
      applicable member of management. The Initial Board of Allied Holdings shall choose



                                                  48
        Case 14-50971-CSS          Doc 476-2       Filed 05/06/20      Page 57 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/07 16:19:49 Desc Main
                         Document Page 187 of 248



      the members of the Boards of Directors of each of the other Reorganized Debtors on the
      Effective Date or as soon as practicable thereafter. Each of the Persons on the Initial
      Boards of Directors and each of the initial officers of the respective Reorganized Debtors
      shall serve in accordance with the Reorganized Governing Documents and Reorganized
      By-Laws of each of the respective Reorganized Debtors, as the same may be amended
      from time to time.

             7.3 New Employment, Retirement, Indemnification and Other Related
       Agreements and Incentive Compensation Programs. As of the Effective Date, the
       Reorganized Debtors will have authority to: (a) maintain, amend or revise existing
       employment, retirement, welfare, incentive, severance, indemnification and other
       agreements with their active directors, officers and employees, subject to the terms and
       conditions of any such agreement; and (b) enter into new employment, retirement,
       welfare, incentive, severance, indemnification and other agreements for active and retired
       employees,


              7.4 Stockholders' Agreement. All creditors receiving New Allied Holdings
       Common Stock under the Plan, by acceptance of such newly issued shares, will be
       deemed to have entered into, and will be bound by the terms of, the Stockholders'
       Agreement. The Stockholders' Agreement may provide for, among other things, (i)
       nomination and observation rights regarding the board of directors of Reorganized Allied
       Holdings consistent (for two years) with the board composition described in Section 7.2
       of this Plan , (11) approval rights of Yucaipa and possibly others regarding certain
       significant transactions involving Reorganized Allied Holdings, (ill) pre-emptive rights in
       favor of Yucaipa and possibly others in connection with certain issuances of securities,
       (iv) "drag along" and/or "tag along" rights triggered upon certain sales or dispositions of
       the capital stock of Reorganized Allied Holdings, pursuant to which holders may be
       required to sell all their shares of New Allied Holdings Common Stock and/or entitied to
       sell all or a portion of their New Allied Holdings Common Stock, (v) certain additional
       restrictions on transfer of New Allied Holdings Common Stock, including among others,
       rights of first refusal or other rights to purchase in favor of Reorganized Allied Holdings,
       Yucaipa or possibly others in connection with any proposed sale or transfer of New
       Allied Holdings Common Stock, and (vi) other terms, conditions and restrictions of the
       type included in stockholders' agreements. The form of Stockholders' Agreement will be
       set forth in the Plan Supplement. The entering into and effectuation of the Stockholders'
       Agreement on the Effective Date is authorized by the Plan without the need for any
       further action by holders of New Allied Holdings Common Stock, and shall be effective
       on the date thereof. The foregoing may be modified by Yucaipa at any time after
       consultation with the Debtors and the Creditors' Committee. Certain of the terms
       described above may instead or also be included in the Reorganized Governing
       Documents or Reorganized By-Laws.


              7.5 Registration Rights Agreement. On the Effective Date, Reorganized
       Allied Holdings will be authorized to enter into a Registration Rights Agreement with
       Yucalpa and potentially other holders the New Allied Holdings Common Stock. The
       Registration Rights Agreement is expected to provide (i) certain rights to require
       Reorganized Allied Holdings to register a public offering, (h) certain rights to demand



                                                    49
         Case 14-50971-CSS          Doc 476-2       Filed 05/06/20      Page 58 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/0716:19:49 Desc Main
                         Document Page 188 of 248



      that Reorganized Allied Holdings file, prepare and cause to become effective registration
       statement and (ill) piggyback registration rights. The Registration Rights Agreement may
      also provide other holders of New Allied Holdings Common Stock with certain
      registration rights. The form of the Registration Rights Agreement will be set forth in the
      Plan Supplement. The entering into and effectuation by Reorganized Allied Holdings of
      the Registration Rights Agreement on the Effective Date, will be authorized by the Plan
      without the need for any further corporate action and without any further action by
      holders of Claims or equity interests, and shall be effective on the date thereof. The
      foregoing may be modified by Yucaipa at any time after consultation with the Debtors
      and the Creditors' Committee.

              7.6 Management Services Agreement . On the Effective Date, Reorganized
      Allied Holdings will be authorized to enter into a Management Services Agreement with
      an affiliate ofYucaipa, with a term of five years, such term being automatically extended
      by 12 additional calendar months on an annual basis unless prior notice ofnonrenewal is
      provided by Reorganized Allied Holdings. The Management Services Agreement will
      provide that Yucaipa affiliate may perform certain monitoring and management services,
      including helping the company evaluate its strategic and financing alternatives., improve
      labor relations, attract and retain senior management, negotiate future collective
      bargaining agreements, set strategic priorities, pursue revenue growth opportunities, and
      develop strategies for upgrading the fleet. In return for such services the Yucaipa affiliate
      will be entitled to an annual fee of $1,500,000 and reimbursement of out-of-pockets costs.
      The Management Services Agreement will be filed as part of the Plan Supplement.

            7.7 Effectuating Documents and Further Transactions. Each of the Debtors or
      Reorganized Debtors, as appropriate, is authorized to execute, deliver, file or record such
      contracts, instalments, releases and other agreements or documents and take such actions
      as may be necessary or appropriate to effectuate, implement and further evidence the
      terms and conditions of the Plan and any notes or securities issued pursuant to the Plan,

             7.8 Authorization and Issuance of New Common Stock. On the Effective
      Date, the Reorganized Debtors are authorized to issue the New Common Stock in
      accordance with the provisions of the Plan. The issuance of New Common Stock and the
      Distributions thereof will be exempt from registration under applicable securities laws
      pursuant to Section 1145(a) of the Bankmptcy Code.

              7.9 Reserve. Reorganized Allied Holdings shall be authorized, without
      further act or action by the Initial Board and without further act or action under
      applicable law, regulation, order, or mle to reserve from the authorized shares of New
      Common Stock, that number of shares of New Common Stock required for issuance to
      the Holders of Allowed Claims as and when required under the Plan. The Initial Board
      may reduce the number of shares of New Common Stock so reserved at any time as it
      deems appropriate to the extent it determines in good faith that such reserve is in excess
      of the number of shares needed to satisfy the foregoing requirements.

            7.10 Listing of New Allied Holdings Common Stock, In the event the Initial
      Board determines in its discretion to register the New Allied Holdings Common Stock




                                                   50
        Case 14-50971-CSS          Doc 476-2      Filed 05/06/20      Page 59 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/0716:19:49 Desc Main
                         Document Page 189 of 248



      with the Securities and Exchange Commission, or if Reorganized Allied Holdings is
      required under applicable securities laws to register the New Allied Holdings Common
       Stock with the Securities and Exchange Commission, Reorganized Allied Holdings shall
       use commercially reasonable efforts to list the New Allied Holdings Common Stock on a
      national securities exchange or for quotation on a national automated interdealer
      quotation system within one year of the Effective Date unless the Initial Board
      determines otherwise. Reorganized Allied Holdings shall have no liability if it is unable
      to, or determines not to, list the New Allied Holdings Common Stock as described above.
      In the event the New Allied Holdings Common Stock is listed on a national securities
      exchange, action may be taken to modify the composition of the board of directors,
      including potentially the number of directors, so that Reorganized Allied Holdings would
      be in compliance with certain independence requirements mandated by the Sarbanes-
      Oxley Act of 2002 and/or the applicable national securities exchange. Persons receiving
      Distributions of New Allied Holdings Common Stock, by accepting such Distributions,
      shall have agreed to cooperate with Reorganized Allied Holdings' reasonable requests to
       assist Reorganized Allied Holdings in its efforts to list the New Allied Holdings Common
       Stock on a securities exchange or quotation system to the extent necessary.

              7.11 Possible Privatization of Reorganized Allied Holdings Following
       Emergence. If there are more than 300 Initial Holders of New Allied Holdings Common
       Stock on the Effective Date, Reorganized Allied Holdings would as of the Effective Date
       remain a "public company subject to the reporting requirements of the Exchange Act.
       However, it is possible that after the Effective Date, Reorganized Allied Holdings,
       Yucaipa and/or other holders of New Allied Holdings Common Stock could take actions
       to reduce the number of stockholders to below 300, or otherwise engage in or approve a
       transaction or transactions which would reduce the number of stockholders to below 300
       and cause Reorganized Allied Holdings to become a private company not subject to the
       reporting requirements of the Exchange Act and without securities registered with the
       Securities and Exchange Commission.

             7.12 Old Allied Holdings Common Stock, Old Other Debtors Common Stock
       and Old Allied Holdings Stock Rights. On the Effective Date, all old Allied Holdings
       Common Stock will be cancelled. On the Effective Date, all Old Other Debtors Common
       Stock and Old Allied Holdings Stock Rights will be cancelled unless, after consultation
       with the Debtors and the Creditors' Committee, Yucaipa determines for business, tax or
       operational reasons that such stock should remain outstanding.

                                           ARTICLE VIU.
                                 VOTING AND DISTRIBUTIONS

              8.1 Voting of Claims. Each Holder of an Allowed Claim in an Impaired Class
       which Claim is not (i) a Tort Claim, (ii) contingent or (in) Filed in an unliquidated or
       undetermined amount shall be entitled to vote separately to accept or reject the Plan
       unless such Holder's Claim is otherwise deemed to have rejected the Plan in accordance
       with Section 1126(g) of the Bankruptcy Code.




                                                   51
         Case 14-50971-CSS          Doc 476-2       Filed 05/06/20     Page 60 of 124
Case 05-12515-crm Doc 2802 Red 04/06/07 Entered 04/06/07 16:19:49 Desc Main
                         Document Page 190 of 248



             8.2 Nonconsensual Confirmation. The Plan Proponents request Confirmation
      under Section 1129(b) of the Bankruptcy Code with respect to any impaired Class that
      does not accept the Plan pursuant to Section 1126 of the Bankmptcy Code. The Plan
      Proponents reserve the right to modify the Plan to the extent, if any, that Confirmation
      pursuant to Section 1129(b) of the Bankmptcy Code requires modification.

             8.3 Acceptance by Class of Creditors, An Impaired Class of holders of
      Claims shall have accepted the Plan if the Plan is accepted by at least two-thirds (%) in
      dollar amount and more than one-half (1/2) in number of the Allowed Claims of such
      Class that have voted to accept or reject the Plan.

              8.4 Distributions for Claims Allowed as of the Effective Date. Except as
      otherwise provided in this Article VHI and as to DIP Loan Facility Claims, Distributions
      of Cash to be made on the Effective Date to Holders of Claims that are allowed as of the
      Effective Date will be deemed made on the Effective Date if made on the Effective Date
      or as promptly thereafter as practicable, but in any event no later than: (i) 90 days after
      the Effective Date and (li) 90 days after such later date when the applicable conditions of
      Section 5.2 (regarding cure payments for executory contracts and unexpired leases being
      assumed) and Section 8.8 (regarding undeliverable Distributions) are satisfied.
      Distributions on account of Claims that become Allowed Claims after the Effective Date
      will be made pursuant to Section 9.5 of the Plan,

              8.5 Disbursing Agent. Except as otherwise provided in this Article VUI, the
      Reorganized Debtors, or such Third Party Disbursing Agents as the Reorganized Debtors
      may employ in their sole discretion, will make all Distributions of Cash, New Common
      Stock, and other instruments or documents required under the Plan. Each Disbursing
      Agent will serve without bond, and any Disbursing Agent may employ or contract with
      other Entities to assist in or make the Distributions required by the Plan. Each Third
      Party Disbursing Agent including for these purposes, the IndenUire Tmstee, providing
      ser/ices related to Distributions pursuant to the Plan will receive from the Reorganized
      Debtors reasonable compensation for such services and reimbursement of reasonable out-
      of-pocket expenses incurred in connection with such services without Bankruptcy Court
      approval. These payments will be made on terms agreed to with the Reorganized
      Debtors and will not be deducted from Distributions to be made pursuant to the Plan to
      Holders of Allowed Claims receiving Distributions from a Third Party Disbursing Agent
      The Indenture Tmstee shall receive an Administrative Claim in an amount equal to the
      Indenture Tmstee Fees and Expenses. To the extent such Administrative Claim is not
      paid to the Indenture Trustee (or escrowed pending the resolution of any dispute), the
      Indenture Tmstee shall retain its charging lien on Distributions to Holders ofPrepetition
      Notes Claims to the fullest extent permitted under the Prepetltlon Notes Indenture.

             8.6 Distributions of Cash. Except as otherwise specified herein. Cash
      payments made pursuant to the Plan will be in U.S. currency by checks drawn on a
      domestic bank selected by the applicable Reorganized Debtor or by wire transfer from a
      domestic bank; provided that Cash payments to foreign Holders of Allowed Claims may
      be made, at the option of the applicable Reorganized Debtor, in such funds and by such
      means as are necessary or customary in a particular foreign jurisdiction.



                                                   52
        Case 14-50971-CSS          Doc 476-2      Filed 05/06/20      Page 61 of 124
Case 05-12515-crm Doc 2802 Fiied 04/06/07 Entered 04/06/0716:19:49 Desc Main
                         Document Page 191 of 248



              8.7 No Interest on Claims or Interests. Unless otherwise specifically provided
      for or contemplated elsewhere In the Plan or Confirmation Order, or required by
      applicable bankruptcy law to render a Claim Unimpaired or otherwise, postpetition
      interest shall not accrue or be paid on any Claims and no holder of a Claim shall be
      entitled to interest accruing on or after the Petition Date on any Claim, other than Other
      Secured Claims to the extent required by the applicable documents giving rise to such
      Claims; provided, however, that to the extent a holder of a Other Secured Claim has a
      Deficiency Claim on account of such Other Secured Claim, interest shall not accrue on or
      after the Petition Date on the Other Secured Claim or the Deficiency Claim.

              8.8 Delivery of Distributions. The Distribution to a Holder of an Allowed
       Claim shall be made by the Reorganized Debtors (a) at the address set forth on the proof
       of Claim filed by such Holder, (b) at the address set forth in any written notices of
       address change delivered to the Reorganized Debtors after the date of any related proof of
       Claim, (c) at the addresses reflected in the Schedules if no proof of Claim has been filed
      and the Reorganized Debtors has not received a written notice of a change of address,
      (d) if the Holder's address is not listed in the Schedules, at the last known address of such
      Holder according to the Debtor's books and records, or (e) in the case of Prepetition
      Notes Claims, to the Lidenture Tmstee for ultimate distribution to the Record Holders of
      such Prepetition Notes Claims. The Indenture Trustee shall be directed to effect any
      Distribution under the Plan through the most efficient method available in the Indenture
      Tmstee's discretion, including without limitation through the book entry transfer
      facilities of the Depository Tmst Company pursuant to the procedures used for effecting
      distributions thereunder on the date of any such distribution. If any Holder's Distribution
      is returned as undeHverable, no further Distributions to such Holder shall be made unless
      and until the Reorganized Debtors are notified of such Holder's then-current address, at
      which time all missed Distributions shall be made to such Holder without interest. All
      Cash Distributions returned to the Reorganized Debtors and not claimed within six (6)
      months of return shall be irrevocably retained by the Reorganized Debtors
      notwithstanding any federal or state escheat laws to the cont'ary. All Distributions of
      New Common Stock returned to the Debtors and not claimed within six (6) months of
      return shall irrevocably revert to Reorganized Allied Holdings and shall be retained and
       held as set forth in the Reorganized Governing Documents. Upon such reversion, the
       claim of any Holder or their successors with respect to such property shall be discharged
       and forever barred notwithstanding any federal or state escheat laws to the contrary.

             8.9 Distributions to Holders as of the Record Date, All Distributions on
       Allowed Claims shall be made to the Record Holders of such Claims. As of the close of
       business on the Record Date, the Claims register maintained by the Claims Agent shall be
       closed, and there shall be no further changes in the Record Holder of any Claim. The
       Reorganized Debtors and any Disbursing Agent shall have no obligation to recognize any
       transfer of any Claim occurring after the Record Date. The Reorganized Debtors shall
       instead be entitled to recognize and deal for all purposes under this Plan with the Record
       Holders as of the Record Date. As of the close of business on the Confirmation Date, the
       transfer ledgers for the Prepetition Notes shall be deemed closed and the Indenture
       Trustee may take whatever action is necessary to close the transfer ledgers and there shall
       be no further transfers or changes in the holder of record of such securities in such



                                                   53
         Case 14-50971-CSS          Doc 476-2       Filed 05/06/20      Page 62 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/0716:19:49 Desc Main
                         Document Page 192 of 248



      transfer ledgers, The Disbursing Agent and the Indenture Tmstee shall have no
      obligation to recognize the transfer of, or sale of any participation in, any Prepetition
      Notes Claim that occurs after close of business on the Confirmation Date, and will be
      entitled for all purposes herein to recognize and distribute only to those Holders of
      Allowed Claims who are Holders of such Claims, or participants therein, as of the close
       of business on the Confirmation Date. PLEASE NOTE THAT IF YOU ACQUIRE A
      CLAIM FOLLOWING THE RECORD DATE, YOU WILL NOT RECEIVE A
      DISTRIBUTION ON ACCOUNT OF THAT CLAIM FROM THE DEBTORS. IN
      ADDITION, IF YOU SELL OR TRANSFER YOUR CLAIM BEFORE THE RECORD
      DATE, YOU WILL NOT RECEIVE A DISTRIBUTION ON ACCOUNT OF THAT
      CLAIM.

             Notwithstanding Bankruptcy Rule 300l(d) and (e) or any other applicable
      provisions of the Bankruptcy Code, the Bankmptcy Rules or other applicable law, from
      and after the Record Date, Holders of Class 4A, Class 4B and Class 4C Claims, and those
      Class 4D Claims who receive New Allied Holdings Common Stock under the Plan (if
      any), will not be permitted to transfer, sell, assign, hypothecate or pledge their claims
      except that they may be assigned or transferred by will, intestate succession, or operation
      of law. Any purported transfer, sale, assignment, hypothecatlon or pledge that is made in
      derogation of the previous sentence will not be recognized by the Debtors or the
      Reorganized Debtors and will be null and void for all purposes, Holders of Allowed
      Class 4A, Class 4B, Class 4C and Class 4D who receive New Allied Holdings Common
      Stock will not be permitted to transfer, sale, assign, hypothecate or pledge such shares
      except (1) transfers and assignments by will, intestate succession or operation of law, (ii)
      transfers, assignment and sales permitted by the Stockholders' Agreement, or (iii) to the
      extent permitted by the Stockholders' Agreement, transfers effectuated through a national
      securities exchange if the stock is listed on such an exchange pursuant to section 7,10 of
      the Plan. Notwithstanding the foregoing, pursuant to the terms of the Plan, Holders of
      General Unsecured Claims, Insured Claims and Other Insured Claims who receive the
      Cash Option shall be permitted to assign and deemed to have assigned their General
      Unsecured Claims, Insured Claims and/or Other Insured Claims (without giving effect to
      any Voluntary Reductions) to Yucaipa or Yucaipa's designees.

              8.10 Indenture Trustee as Claim Holder. Consistent with Bankmptcy
      Rule 3003(c), the Debtors or Reorganized Debtors shall recognize the Proofs of Claim
      filed by the Indenture Tmstee, in the amounts as Allowed herein, in respect of the
      Prepetition Notes Claims. Accordingly, any Claim, proof of which is filed by the
      registered or beneficial holder of a Prepetition Notes Claim, may be disallowed as
      duplicative of the Claims of the Indenture Tmstee without need for any further action or
      Bankmptcy Court order.

            8.11 De Minimis Distributions. Neither the Reorganized Debtors nor the
      Indenture Tmstee shall have an obligation to make a Distribution if the amount to be
      distributed to the specific Holder of the Allowed Claim has a value less than fifty dollars
      ($50.00). Any Holder of an Allowed Claim on account of which the amount of Cash to
      be distributed is less than fifty ($50.00) dollars will have its claim for such distribution
      discharged and will be forever barred from asserting any such claim against the



                                                  54
        Case 14-50971-CSS          Doc 476-2       Filed 05/06/20     Page 63 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/07 16:19:49 Desc Main
                         Document Page 193 of 248



       Reorganized Debtors or their respective property. Any Cash not distributed pursuant to
       this Section 8,10 will be the property of Reorganized Allied Holdings, free of any
       restrictions thereon, and any such Cash held by a Third Party Disbursing Agent will be
       returned to Reorganized Allied Holdings.

               8.12 Fractional Securities, Fractional Dollars. Any other provision of this Plan
       notwithstanding, payments of fractions of shares of New Common Stock will not be
       made and shall be deemed to be zero. Any other provision of this Plan notwithstanding,
       the Reorganized Debtors shall not be required to make Distributions or payments of
       fractions of dollars. Whenever any payment of a fraction of a dollar under this Plan
       would otherwise be called for, the actual payment shall reflect a founding of such fraction
       to the nearest whole dollar (up or down), with half dollars or less being rounded down.

              8.13 Procedures for Distributions to Holders of Prepetition Notes Claims.
       Unless waived by the Reorganized Debtors, as a condition to receiving payments or other
       distributions. Distributions to Holders ofPrepetition Notes Claims shall only be made to
       such Holders after the surrender by each such Holder of the Prepetition Notes, and/or
       similar or related documents representing such Claims, or in the event that such
       certificate or similar document is lost, stolen, mutilated or destroyed, upon the holder's
       compliance with the requirements set forth in this Plan. Any Holder that fails to:
       (i) surrender such instrument or (ii) execute and deliver an affidavit of loss and/or
       indemnity, reasonably satisfactory to the Reorganized Debtors and furnish a bond in
       form, substance and amount reasonably satisfactory to the Reorganized Debtors within
       one (1) year of the Effective Date, shall be deemed to have forfeited all rights and Claims
       and may not participate in any Distribution under the Plan in respect of such Claims.

              8.14 Distributions of Cash to Holders of Allowed Class 4D Claims. The
       Reorganized Debtors, or such Third Party Disbursing Agents as the Reorganized Debtors
       may employ in their sole discretion, will make all Distributions of Cash from the Cash
       Out Distribution to Holders of Allowed Class 4D Claims only after all Class 4D Claims
       have been Allowed or disallowed by agreement or Final Order. Any amount of the Cash
       Out Distribution remaining after making such Distributions shall be returned to Yucaipa.

              8.15 Compliance with Tax Requirements. The Debtors or the Reorganized
       Debtors, as the case may be, shall comply with all withholding and reporting
       requirements imposed by any federal, state, local, or foreign taxing authority, and all
       Distributions under this Plan shall be subject to any such withholding and reporting
       requirements. The Debtors or the Reorganized Debtors shall be authorized to take any
       actions that may be necessary or appropriate to comply with such withholding and
       reporting requirements.


                      (2) Notwithstanding any other provision of the Plan, each Entity
       receiving a distribution of Cash or New Common Stock pursuant to the Plan shall have
       sole and exclusive responsibility for the satisfaction and payment of any tax obligations
       imposed on it by any governmental unit on account of such distribution, including
       income, withholding and other tax obligations.




                                                   55
         Case 14-50971-CSS          Doc 476-2       Filed 05/06/20      Page 64 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/0716:19:49 Desc Main
                         Document Page 194 of 248



             8.16 No Duplicate Distributions. To the extent more than one Debtor is liable
      for any Claim, such Claim shall be considered a single Claim and entitled only to the
      payment provided therefor under the applicable provisions of the Plan.

               8.17 Distributions in U,S. Dollars. Except as otherwise specified herein,
      Cash payments made pursuant to the Plan shall be in US. currency by checks drawn on a
      domestic bank selected by the applicable Debtor or Reorganized Debtor or, at the option
      of the applicable Debtor or Reorganized Debtor, by wire transfer from a domestic bank.
      If an Allowed Claim is filed in a currency other than U.S. dollars, distributions will be
      made to the holder of such Allowed Claim utilizing the exchange rate on or about the
      time of distribution.

                                            ARTICLE IX.
          PROCEDURES FOR TREATING AND RESOLVING DISPUTED CLAIMS

               9.1 Objections to Claims. All objections to Claims must be Filed and served
      on the Holders of such Claims by the Claims Obj ection Deadline, and (a) if Filed prior to
      the Effective Date, such objections shall be served on the parties on the then applicable
      service list in the Chapter 11 Cases; and (b) if Filed after the Effective Date, such
      objections shall be served on the Reorganized Debtors, the United States Tmstee and
      Yucalpa. If an objection has not been Filed to a proof of Claim or a scheduled Claim by
      the Claims Objection Deadline, the Claim to which the proof of Claim or scheduled
      Claim relates will be treated as an Allowed Claim if such Claim has not been allowed
      earlier. An objection is deemed to have been timely Filed as to all Tort Claims, thus
      making each such Claim a Disputed Claim as of the Claims Objection Deadline. Each
      such Tort Claim shall remain a Disputed Claim until it becomes an Allowed Claim in
      accordance with Section 9.5.

            9.2 Authority to Prosecute Objections. After the Effective Date, except as
      provided in the following paragraph or otherwise in the Plan, only the Reorganized
      Debtors shall have the authority to File, settle, compromise, withdraw or litigate to
      judgment objections to Claims, provided, however, that the Reorganized Debtors shall
      not be entitled to object to Claims (i) that have been Allowed by a Final Order entered by
      the Bankruptcy Court prior to the Effective Date or (ii) that are Allowed by the express
      terms of this Plan. After the Effective Date, the Reorganized Debtors may settle or
      compromise any Disputed Claim without approval of the Bankruptcy Court; provided
      that (a) the Reorganized Debtors shall promptly File with the Bankruptcy Court a written
      notice of any settlement or compromise of a Claim that results in an Allowed Claim in
      excess of $500,000 and (b) the United States Trustee and Yucaipa shall be authorized to
      contest the proposed settlement or compromise by Filing a written objection with the
      Bankruptcy Court and serving such objection on the Reorganized Debtors within 20 days
      of the service of the settlement notice. If no such objection is Filed, the applicable
      settlement or compromise shall be deemed final without further action of the Bankruptcy
      Court.


             Except as set forth herein, notwithstanding that the Reorganized Debtors shall
      have the right to File objections to Claims and Interests, litigate and settle objections to




                                                  56
        Case 14-50971-CSS          Doc 476-2      Filed 05/06/20     Page 65 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/07 16:19:49 Desc Main
                         Document Page 195 of 248



       Disputed Claims and Disputed Interests on behalf of the Debtors and their Estates,
       nothing contained herein shall be deemed to obligate the Reorganized Debtors to take any
       such actions, all of which shall be determined by the Reorganized Debtors in their sole
       and absolute discretion.

            THE PLAN PROPONENTS HAVE NOT FULLY REVIEWED THE CLAIMS
       AND INTERESTS IN THE CHAPTER 11 CASES OR DETERJVUNED WHETHER
       OBJECTIONS TO CLAIMS AND INTERESTS EXIST. THIS INVESTIGATION IS
       ONGOING A3SD WILL OCCUR, IN LARGE PART, AFTER THE CONFIRMATION
       DATE. AS A RESULT, CREDFTORS AND OTHER PARTIES-IN-INTEREST ARE
       HEREBY ADVISED THAT, NOTWITHSTANDING THAT THE EXISTENCE OF
       ANY PARTICULAR OBJECTION TO A DISPUTED CLAIM OR DISPUTED
       INTEREST MAY NOT BE LISTED, DISCLOSED OR SET FORTH IN THIS PLAN,
       AN OBJECTION TO A CLAIM OR DSTTEREST MAY BE BROUGHT AGAINST
       ANY CREDITOR, INTEREST HOLDER OR PARTY-?INTEREST AT ANY TIME,
       SUBJECT TO THE CLAIMS OBJECTION DEADLINE. IN ADDITION TO THE
       FOREGOING, THE DEBTORS AND REORGANIZED DEBTORS RETAIN AND
       HEREBY RESERVE THE RIGHT TO OBJECT TO

              (i) ANY CLAIMS OR INTERESTS FILED AFTER THE BAR DATE; AND

            (ii) ANY CLAIMS FILED TO SET FORTH DAMAGES ARISING PROM THE
       REJECTION OF AN EXECUTORY CONTRACT OR OTHER AGREEMENT WITH
       THE DEBTORS.

            IN ADDITION, THE DEBTORS AND REORGANIZED DEBTORS RESERVE
       THE RIGHT TO BRING ANY RETAINED ACTION AGAINST ANY THIRD PARTY
       ARISING FROM OR RELATING TO ANY EVENT, ACTION OR OMISSION
       OCCURRING ON OR PRIOR TO THE EFFECTIVE DATE. THE PLAN
       PROPONENTS HAVE NOT FULLY REVIEWED ALL SUCH CAUSBS OF ACTION
       (INCLUDING WITHOUT LIMITATION ANY AVOIDANCE ACTION OR
       RETAINED ACTION). AS A RESULT, CREDITORS AND OTHER PARTIES- IN-
       INTEREST ARE HEREBY ADVISED THAT, NOTWITHSTANDING THAT THE
       EXISTENCE OF ANY PARTICULAR LITIGATION OR AFFIRMATIVE CLAIM
       MAY NOT BE LISTED, DISCLOSED OR SET FORTH IN TfflS PLAN, SUCH
       LITIGATION OR AFFIRMATWE CLAIM MAY BE BROUGHT AGAINST ANY
       CREDITOR, INTEREST HOLDER OR PARTY-IN-INTEREST AT ANY TIME.

              9.3 No Distributions Pending Allowance. Except as otherwise provided
       herein, no Distributions will be made with respect to any portion of a Claim unless and
       until (i) the Claims Objection Deadline has passed and no objection to such Claim has
       been filed, or (u) any objection to such Claim has been settled, withdrawn or overruled
       pursuant to a Final Order of the Bankmptcy Court.

               9.4 Estimation of Claims. Yucaipa, the Debtors or the Reorganized Debtors,
       as the case may be, and the Creditors' Committee (to the extent still in existence at such
       time) may, at any time, request that the Bankruptcy Court estimate any contingent or




                                                   57
         Case 14-50971-CSS          Doc 476-2       Filed 05/06/20        Page 66 of 124
Ca-se 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/0716:19:49 Desc Main
                         Document Page 196 of 248



       unliquidated Claim pursuant to Section 502 of the Bankruptcy Code regardless of
       whether the Debtors or the Reorganized Debtors have previously objected to such Claim
       or whether the Bankruptcy Court has ruled on any such objection, and the Bankmptoy
       Court will retain jurisdiction to estimate any Claim at any time during litigation
       concerning any objection to any Claim, including during the pendency of any appeal
       relating to any such objection. In the event that the Bankruptcy Court estimates any
       contingent or unliquidated Claim, that estimated amount will constitute either the
       Allowed amount of such Claim or a maximum limitation on such Claim, as determined
       by the Bankmptcy Court. If the estimated amount constitutes a maximum limitation on
       such Claim, the Debtors (and after the Effective Date, the Reorganized Debtors) may
       elect to pursue any supplemental proceedings to object to any ultimate payment on such
       Claim. All of the aforementioned Claims objection, estimation and resolution procedures
       are cumulative and are not necessarily exclusive of one another.


              9.5 Distributions After Allowance. As soon as practicable after (i) the
      occurrence of the applicable Claims Objection Deadline, if no objection to such Claim
      has been timely filed, or (ii) the Disputed Claim becomes an Allowed Claim, the
      Reorganized Debtors, with respect to all Distributions will distribute to the Holder
      thereof all Distributions to which such Holder is then entitled under this Plan. In the event
      that the New Common Stock being held for Distribution with respect to a Claim is
      greater than the Distribution that is made to a Holder once the Claim becomes entitied to
      a Distribution, the excess remaining New Common Stock will revert to and be
      irrevocably retained by the Reorganized Debtors; the voting of such retained shares will
      be governed by the Amended Organization Documents for the applicable Reorganized
      Debtor. All Distributions made under this Article of this Plan will be made together with
      any dividends, payments, or other Distributions made on account of, as well as any
      obligations arising from, the distributed property as if such Claim had been an Allowed
      Claim on the. dates Distributions were previously made to Allowed Holders included in
      the applicable Class.

              9.6 Intentionally Omitted.

              9.7 Claims Covered by Insurance Policy. To the extent a Claim (other than a
      Workers' Compensation Claim which shall be treated in accordance with Section 3.3 of
      the Plan) is asserted for liability that is covered, in whole or in part, by any insurance
      policy or related agreement of the Debtors ("Insured Claim"), the Holder of such Claim
      may continue to pursue the Claim against the Reorganized Debtors solely for the purpose
      of liquidating such Claim; provided, however, that in accordance with the terms of the
      applicable insurance policies, related agreements and the Plan, the Reorganized Debtors
      (on behalf of the Debtors) or the insurer, as applicable, may employ counsel, direct the
      defense, and determine whether and on what terms to settle any such Claim. Once the
      Claim is determined to be valid by agreement or court order, then the Claim shall be an
      Allowed Insured Claim in the amount set forth in such order or agreement. Subject to
      applicable policy terms, conditions, endorsements and applicable non-bankmptcy law,
      the Holder of such Allowed Insured Claim will be entitled to: (i) a Distribution under the
      Plan only to the extent of: (a) any unpaid or unexhausted deductible or self-msured
      retention under the applicable insurance policies or related agreements; and (b) any



                                                   58
        Case 14-50971-CSS          Doc 476-2     Filed 05/06/20      Page 67 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/0716:19;49 Desc Main
                         Document Page 197 of 248



      amount in excess of the limit of coverage provided by any applicable insurance policy or
      related agreement; and (it) a recovery under the applicable insurance policy of the
      amount of such Allowed Insured Claim that is in excess of the deductible or self-insured
      retention but subject to the limit of coverage provided by such applicable insurance
      policy or related agreement.

                                            ARTICLE X.
                        CONDITIONS PRECEDENT TO CONFIRMATION
                          AND THE EFFECTIVE DATE OF THE PLAN

              10.1 Conditions to Confirmation. The following are conditions precedent to
       Confirmation of this Plan that must be (i) satisfied or (ii) waived in accordance with
       Section 10.3 below:

                      (1) The Bankruptcy Court shall have approved the Disclosure
       Statement with respect to this Plan in form and substance that is acceptable to Yucaipa,
       and reasonably acceptable to the Debtors and the Creditors' Committee.

                      (2) The Confirmation Order shall be in form and substance
       satisfactory to Yucaipa, and reasonably acceptable to the Debtors and the Creditors
       Committee, shall have been signed by the Bankruptcy Court and shall have been entered
       on the docket of the Chapter 11 Cases.

                     (3) The Plan shall be in form and substance satisfactory to Yucaipa,
       and reasonably acceptable to the Debtors and the Creditors Committee.

                      (4) The Plan Supplement and the Exhibits hereto (as confirmed or
       approved by the Confirmation Order) shall be in form and substance satisfactory to
       Yucaipa (after consultation with the Debtors and the Creditors' Committee),

                      (5) The Debtors shall have obtained a -written commitment for Exit
       Financing in form and substance satisfactory to Yucaipa (after consultation with the
       Debtors and the Creditors' Committee).

                      (6) The Debtors and TNATINC shall have entered into agreements
       and/or the Bankruptcy Court shall have entered orders, each in form and substance
       satisfactory to Yucaipa and TNATESTC in their respective sole discretion (which shall not
       have been vacated or stayed), providing individually or in combination for approval of
       modified collective bargaining agreements in form and substance satisfactory to each of
       the Plan Proponents.

              10.2 Conditions to the Effective Date. The following are conditions precedent
       to the Effective Date that must be (i) satisfied or (ii) waived in accordance with
       Section 10.3 below:

                      (1) All conditions to Confirmation of this Plan set forth in Section 10.1
       shall remain satisfied.




                                                  59
          Case 14-50971-CSS          Doc 476-2     Filed 05/06/20      Page 68 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/0716:19:49 Desc Main
                         Document Page 198 of 248



                      (2) Each order of the Bankruptcy Court referred to in Section 10.1
       shall have become a Final Order.

                       (3) The Confirmation Order and supporting findings of fact and
       conclusions of law shall be entered by the Bankruptcy Court in form and substance
       reasonably acceptable to each of the Plan Proponents and the Creditors' Committee and
       shall have become a Final Order,

                     (4) All documents and agreements to be executed on the Effective
      Date or otherwise necessary to implement this Plan (including documents relating to the
      Exit Financing Facility) shall be in form and substance that is acceptable to Yucaipa
      (after consultation with the Creditors' Committee) and reasonably acceptable to the
      Debtors, except as otherwise specifically provided herein.

                       (5) The closing and initial funding shall have occurred under the Exit
      Financing Facility and all conditions precedent to the consummatlon thereof (other than
      the occurrence of the Effective Date of the Plan) shall have been waived or satisfied in
       accordance with the terms thereof.


                      (6) The Debtors and the Plan Proponents shall have received any
      authorization, consent, regulatory approval, ruling, letter, opinion, or document that may
      be necessary to implement this Plan and that is required by law, regulation, or order
      (collectively, the "Authorizations"), and such Authorizations shall not have been
      revoked.


                       (7) The New Common Stock shall have been issued in accordance
      with the Plan.

                     (8) All other actions, documents and agreements necessary to
      implement the Plan as of the Effective Date shall have been delivered and all conditions
      precedent thereto shall have been satisfied or waived.

                    (9) All corporate and other proceedings to be taken by the Debtors in
      connection with the Plan and Plan Supplement and the consummation of the transactions
      contemplated thereby and by the Plan and all documents incident thereto shall have been
      completed in form and substance reasonably satisfactory to Yucaipa (after consultation
      with the Debtors and the Creditors' Committee), and Yucaipa shall have received all such
      counterpart originals or certified or other copies of the Plan and documents contemplated
      by the Plan and such other documents as they may reasonably request.

                   (10) No event, condition or circumstance shall have occurred or arisen
      from the date the Plan is filed through the Effective Date which has had or could
      reasonably be expected to have or give rise to a Material Adverse Effect,

                    (11) Subsequent to the Confirmation Date, there shall be no threatened
      or pending suit, action, investigation, inquiry or other proceeding by or before any court
      of competent jurisdiction (excluding the Chapter 11 Cases or any other proceeding




                                                  60
        Case 14-50971-CSS          Doc 476-2       Filed 05/06/20       Page 69 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/0716:19:49 Desc Main
                         Document Page 199 of 248



      disclosed by the Debtors to Yucaipa in writing prior to the hearing on the approval of the
      Disclosure Statement) which is likely to have a Material Adverse Effect.

                     (12) The Effective Date shall have occurred prior to six months after
      the Confirmation Date.

                     (13) The Initial Board shall have been elected or appointed as of the
      Effective Date, and the directors' and officers' liability insurance shall be available to the
      members of the Initial Board on terms reasonably satisfactory to Yucaipa and the
      Creditors' Committee.

                     (14) The members of the IBT shall have approved or ratified modified
      collective bargaining agreements in form and substance satisfactory to the Debtors,
      Yucaipa (after consultation with the Creditors' Committee) and TNATINC.

                     (15) All waiting periods imposed by applicable law (including, without
      limitation, under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
      amended, if applicable) in connection with the consummaton of the Plan and
      transactions contemplated thereby shall have expired or been terminated without any
      action having been taken by any court of competent Jurisdiction restraining, preventing or
      imposing materially adverse conditions upon such transactions, and the Debtors and
      Yucaipa shall have received all material regulatory approvals required for the
      consummation of the Plan and the transactions contemplated thereby and for the
      Reorganized Debtors to continue to carry on their businesses without material change,
      each of which approvals shall have become final.

                      (16) All other actions and documents necessary to implement the
      treatment of Claims and Interests set forth in this Plan shall have been effected or
      executed or, ifwaivable, waived by the Person or Persons entitled to the benefit thereof.

                      (17) A Final Order acceptable to Yucaipa approving the Equipment
      Financing Facility and the Equipment Purchase Agreement shall have been entered by the
      Bankmptcy Court and the transactions contemplated thereby and all documents incident
      thereto shall have been completed in form and substance acceptable to Yucaipa.

               10.3 Waiver of Conditions. The conditions to Confirmation of the Plan set
       forth in Section 10.1 or the Effective Date set forth in Section 10.2 may be waived, in
       whole or in part, by Yucaipa without any notice to any other parties in interest or the
       Bankruptcy Court and without leave or order of the Bankmptcy Court, and without any
       formal action other than proceeding to confirm or consummate the Plan; provided,
       however, that Yucaipa may not waive the conditions set forth in Sections 10.1(6) or
       10.2(14) without the prior express written consent of TNATESTC; provided further that
       Yucaipa will not waive a condition that expressly is subject to consultation with the
       Debtors or the Creditors' Committee without first consulting with the Debtors or the
       Creditors' Committee. Neither the Debtors, TNATINC nor the Creditors' Committee
       have the authority to waive any condition to the Confirmation Date or the Effective Date
       absent the express written consent of Yucaipa. The failure to satisfy or waive any




                                                    61
         Case 14-50971-CSS          Doc 476-2       Filed 05/06/20     Page 70 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/0716:19:49 Desc Main
                         Document Page 200 of 248



      condition to the Confirmation Date or the Effective Date may be asserted by the Plan
      Proponents in their respective sole discretion regardless of the circumstances giving rise
      to the failure of such condition to be satisfied (including any action or inaction by the
      Plan Proponents). The failure of the Plan Proponents to exercise any of the foregoing
      rights shall not be deemed a waiver of any other rights, and each such right shall be
      deemed an ongoing right, which may be asserted at any time, Notwithstanding anything
      in the Plan to the contrary, if any condition, pleading, document or order is required to be
      acceptable to Yucaipa and reasonably acceptable to the Debtors and/or the Creditors'
      Committee, and it is acceptable to Yucaipa, but the Debtors and/or the Creditors'
      Committee, in the exercise of their respective fiduciary duties, find it unacceptable, the
      sole remedy of the Debtors and/or the Creditors' Committee, as applicable, shall be an
      entitlement to withdraw their respective support for the Plan. Thereafter, and
      notwithstanding any such withdrawal, Yucaipa may proceed unabated with Confirmation
      and consummation of the Plan.

             10.4 Intentionally Deleted.

              10.5 Effect of Failure of Conditions. In the event that all of the conditions to
      the Effective Date are not satisfied or waived within six months following entry of the
      Confirmation Order; (a) the Confirmation Order shall be vacated, (b) no distributions
      under the Plan shall be made, (c) the Debtors and all holders of Claims and Interests shall
      be restored to the stalls quo ante as of the day immediately preceding the Confirmation
      Date as though the Confirmation Date had never occurred, and (d) the Debtors'
      obligations with respect to the Claims and Interests shall remain unchanged (except to the
      extent of any payments made after entry of the Confirmation Order but prior to the
      Effective Date) and nothing contained in the Plan shall constitute or be deemed a waiver
      or release of any Claims or Interests by or against the Debtors or any other Person or to
      prejudice in any manner the rights of the Debtors or any Person or Entity in any further
      proceedings involving the Debtors.

              10.6 Order Denying Confirmation. If an order denying confirmation of the Plan
      is entered by the Bankruptcy Court, then the Plan shall be null and void in all respects,
      and nothing contained in the Plan shall (a) constitute a waiver or release of any Claims
      against or Interests in the Debtors, (b) prejudice in any manner the rights of the holder of
      any Claim against, or Interest in, the Debtors, (c) prejudice in any manner any right,
      remedy or Claim of the Debtors, or (d) be deemed an admission against interest by the
      Debtors, Yucaipa, TNATINC or the Creditors' Committee.

                                            ARTICLE XI.
                      EFFECT OF PLAN ON CLAIMS AND INTERESTS

              11.1 Revesting of Assets. Except as otherwise explicitly provided in this Plan,
      on the Effective Date, all property comprising the Estates (including Retained Actions,
      but excluding property that has been abandoned pursuant to an order of the Bankruptcy
      Court) shall revest in each of the Debtors that owned such property or interest in property
      as of the Petition Date, free and clear of all Claims, Liens, charges, encumbrances, rights
      and Interests of creditors and equity security holders, except as specifically provided in




                                                  62
        Case 14-50971-CSS           Doc 476-2       Filed 05/06/20       Page 71 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/0716:19:49 Desc Main
                         Document Page 201 of 248



      this Plan. As of the Effective Date, the Reorganized Debtors may operate their businesses
      and use, acquire, and dispose of property and settle and compromise Claims or Interests
      without supervision of the Bankruptcy Court, free of any restrictions of the Bankruptcy
      Code or Bankmptcy Rules, other than those restrictions expressly imposed by this Plan or
      the Confirmation Order.

              11.2 Discharge of Claims and Termination of Interests.

               Except as otherwise provided in the Plan or the Confirmation Order; (i) on the
       Effective Date, each Reorganized Debtor shall be deemed discharged and released from
       all Claims and Interests, including, but not limited to, demands, liabilities. Claims and
       Interests that arose before the Effective Date and all debts of the kind specified in
       Sections 502(g), 502(h) or 502(i) of the Bankmptcy Code, whether or not: (A) a proof of
       Claim or proof of Interest based on such debt or Interest is Filed or deemed Filed
       pursuant to Section 501 of the Bankruptcy Code, (B) a Claim or Interest based on such
       debt or Interest is Allowed pursuant to Section 502 of the Bankruptcy Code, (C) the
       holder of a Claim or Interest based on such debt or Interest has accepted the Plan or
       (D) such Claim is listed in the Schedules; and (ii) all Persons shall be precluded from
       asserting against each Reorganized Debtor, its successors, or its assets or properties any
       other or further Claims or Interests based upon any act or omission, transaction or other
       activity of any kind or nature that occurred prior to the Effective Date. Except as
       otherwise provided in the Plan or the Confirmation Order, upon the occurrence of the
       Effective Date, the Confirmation Order shall act as a discharge of any and all Claims
       against and all debts and liabilities of the Reorganized Debtors, as provided in Sections
       524 and 1141 of the Bankruptcy Code, and such discharge shall void any judgment
       against each Reorganized Debtor at any time obtained to the extent that it relates to a
       discharged Claim or terminated Interest.

               Except as otherwise provided in the Plan or in any contract, instrument, release or
       other agreement entered into or delivered in connection with the Plan, on the Effective
       Date, all mortgages, deeds of trust. Liens or other security interests against the property
       of any Estate shall be fully released and discharged, and all of the right, title and interest
       of any holder of such mortgages, deeds of trust, Liens or other security interests,
       including any rights to any collateral thereunder, will revert to the applicable
       Reorganized Debtor and its successors and assigns.

               11.3 Cancellation of Claims and Interests.

               Except with respect to Reinstated Claims, and except for purposes of evidencing a
       right to distributions under the Plan or otherwise provided hereunder, on the Effective
       Date, all agreements and other documents evidencing the Claims or rights of any holder
       of a Claim against the Debtors, including all notes, guarantees, mortgages, and all
       Interests and any options or warrants to purchase Interests, obligating the Debtors to
       issue, transfer or sell Interests or any other capital stock of the Debtors, shall be canceled.
       As of the Effective Date, all Old Common Stock shall be canceled. Notwithstanding the
       foregoing, on and after the Effective Date, the Prepetition Notes Indenture shall continue
       in effect solely for the purposes of allowing the Indenture Trustee to enforce the




                                                     63
         Case 14-50971-CSS         Doc 476-2      Filed 05/06/20     Page 72 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/0716:19:49 Desc Main
                         Document Page 202 of 248



      indemnity provisions of the Prepetition Note Indenture, to make the Distributions to be
      made on account of Prepetltion Notes Claims under this Plan and, to the extent necessary,
      enforce the Indenture Tmstee Charging Lien, after which point the Prepetition Notes
      Indenhire shall be cancelled and discharged.

             11.4 Release by Debtors of Certain Parties.

           (A) EXCEPT AS OTHERWISE SPECIFICALLY PROVmED IN THIS
      PLAN, PURSUANT TO SECTION 1123(B)(3) OF THE BANKRUPTCY CODE,
      AS OF THE EFFECTIVE DATE, ON THE EFFECTIVE DATE, THE DEBTORS
      AND REORGANIZED DEBTORS, IN THEIR INDIVIDUAL CAPACITIES AND
      AS DEBTORS IN POSSESSION, WILL BE DEEMED TO FOREVER RELEASE,
      WAWE AND DISCHARGE ALL CLAIMS, OBLIGATIONS, SUITS,
      JUDGMENTS, DAMAGES, DEMANDS, DEBTS, RIGHTS, CAUSES OF ACTION
      AND LIABILITIES (OTHER TBAN THE RIGHTS OF THE DEBTORS OR
      REORGANIZED DEBTORS TO ENFORCE THE PLAN AND THE
      CONTRACTS, mSTRUMENTS, RELEASES, INDENTURES AND OTHER
      AGREEMENTS OR DOCUMENTS DELIVERED THEREUNDER), WHETHER
      LIQUIDATED OR VNLIQUIDATED, FDCED OR CONTINGENT, MATURED
      OR UNMATURED, KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN,
      THEN EXISTING OR THEREAFTER ARISING, IN LAW, EQUITY OR
      OTHERWISE THAT ARE BASED IN WHOLE OR IN PART ON ANY ACT,
      OMISSION, TRANSACTION, EVENT OR OTHER OCCURRENCE TAKING
      PLACE ON OR PRIOR TO THE EFFECTIVE DATE IN ANY WAY RELATING
      TO THE DEBTORS, REORGANIZED DEBTORS, THE PARTIES RELEASED
      PURSUANT TO THIS SECTION 11.4, THE CHAPTER II CASES, THE PLAN
      OR THE DISCLOSURE STATEMENT, AND THAT COULD HAVE BEEN
      ASSERTED BY OR ON BEHALF OF THE DEBTORS OR THEIR ESTATES OR
      THE REORGANIZED DEBTORS, WHETHER DIRECTLY, INDIRECTLY,
      DERIVATIVELY OR IN ANY REPRESENTATIVE OR ANY OTHER
      CAPACITY, AGAINST (I) THE CURRENT DIRECTORS, OFFICERS AND
      EMPLOYEES OF THE DEBTORS (OTHER THAN FOR MONEY BORROWED
      FROM OR OWED TO THE DEBTORS BY ANY SUCH DIRECTORS,
      OFFICERS OR EMPLOYEES AS SET FORTH IN THE DEBTORS' BOOKS
      AND RECORDS) AND THE DEBTORS' FORMER OR CURRENT
      ATTORNEYS, FINANCIAL ADVISORS, INVESTMENT BANKERS,
      ACCOUNTANTS AND OTHER PROFESSIONALS RETAINED BY SUCH
      PERSON; (II) THE CREDITORS' COMMITTEE AND ITS CURRENT AND
      FORMER MEMBERS (SOLELY IN SUCH CAPACITY) THE INDENTURE
      TRUSTEE, ITS AND THEIR RESPECTIVE ADVISORS (INCLUDmG ANY
      FORMER OR CURRENT ATTORNEYS, FINANCIAL ADVISORS,
      INVESTMENT BANKERS, ACCOUNTANTS AND OTHER PROFESSIONALS
      RETAINED BY SUCH PERSONS); AND (HI) YUCAIPA AND TNATINC AND
      EACH OF THEIR RESPECTIVE AFFILIATES AND THEIR RESPECTIVE
      OFFICERS, DIRECTORS, EMPLOYEES, PARTNERS, MEMBERS,
      MANAGERS AND ADVISORS (INCLUDING ANY ATTORNEYS, FINANCIAL
      ADVISORS, INVESTMENT BANKERS, ACCOUNTANTS AND OTHER


                                                 64
        Case 14-50971-CSS         Doc 476-2      Filed 05/06/20     Page 73 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/0716:19:49 Desc Main
                         Document Page 203 of 248



      PROFESSIONALS RETAmED BY SUCH PERSONS) EXCEPT CLAIMS
      ARISING IN THE ORDINARY COURSE OF THE DEBTORS' BUSINESS WITH
      RESPECT TO EMPLOYEE MATTERS, INCLUDING WITHOUT LIMITATION
      ORDINARY COURSE UNION GRIEVANCES WHICH SHALL BE RESOLVED
      AS SET FORTH IN COLLECTIVE BARGAINING AGREEMENT BETWEEN
      THE DEBTORS AND THE IBT (THOSE ENTITIES IN SUBSECTIONS (I)
      THROUGH (10) OF THE PRECEDING SENTENCE SHALL BE REFERRED TO
      AS THE "DEBTOR RELEASEES"). NOTWITHSTANDING THE FOREGOING,
      NOTEONG IN THE PLAN SHALL RELEASE ANY DEBTOR RELEASEE
      OTHER THAN THE PLAN PROPONENTS FROM ANY CLAIMS ASSERTED
      BY THE DEBTORS THAT ARE THE SUBJECT OF A PENDING LITIGATION,
      ADVERSARY PROCEEDING OR OTHER CONTESTED MATTER OR
      JUDGMENT AS OF THE EFFECTWE DATE.

            (B) ENTRY OF THE CONFIRMATION ORDER SHALL
       CONSTITUTE THE BANKRUPTCY COURT'S APPROVAL, PURSUANT TO
       BANKRUPTCY RULE 9019, OF THE DEBTOR RELEASES SET FORTH
       HEREIN, WHICH INCLUDE BY REFERENCE EACH OF THE RELATED
       PROVISIONS AND DEFINITIONS CONTAINED IN THE PLAN, ANB
       FURTHER SHALL CONSTITUTE THE BANKRUPTCY COURT'S FINDING
       TBAT THE DEBTOR RELEASES ARE (A) IN EXCBANGE FOR GOOD AND
       VALUABLE CONSIDERATION PROVIDED BY THE DEBTOR RELEASEES,
       REPRESENTING GOOD FAITH SETTLEMENT AND COMPROMISE OF THE
       CLAIMS RELEASED BY THE DEBTOR RELEASES; (B) IN THE BEST
       INTERESTS OF THE DEBTORS AND ALL HOLDERS OF CLAIMS (C) FAIR,
       EQUITABLE AND REASONABLE; (D) APPROVED AFTER DUE NOTICE AND
       OPPORTUNITY FOR HEARING; AND (E) A BAR TO THE DEBTORS, THE
       REORGANIZED DEBTORS, OR ANY OTHER PERSON ACTING ON BEHALF
       OF THEM ASSERTING ANY CLAIM RELEASED BY THE DEBTOR RELEASE
       AGAINST ANY OF THE DEBTOR RELEASEES OR THEIR RESPECTIVE
       PROPERTY. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
       THIS SECTION, THE RELEASE OF THE DEBTORS' OFFICERS,
       DIRECTORS AND EMPLOYEES SET FORTH ABOVE SHALL BE OF NO
       FORCE AND EFFECT IN FAVOR OF ANY OFFICER, DIRECTOR OR
       EMPLOYEE WHO ASSERTS ANY PRE-EFFECTIVE DATE CLAIM AGAINST
       THE DEBTORS OR REORGANIZED DEBTORS FOR pNDEMNIFICATION]3,
       DAMAGES OR ANY OTHER CAUSES OF ACTION OTHER THAN FOR
       UNPAD) COMPENSATION, WAGES OR BENEFITS THAT AROSE IN THE
       ORDINARY COURSE OF BUSINESS OR PURSUANT TO THE KERP
       APPROVED BY THE BANKRUPTCY COURT BY FINAL ORDER*

              11.5 Release by the Debtors of the Original DIP Lenders and DIP Lenders.
       PURSUANT TO SECTION U23(b)(3) OF THE BANKRUPTCY CODE, AS OF


        The text in brackets remains subject to additional discussion among the Plan Proponents
       and may be modified or deleted prior to Confirmation.



                                                  65
         Case 14-50971-CSS       Doc 476-2     Filed 05/06/20   Page 74 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/07 16:19:49 Desc Main
                         Document Page 204 of 248



      THE EFFECTIVE DATE OF THIS PLAN, EACH OF THE DEBTORS AND
      EACH OTHER CREDIT PARTY (AS DEFINED BY THE DIP LOAN
      FACILITY), IN THEIR INDIVIDUAL CAPACITIES AND AS DEBTORS IN
      POSSESSION FOR AND ON BEHALF OF THEIR RESPECTIVE ESTATES,
      SHALL RELEASE AND DISCHARGE AND BE DEEMED TO HAVE
      CONCLUSIVELY, ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY
      AND FOREVER RELEASED AND DISCHARGED EACH AND EVERY
      OmGINAL DIP LENDER AND DIP LENDER, AND EACH OF THEIR
      RESPECTIVE PRESENT OR FORMER MEMBERS, PARTNERS, OFFICERS,
      DIRECTORS, EMPLOYEES, ADVISORS, ATTORNEYS, REPRESENTATIVES,
      FINANCIAL ADVISORS, INVESTMENT BANKERS OR AGENTS AND ANY OF
      THEIR RESPECTIVE SUCCESSORS AND ASSIGNS (COLLECTIVELY, THE
      "RELEASED LENDERS") FOR AND FROM ANY AND ALL CLAIMS,
      OBLIGATIONS, LIABD.ITIES, LOSSES, EXPENSES OR CAUSES OF ACTION
      OF ANY KIND OR NATURE WHATSOEVER EXISTING AS OF THE
      EFFECTIVE DATE OF THIS PLAN AND HOWSOEVER ARISING,
      INCLUDING BUT NOT LIMITED TO IN ANY MANNER AMSmG FROM,
      BASED ON OR RELATING TO, IN WHOLE OR IN PART, THE ORIGINAL DIP
      CREDIT DOCUMENTS, THE ORIGINAL DIP LOAN FACILITY, THE DIP
      CREDIT DOCUMENTS OR THE DIP LOAN FACILITy, THE PREPETITION
      LOAN FACILITY, THE SUBJECT MATTER OF, OR THE TRANSACTIONS OR
      EVENTS GWING RISE TO, ANY CLAIM OR INTEREST THAT IS TREATED
      IN THIS PLAN, THE BUSINESS OR CONTRACTUAL ARRANGEMENTS
      BETWEEN ANY DEBTOR AND ANY RELEASED LENDER, OR ANY ACT OR
      OMISSION RELATED TO THE CBAPTER 11 CASES OR THIS PLAN. THE
      REORGANIZED DEBTORS SBALL BE BOUND, TO THE SAME EXTENT THE
      DEBTORS ARE BOUND, BY ALL OF THE RELEASES SET FORTH HEREIN.

            11.6 Release by Holders of Claims and Interests.

           (1) EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN THIS
      PLAN, ON THE EFFECTIVE DATE, (a) EACH PERSON THAT VOTES TO
      ACCEPT THIS PLAN OR IS PRESUMED TO HAVE VOTED FOR THIS PLAN
      PURSUANT TO SECTION U26(f) OF THE BANKRUPTCY CODE; (b) EACH
      PERSON WHO OBTAINS A RELEASE UNDER THE PLAN; AND (c) TO THE
      FULLEST EXTENT PERMISSIBLE UNDER APPLICABLE LAW, AS SUCH
      LAW MAY BE EXTENDED OR INTERPRETED SUBSEQUENT TO THE
      EFFECTIVE DATE, EACH ENTITY (OTHER THAN A DEBTOR), THAT BAS
      HELD, HOLDS OR MAY HOLD A CLAIM OR INTEREST (EACH, A
      "RELEASE OBLIGOR"), IN CONSIDERATION FOR THE OBLIGATIONS OF
      YUCAIPA, THE DEBTORS AND THE REORGANIZED DEBTORS UNDER
      THIS PLAN AND THE CASH, NEW COMMON STOCK, AND OTHER
      CONTRACTS, INSTRUMENTS, RELEASES, AGREEMENTS OR DOCUMENTS
      TO BE DELIVERED IN CONNECTION WITH THIS PLAN, SHALL HAVE
      CONCLUSIVELY, ABSOLUTELY, VNCONDITIONALLY, IRREVOCABLY
      AND FOREVER, RELEASED AND DISCHARGED EACH PARTY RELEASED
      IN SECTIONS 11.4 AND 11.5 HEREOF FROM ANY CLAIM OR RETAINED


                                              66
        Case 14-50971-CSS           Doc 476-2      Filed 05/06/20      Page 75 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/0716:19:49 Desc Main
                         Document Page 205 of 248



      ACTION EXISTmG AS OF THE EFFECTIVE DATE ARISING FROM, BASED
      ON OR RELATmG TO, IN WHOLE OR IN PART, THE SUBJECT MATTER
      OF, OR TEDE TRANSACTION OR EVENT GIVING RISE TO, THE CLAIM OF
      SUCH RELEASE OBLIGOR, AND ANY ACT, OMISSION, OCCURRENCE OR
      EVENT IN ANY MANNER RELATED TO SUCH SUBJECT MATTER,
      TRANSACTION OR OBLIGATION; PROVIDED, HOWEVER, THAT
      NOTHmG IN THE PLAN WILL RESTRICT ANY GOVERNMENTAL OR
      REGULATORY AGENCY FROM PURSUING ANY REGULATORY OR
      POLICE ENFORCEMENT ACTION AGAINST THE DEBTORS, THE
      REORGANIZED DEBTORS, THEIR CURRENT OR FORMER OFFICERS,
      DIRECTORS OR EMPLOYEES, AND THEIR RESPECTIVE AGENTS,
      ADVISORS, ATTORNEYS AND REPRESENTATIVES ACTING ESf ANY
      CAPACITY, OTHER TBAN ANY ACTION OR PROCEEDING OF ANY TYPE
      TO RECOVER MONETARY CLAIMS, DAMAGES, OR PENALTIES AGAINST
      THE DEBTORS FOR AN ACT OR OMISSION OCCURRING PRIOR TO
       CONFIRMATION.

               11.7 Releases Reasonable; Bankruptcy Court's Exclusive Jurisdiction Related
       Thereto. The Plan Proponents believe the releases set forth in the Plan are reasonable and
       appropriate given the extraordinary facts and circumstances of these cases. The releases
       and injunctions provided in Sections 11.4, 11.5 and 11.6 of the Plan are supported by the
       consideration provided hereunder. Any action brought against any party receiving a
       release hereunder for any matter or thing related to the Chapter 11 Cases or the Plan must
       be brought in Bankruptcy Court.

               11.8 Setoffs. The Debtors may, but shall not be required to, set off against any
       Claim, and the payments or other Distributions to be made pursuant to this Plan in respect
       of such Claim, claims of any nature whatsoever that the Debtors may have against such
       Holder; but neither the failure to do so nor the allowance of any Claim hereunder shall
       constitute a waiver or release by the Debtors or the Reorganized Debtors of any such
       claim that the Debtors or the Reorganized Debtors may have against such Holder.

              11.9 Exculpation and Limitation of Liability. The Plan Proponents, the
       Creditors' Committee, the present and former members of the Creditors' Committee in
       their capacities as such, the Indentire Trustee, in its capacity as such, and the Released
       Lenders, and any of such parties' respective current and/or post-Petition Date and pre-
       Effective Date affiliates, members, officers, directors, employees, advisors, attorneys,
       representatives, financial advisors, investment bankers, or agents and any of such parties'
       successors and assigns, shall not have or incur, and are hereby released from, any claim,
       obligation, cause of action, or liability to one another or to any Holder of any Claim or
       Interest, or any other party-in-interest, or any of their respective agents, employees,
       representatives, financial advisors, attorneys, or Affiliates, or any of their successors or
       assigns, for any act or omission in connection with, relating to, or arising out of the
       Chapter 11 Cases, the negotiation and filing of this Plan, the provision of post-petition
       financing, the filing of the Chapter 11 Cases, the settlement of claims or renegotiation of
       executory contracts and leases, the pursuit of confirmation of this Plan, the
       consummation of this Plan, or the administration of this Plan or the property to be



                                                   67
         Case 14-50971-CSS           Doc 476-2      Filed 05/06/20      Page 76 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/0716:19:49 Desc Main
                         Document Page 206 of 248



      distributed under this Plan, except for their willful misconduct or gross negligence, and In
      all respects shall be entitled to reasonably rely upon the advice of counsel with respect to
      their duties and responsibilities under this Plan (collectively, the "Exculpated Claims").
      No Holder of any Claim or Interest, or other party in interest, none of their respective
       agents, employees, representatives, financial advisors, attorneys, or Affiliates, and no
      successors or assigns of the foregoing, shall have any right of action against the Plan
      Proponents, the Creditors' Committee, the present and former members of the Creditors'
      Committee in their capacities as such, the Indenture Trustee, in its capacity as such, and
      the Released Lenders, and any of such parties' respective cuirent and/or post-Petition
      Date and pre-Effective Date affiliates, members, officers, directors, employees, advisors,
       attorneys, representatives, financial advisors, investment bankers, or agents and any of
       such parties' successors and assigns with respect to the Exculpated Claims.

              11.10 Injunction, The Confirmation Order will permanentiy enjoin the
       commencement or prosecution by any Person or entity, whether directly, derivatively or
       otherwise, of any Claims, obligations, suits, judgments, damages, demands, debts, rights,
       causes of action or liabilities released pursuant to the Plan, including but not limited to
      the Claims, obligations, suits, judgments, damages, demands, debts, rights, causes of
      action or liabilities released in Sections 11.4, 11.5 and 11.6 of the Plan; provided,
      however, that nothing in this Plan will restrict any governmental or regulatory agency
      from pursuing any regulatory or police enforcement action against the Debtors, the
      Reorganized Debtors, their current or former officers, directors or employees, and their
      respective agents, advisors, attorneys and representatives acting in any capacity, other
      than any action or proceeding of any type to recover monetary claims, damages or
      penalties against the Debtors for an act or omission occurring prior to confirmation.

              11.11 Effect of Confirmation.

                      (1) Binding Effect. On the Confirmation Date, the provisions of this
      Plan shall be binding on the Debtors, the Estates, all Holders of Claims against or
      Interests in the Debtors, and all other parties-in-interest whether or not such Holders are
      Impaired and whether or not such Holders have accepted this Plan.

                     (2) Effect of Confirmation on Automatic Stay. Except as provided
      otherwise in this Plan, from and after the Effective Date, the automatic stay of
      Section 362(a) oftheBankmptcy Code shall terminate.

                      (3) Filins of Reports. The Reorganized Debtors shall file all reports
      and pay all fees required by the Bankruptcy Code, Bankruptcy Rules, U.S. Trustee
      guidelines, and the rules and orders of the Bankruptcy Court.

                      (4) Post-Confinnation Date Retention of Professionals. Upon the
      Confirmation Date, any requirement that professionals comply with Sections 327 through
      331 of the Bankruptcy Code in seeking retention or compensation for services rendered
      after such date will terminate, and the Reorganized Debtors may employ and pay
      professionals in the ordinary course of business.




                                                   68
        Case 14-50971-CSS            Doc 476-2       Filed 05/06/20   Page 77 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/0716:19:49 Desc Main
                         Document Page 207 of 248



                                              ARTICLE XII.
           RETENTION AND SCOPE OF JUmSDICTION OF THE BANKRUPTCY
                                   COURT

              12.1 Retention of Jurisdiction, Notwithstanding the entry of the Confirmation
      Order and the occurrence of the Effective Date, the Banlcmptcy Court will have or retain
      Jurisdiction over the Chapter 11 Cases after the Effective Date as is legally permissible,
      including Jurisdiction for the following puq)oses:

                      (1) To allow, disallow, detennine, liquidate, classify, subordinate,
      estimate or establish the priority or secured or unsecured status of any Claim or Interest,
      including, the resolution of any request for payment of any Administrative Expense
      Claim, the resolution of any objections to the allowance, classification or priority of
      Claims or Interests and the resolution of any dispute as to the treatment necessary to
      Reinstate or render Unimpaired a Claim or Interest pursuant to the Plan, as well as the
      approval of the Indenture Tmstee Fees and Expenses, to the extent of any dispute
      between the Indenture Tmstee and the Plan Proponents;

                       (2) To establish a date or dates by which objections to Claims must be
       filed to the extent not established herein;

                      (3) To establish the amount of any reserve required to be withheld
       from any distribution under this Plan on account of any disputed, contingent or
       unliquidated claim.

                       (4) To resolve all matters related to the rejection, and assumption
       and/or assignment of any Executory Contract or Unexpired Lease to which any Debtor is
       a party or with respect to which any Debtor or Reorganized Debtor may be liable and to
       hear, determine and, if necessary, liquidate any Claims arising therefrom including any
       Cure Amount Claims;

                       (5) To hear and rule upon all Retained Actions, Avoidance Actions
       and other Causes of Action commenced and/or pursued by the Debtors and/or the
       Reorganized Debtors;

                      (6) To decide or resolve any motions, adversary proceedings,
       contested or litigated matters and any other matters, and grant or deny applications
       involving the Debtors that may be pending on the Effective Date or brought thereafter;

                       (7) To hear and rule upon all applications for Professional
       Compensation;

                   (8) To modify the Plan before or after the Effective Date pursuant to
       Section 1127 of the Banlcmptcy Code, modify the Disclosure Statement, the
       Confirmation Order or any contract, instrument, release or other agreement or document
       entered into or delivered in connection with the Plan, the Disclosure Statement or the
       Confirmation Order; or remedy any defect or omission or reconcile any inconsistency in
       any Bankmptcy Court order, the Plan, the Disclosure Statement, the Confirmation Order



                                                     69
         Case 14-50971-CSS          Doc 476-2      Filed 05/06/20     Page 78 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/0716:19:49 Desc Main
                         Document Page 208 of 248



       or any contract, instrument, release or other agreement or document entered into,
       delivered or created in connection with the Plan, the Disclosure Statement or the
       Confirmation Order, in such manner as may be necessary or appropriate to consummate
       or carry out the intent and purpose the Plan; provided, however, that without the consent
       of TOATINC and Yucaipa, there shall be no modification of the Collective Bargaining
      Agreement between the Debtors and the BBT, as assumed and assigned pursuant to the
      terms of the Plan.

                     (9) To enter such orders as may be necessary or appropriate to
      implement or consummate the provisions of the Plan and all contracts, instruments,
      releases and other agreements or documents entered into or delivered in connection with
      the Plan, the Disclosure Statement or the Confirmation Order, as well as to ensure that
      Distributions to Holders of Allowed Claims are accomplished pursuant to the provisions
      of the Plan;

                    (10) To issue injunctions, enforce the injunctions contained in the Plan
      and the Confirmation order, enter and implement other orders or take such other actions
      as may be necessary or appropriate to restrain interference by any Entity with
      consummation, implementation or enforcement of the Plan or the Confirmation Order;

                     (11) To enter and implement such orders as are necessary or appropriate
      if the Confirmation Order is for any reason or in any respect modified, stayed, reversed,
      revoked or vacated or Distributions pursuant to the Plan are enjoined or stayed;

                      (12) To make such determinations and enter such orders as may be
      necessary to effectuate all the terms and conditions of this Plan, including the
      Distribution of funds from the Estates and the payment of claims;

                    (13) To resolve any cases, controversies, suits or disputes that may arise
      in connection with the consummation, interpretation or enforcement of the Plan or any
      contract, instrument, release or other agreement or document that is entered into or
      delivered pursuant to the Plan or any Entity's rights arising from or obligations incun-ed
      in connection with the Plan or such documents;

                   (14) To determine any suit or proceeding brought by the Debtors and/or
      the Reorganized Debtors to recover property under any provisions of the Bankruptcy
      Code;

                    (15) To determine matters concerning state, local and federal taxes in
      accordance with Sections 346, 505 and 1146 of the Bankruptcy Code, including any
      Disputed Claims for taxes; and to determine and declare any tax effects under this Plan;

                     (16) To determine any matters that may arise in connection with or
      relate to the Plan, the Disclosure Statement, the Confirmation Order or any contract,
      instrument, release or other agreement or document entered into or delivered in
      connection with the Plan, the Disclosure Statement or the Confirmation Order;




                                                  70
        Case 14-50971-CSS          Doc 476-2       Filed 05/06/20     Page 79 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/0716:19:49 Desc Main
                         Document Page 209 of 248



                     (17) To determine any other matters as may be authorized by or under
      the provisions of the Bankruptcy Code; and

                      (18) To enter a Final Decree closing the Chapter 1 1 Cases.

              The foregoing list is illustrative only and not intended to limit in any way the
      Bankruptcy Court's exercise of jurisdiction. If the Bankmptcy Court abstains from
      exercising jurisdiction or is otherwise without jurisdiction over any matter arising out of
      the Chapter 11 Cases, including without limitation the matters set forth in this Article,
      this Article shall have no effect upon and shall not control, prohibit or limit the exercise
      of jurisdiction by any other court having competent jurisdiction with respect to such
      matter.


               12.2 Alternative Jurisdiction. In the event that the Bankmptcy Court is found
      to lack jurisdiction to resolve any matter, then the District Court shall hear and determine
      such matter. If the District Court does not have Jurisdiction, then the matter may be
      brought before any court having jurisdiction with regard thereto.

              12.3 Final Decree. The Bankruptcy Court may, upon application of the
      Reorganized Debtors at any time after 120 days after the Confirmation Date, enter a final
      decree in these cases, notwithstanding the fact that additional funds may eventually be
      distributed to parties in interest, In such event, the Bankmptcy Court may enter an Order
       closing these cases pursuant to Section 350 of the Bankruptcy Code, provided, however,
       that: (a) the Reorganized Debtors shall continue to have the rights, powers, and duties set
       forth in this Plan; (b) any provision of this Plan requiring the absence of an objection
       shall no longer be required, except as otherwise ordered by the Bankruptcy Court; and
       (c) the Bankmptcy Court may from time to time reopen the Chapter 11 Cases if
       appropriate for any of the following purposes: (1) administering Assets; (2) entertaining
       any adversary proceedings, contested matters or applications the Debtors have brought or
       bring with regard to the liquidation of Assets and the prosecution of Causes of Action;
       (3) enforcing or interpreting this Plan or supervising its implementation; or (4) for other
       cause.


                                       ARTICLE XIIL
                                 MISCELLANEOUS PROVISIONS

               13.1 Modification of the Plan. Yucaipa, after consultation with the Debtors and
       before the Effective Date, the Creditors' Committee, reserves the right in accordance with
       Section 1127 of the Bankruptcy Code to modify, alter or amend this Plan at any time
       before its substantial consummation; provided, however, that any such modification,
       alteration or amendment does not negatively impact the amended terms of the Collective
       Bargaining Agreement with the IBT, as described in Exhibit G to the Disclosure
       Statement. Subject to the limitations contained herein, Yucaipa may modify, alter or
       amend this Plan in accordance with this paragraph, before or after confirmation, without
       notice or hearing, or after such notice and hearing as the Bankruptcy Court deems
       appropriate, if the Bankruptcy Court finds that the modification, alteration or amendment
       does not materially and adversely affect the rights of any parties in interest which have




                                                   71
         Case 14-50971-CSS           Doc 476-2       Filed 05/06/20       Page 80 of 124
Case 05"12515<rm Doc 2802 Filed 04/06/07 Entered 04/06/0716:19:49 Desc Main
                        Document Page 210 of 248



      not had notice and an opportunity to be heard with regard thereto. In the event of any
      modification, alteration or amendment on or before confirmation, any votes to accept or
      reject this Plan shall be deemed to be votes to accept or reject this Plan as modified,
      unless the Bankruptcy Court finds that the modification, alteration or amendment
      materially and adversely affects the rights of parties in interest which have cast said
      votes.


              13.2 Revocation of the Plan. The Plan Proponents reserve the right to revoke
      or withdraw the Plan prior to the Confirmation Date. If the Plan Proponents revoke or
      withdraw the Plan, or if Confirmation does not occur or if the Plan does not become
      effective, then the Plan shall be null and void, and nothing contained in the Plan or
      Disclosure Statement shall: (a) constitute a waiver or release of any Claims by or against,
      or any Interests in, the Debtors; (b) constitute an admission of any fact or legal
      conclusion by the Plan Proponents or any other Entity; or (c) prejudice in any manner the
      rights of the Plan Proponents or any other party, including the Creditors' Committee, in
      any related or further proceedings.

              13.3 Exemption From SEC Registration. The issuance of New Common Stock
      shall be made pursuant to Section 1145 of the Bankruptcy Code and shall be exempt from
      registration, Except with respect to securities held by any entity that is an "underwriter"
      as that term is defined in section 1145(b) of the Bankruptcy Code, the securities to be
      issued in reliance upon the exemption set forth in section 1145 of the Bankmptcy Code
      shall be freely tradeable subject to any restrictions in the Stockholders' Agreement.

              13.4 Exemption from Securities Laws. The entry of the Confirmation Order
      shall be (1) a final determination of the Bankmptcy Court that the New Common Stock
      authorized, issued or distributed pursuant to this Plan, is entitled to all of the benefits and
      exemptions provided by Section 1145 of the Bankruptcy Code, (2) a final determination
      of the Bankruptcy Court that the New Common Stock is entitled to the exemptions from
      federal and state securities registration available under Section 4(2) of the Securities Act
      of 1933, as amended. Rule 701 and/or Regulation D of the Securities and Exchange
      Commission, and similar provisions of state securities law, and (3) deemed to incorporate
      the provisions of this Article XIII as mixed findings of fact and conclusions of law.
      Notwithstanding anything in this section to the contrary, the tradeability of New Allied
      Holdings Common Stock may be restricted under the terms of any Stockholders'
      Agreement,


             13.5 Initial Offer and Sale Exempt from Registration. Section 5 of the
      Securities Act and any State or local law requiring registration for the offer or sale of a
      security or registration or licensing of an issuer or underwriter or broker or dealer in, a
      security, do not apply to the offer or sale of any New Common Stock in accordance with
      the Plan.


               13.6 Applicable Law. Unless a rule of law or procedure is supplied by
      (i) federal law (including the Bankruptcy Code and Bankruptcy Rules), or (ii) an express
      choice of law provision in any agreement, contract, instrument or document provided for,
      or executed in connection with, the Plan, the rights and obligations arising under the Plan




                                                    72
        Case 14-50971-CSS           Doc 476-2      Filed 05/06/20      Page 81 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/0716:19:49 Desc Main
                         Document Page 211 of 248



       and any agreements, contracts, documents and instruments executed in connection with
      the Plan shall be governed by, and construed and enforced In accordance with, the laws
      of the State of New York without giving effect to the principles of conflict of laws
      thereof.


              13.7 Plan Supplement. The Plan Supplement will contain forms of the
       (a) Reorganized By-Laws, (b) Reorganized Governing Documents, (c) Registration
       Rights Agreement, (d) Stockholders' Agreement, (e) Management Services Agreement
       and (f) proposed Confirmation Order. The Plan Supplement shall be in form and
       substance satisfactory to each of the Plan Proponents and shall be filed with the
       Bankmptcy Court seven (7) days prior to the Voting Deadline, Notwithstanding the
       foregoing, subject to any express limitations set forth herein, the Plan Proponents may
       amend the Plan Supplement and any attachments thereto, through and including the
       Confirmation Date, so long as such amendments are satisfactory in form and substance to
       the Plan Proponents and the Creditors' Committee (except with respect to those
       documents where the Plan grants the Creditors' Committee only the right of
       consultation).

               13.8 Filing or Execution of Additional Documents. On or before the Effective
       Date, the Plan Proponents shall File or execute, as appropriate, such agreements and other
       documents as may be necessary or appropriate to effectuate and further evidence the
       terms and conditions of the Plan.

                 13.9 Withholding and Reporting Requirements. In connection with the Plan
       and all instruments issued in connection therewith and distributions thereon, to the extent
       applicable and except as provided in the Plan, the Reorganized Debtors shall comply with
       all withholding and reporting requirements imposed by any federal, state, local or foreign
       taxing authority and all distributions thereunder shall be subject to any such withholding
       and reporting requirements.

                 13.10 Waiver of Rule 62(a) of the Federal Rules of Civil Procedure. The Plan
       Proponents may request that the Confirmation Order include (a) a finding that Rule 62(a)
       of the Federal Rules of Civil Procedure shall not apply to the Confirmation Order, and
       (b) authorization for the Debtors to consummate the Plan immediately after the entry of
       the Confirmation Order.

               13.11 Allocation of Plan Distributions between Principal and Interest. To the
       extent that any Allowed Claim entitied to a Distribution under this Plan is composed of
       indebtedness and accrued but unpaid interest thereon, such distribution shall, to the extent
       permitted by applicable law, be allocated for United States federal income tax purposes to
       the principal amount of the Claim first and then, to the extent the consideration exceeds
       the principal amount of the Claim, to the portion of the Claim representing accmed but
       unpaid interest.

              13.12 Dissolution of Creditors' Committee. On the Effective Date, the
       Creditors' Committee shall dissolve automatically, whereupon its members,
       professionals, and agents shall be released and discharged from any further duties and




                                                   73
         Case 14-50971-CSS            Doc 476-2      Filed 05/06/20     Page 82 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/07 16:19:49 Desc Main
                         Document Page 212 of 248



       responsibilities in the Chapter 1 1 Cases and under the Bankruptcy Code. The
       Professionals retained by the Creditor's Committee and Ae members thereof will not be
       entitled to assert any claim for any services rendered or expenses incurred after the
       Effective Date, except for reasonable services rendered and expenses incurred in
       connection with the consummation of the Plan and any applications for allowance of
       compensation and reimbursement of expenses of Creditors' Committee members or
       professionals pending on the Effective Date or Filed and served after the Effective Date
       pursuant to Section 4.2.


            13.13 Preparation of Estates' Returns and Resolution of Tax Claims. The
      Debtors or Reorganized Debtors shall file all tax returns and other filings with
      governmental authorities and may file determination requests under Section 505(b) of the
      Bankruptcy Code to resolve any Disputed Claim relating to taxes with a governmental
      authority. The Reorganized Debtors are hereby authorized to request an expedited
       determination under Section 505(b) of the Bankruptcy Code of the tax liability of the
      Debtors for all taxable periods ending after the Petition Date through and including the
      Effective Date.

            13.14 Headings. The headings of the Articles and the Sections of this Plan have
      been used for convenience only and shall not limit or otherwise affect the meaning
      thereof.


             13.15 Confirmation of Plans for Separate Debtors. In the event the Plan
      Proponents are unable to confirm this Plan with respect to all Debtors, the Plan
      Proponents reserve the right, unilaterally and unconditionally, to proceed with this Plan
      with respect to any Debtor for which the confirmation requirements of the Bankruptcy
       Code are met.


              13.16 No Admissions; Objection to Claims. Notwithstanding anything herein or
      in the Disclosure Statement to the contrary, nothing contained herein or in the Disclosure
      Statement shall be deemed to be an admission by any Plan Proponent with respect to any
      matter set forth herein including, without limitation, liability on any Claim or Interest or
      the propriety of the classification of any Claim or Interest. The Plan Proponents are not
      bound by any statements herein or in the Disclosure Statement as Judicial admissions.

            13.17 Survival of Settlements. Except as specifically set forth In the Plan, all
      Bankruptcy Court-approved settlements shall survive consummatioit of the Plan.

                 13.18 No Waiver. Neither the failure of a Debtor to list a Claim in the Debtor's
      Schedules, the failure of a Debtor to object to any Claim or Interest for purposes of
      voting, the failure of a Reorganized Debtor to object to a Claim, Administrative Expense
      Claim or Interest prior to the Confirmation Date or the Effective Date, the failure of a
      Debtor to assert a Retained Action prior to the Confirmation Date or the Effective Date,
      the absence of a proof of Claim having been filed with respect to a Claim, Administrative
      Expense Claim, Interest or Retained Action other than a legally effective express waiver
      or release shall be deemed a waiver or release of the right of a Debtor or its successors,
      before or after solicitation of votes on the Plan or before or after the Confirmation Date or




                                                    74
        Case 14-50971-CSS           Doc 476-2       Filed 05/06/20      Page 83 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/0716:19:49 Desc Main
                         Document Page 213 of 248



      the Effective Date to (a) object to or examine such Claim, Administrative Expense Claim
      or Interest, in whole or in part or (b) retain and either assign or exclusively assert, pursue,
      prosecute, utilize, otherwise act or otherwise enforce any Retained Action,

              13.19 No Bar to Suits. Neither this Plan nor confirmation hereof shall operate to
      bar or estop the Debtors or Reorganized Debtors from commencing any Retained Action,
      or any other legal action against any Holder of a Claim or Interest or any individual,
       corporation, partnership, trust, venture, governmental unit, or any other form of legal
      Entity, whether such Retained Action, or any other legal action arose prior to or after the
      Confirmation Date and whether or not the existence of such Retained Action, or any
      other legal action was disclosed in any Disclosure Statement filed by the Debtors in
      connection with this Plan or whether or not any payment was made or is made on account
      of any Claim.

             13.20 Successors and Assigns. The rights, benefits and obligations of any Entity
       named or referred to in the Plan will be binding on, and will inure to the benefit of, any
       heir, executor, administrator, successor, or assign of such Entity.


               13.21 Severability of Plan Provisions. If prior to Confirmation any term or
       provision of the Plan that does not govern the treatment of Claims or Interests is held by
       the Bankmptcy Court to be invalid, void or unenforceable, at the request of the Plan
       Proponents, the Bankruptcy Court shall have the power to alter and interpret such term or
       provision to make it valid or enforceable to the maximum extent practicable, consistent
       with the original purpose of the term or provision held to be invalid, void or
       unenforceable, and such term or provision shall then be applicable as altered or
       interpreted. Notwithstanding any such holding, alteration or interpretation, the remainder
       of the terms and provisions of the Plan shall remain in full force and effect and shall m no
       way be affected. Impaired or invalidated by such holding, alteration or interpretation.
       The Confirmation Order shall constitute a judicial determination and shall provide that
       each term and provision of the Plan, as it may have been altered or interpreted in
       accordance with the foregoing, is valid and enforceable pursuant to its terms.

               13.22 Post-Effective Date Effect of Evidences of Claims or Interests. Notes,
       bonds, stock certificates and other evidences of Claims against or Interests in the Debtors,
       and all instruments of the Debtors (in either case, other than those executed and delivered
       as contemplated hereby in connection with the consummation of the Plan), shall,
       effective upon the Effective Date, represent only the right to participate in the
       distributions contemplated by the Plan.

               13.23 Conflicts. In the event that provisions of the Disclosure Statement and
       provisions of this Plan conflict, the terms of this Plan shall govern.

                 13.24 Exhibits/Schedules. All exhibits and schedules to this Plan and the
       Disclosure Statement, including, without limitation, the Plan Supplement, and all
       attachments thereto, are incorporated into and are a part of this Plan as if set forth in full
       herein.




                                                    75
          Case 14-50971-CSS         Doc 476-2      Filed 05/06/20      Page 84 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/0716:19:49 Desc Main'
                         Document Page 214 of 248



              13.25 No Injunctive Relief. Except as otherwise provided in the Plan or
      Confirmation Order, no Holder of a Claim or Interest shall under any circumstances be
      entitled to specific performance or other injunctive, equitable, or other prospective relief
      with respect to such Claim or Interest.

               13.26 Rounding. All amounts set forth herein, including, without limitation,
       with respect to shares, dollar amounts and percentages, shall be subject to Founding and
       other immaterial changes.

               13.27 Saturday, Sunday or Legal Holiday. If any payment or act under the Plan
       is required to be made or performed on a date that is not a Business Day, then the making
       of such payment or the performance of such act may be completed on the next
       succeeding Business Day, but shall be deemed to have been completed as of the required
       date.


               13.28 Entire Agreement. This Plan (together with the Exhibits and schedules
       hereto and the Plan Supplement) sets forth the entire agreement and undertaking relating
      to the subject matter hereof and supersedes all prior discussions and documents. The
      Debtors' Estates shall not be bound by any terms, conditions, definitions, warranties,
      understandings, or representations with respect to the subject matter hereof, other than as
      expressly provided for herein.

             13.29 Service of Certain Exhibits, Any party in interest may view the Plan,
      Disclosure Statement, and all Exhibits thereto at the following website:
      www.administar.net/allied, Copies are also available upon request to Debtors' or the
      Plan Proponents' respective counsel. Please direct such requests to: Harris B. Wmsberg,
      Troutman Sanders LLP, Bank of America Plaza, 600 Peachtree Street, NE, Suite 5200,
      Atlanta, Georgia 30308, (404)885-3000, fax: (404)885-3900.

             13.30 Service of Documents. Any pleading, notice or other document required
      by the Plan or Confirmation Order to be served on or delivered to the Debtors, the
      Reorganized Debtors, Yucaipa, TNATINC, the Creditors' Committee or tlie DIP Lenders
      must be sent by overnight delivery service, facsimile transmission, courier service or
       messenger to:


      TheDebtors                                    ;The.G;reditors? Committee

      Ezra H. Cohen, Esq. Jonathan B, Alter, Esq.
      Jeffrey W. Kelley, Esq. William F. Govler, Esq.
      Harris B, Wmsberg, Esq. Richard H. Agins, Esq.
      Troutman Sanders LLP Bin^ham McCutchen LLP
      600 Peachtree Street, N,E. - Suite 5200 One State Street
      Atlanta, Georgia 30308 Hartford, CT 06105
      Facsimile No,: (404) 885-3900 Facsimile No,; (860) 240-2818




                                                  76
        Case 14-50971-CSS           Doc 476-2      Filed 05/06/20        Page 85 of 124
Case 05-12515-crm Doc 2802 Filed 04/06/07 Entered 04/06/0716:19:49 Desc Main
                         Document Page 215 of 248



       TheDIP tenders -,A"-:-:•--.:^                 ^TNATING-;'.----• ;.'-^...:--.-"—;\ ;';.V




      Peter J. Necldes, Esq.                          Frederick Perillo, Esq.
      D.J. Baker, Esq.                                Previant, Goldberg, Uelmen, Gratz, Miller &
       Skadden, Arps, Slate, Meagher & Flom           Bmeggeman, S.C.
                                                      1555 N. River Center Dr., Suite 202
       LLP
                                                      Milwaukee, WI 53212
       Four Times Square
                                                      Facsimile No.: (414)271-6308
       New York, NY 10036
       Facsimile No,: (212)735-2000
      ^?t^ba^aBU?ttie^te6^e^i2sed ^Debtoi^

       Robert A. Klyman, Esq.
       Latham & Watkins LLP
       633 West Fifth Street, Suite 4000
       Los Angeles, CA 90071
       Facsimile No.: (213)891-8763


              Dated this 6th day of April, 2007.

       Allied Holdings, Inc., as agent and attorney-in fact for each of the Debtors



                                                     By: /s/ Thomas H. Kins
                                                     Name: Thomas H. King
                                                     Title: Executive Vice President and Chief
                                                             Financial Officer

       Yucaipa American Alliance Fund I, LP and Yucaipa American Alliance (Parallel) Fund I,
       LP

                                                     By: /s/ _Robert P, Bermingham
                                                     Name; Robert P. Bermingham
                                                     Title: Vice President

       Teamsters National Automobile Transportation Industry Negotiating Committee

                                                     By: /s/ Fred Zuckerman
                                                     Name: Fred Zuckerman
                                                     Title: Co-ChairofTNATINC




                                                    77
Case 14-50971-CSS   Doc 476-2   Filed 05/06/20   Page 86 of 124




              Exhibits 22 - 23

             Filed Under Seal
Case 14-50971-CSS   Doc 476-2   Filed 05/06/20   Page 87 of 124




                    Exhibit 24

        Deposition Exhibit 206
Spectrum Group | Home




                        SPECTRUM
                        C R 0 U P M A N A ® E M! E N T




                                                                     ABOUT

                                                                APPROACH

                                                                OUR TEAM
                                                                                                                                                   Case 14-50971-CSS




                                                             CONTACT US


                                                         FOR INVESTORS            H^?1 ls231asw**s^?ws;i)i*«as->'i;.sS
                                                                                   s?:1
                                                                                                                                                   Doc 476-2
                                                                                                                                                   Filed 05/06/20




                                                                                                                  DEPOSITIONEXHIBIT
                                                                                                                                                   Page 88 of 124




                                                                                                                      3>/^ /{c\
                                                                                                              Rich Germosen, OCR, CRCR, CRR, RMR



                                © Copyright 2019 Spectrum Group Management U..C              Careers [ Terms of Use | Privacy Policy




http://www.spectrumgp.com/[3/13/2019 12:34:25 PM]
Case 14-50971-CSS   Doc 476-2   Filed 05/06/20   Page 89 of 124




             Exhibits 25 - 30

            Filed Under Seal
Case 14-50971-CSS   Doc 476-2   Filed 05/06/20   Page 90 of 124




                    Exhibit 31

(AHS00062028 – AHS00062030)
Case 14-50971-CSS   Doc 476-2   Filed 05/06/20   Page 91 of 124
Case 14-50971-CSS   Doc 476-2   Filed 05/06/20   Page 92 of 124
Case 14-50971-CSS   Doc 476-2   Filed 05/06/20   Page 93 of 124
Case 14-50971-CSS   Doc 476-2   Filed 05/06/20   Page 94 of 124




              Exhibits 32 - 69

            Filed Under Seal
   Case 14-50971-CSS   Doc 476-2   Filed 05/06/20   Page 95 of 124




                       Exhibit 70

            Deposition Exhibit 23

(COMVEST004120 – COMVEST004122)
              Case 14-50971-CSS            Doc 476-2     Filed 05/06/20     Page 96 of 124




From;                    Falk, Michael [Michael@Comvest.com]
Sent:                    Thursday, August 06, 2009 1 1:58 PM
To:                      priddyAOL, robert; Hughes, Mark
Subject:                 RE; FW; Allied


l\Ie called Jonathan and he cotiipletEd agreed that this uas not the understanding that he had
with Burklej said he would call burkle and get back. If this gets done^ Jonathan definitely
added value in my view. I^d.say its 50/50.




I asked Mark to convince Riggs to visit with us in the Hamptons tomorrow and he agreed. I-'d
like to settle Riggs problem with us and get on the same page. If we can get back together
with him, we have the ability to combine Cooper and Allied and may have a more comfortable
alternative than we currently have. We have lunch in the Hamptons scheduled for the three of
us and will keep you posted.




From: kpriddy2@aol.conr) [siiailto:kpr'iddy2@aol.com]
Sent: Thursday, August 06, 2009 6:42 PM
To; HugheSj Markj Falkj Michael
Subject: Re: FW: Allied




I think we need to call Burkle or Jonathan and tell them that we are at the end of our rope.
We never said that they got their basis in everything before we got our 2.Q %* We haver wasted
enough time with these guys. If they don't want to document the deal the way we understood
it., then let's just foreclose. We can't have "communication" problems everytime we get
something back from them !I!I




     -Original Message--"-
FrotTi; Hughes, Mark <raarkh@coinvest.cotifi>
To: Falkj Michael <Michael@tComvest.coni>, Priddy^, Robert <Robertp@comyest.com>
Sent: Thu, Aug 6j 2009 8:48 am
Subject: FW: Allied

Ugggh...The documents reflect exactly what i feared. Both burkle and jonathen did not
understand our agreement. They are giving us 20pct of the NET proceeds (ie. Their profits) In
excess of 43m of first lierij 13m of 2nd lien, 13m of preferred and 95m of common.




From: Derex Walker [mailto:Derex.Walker@yucaipaco.com <mailto:Derex.Walker@iyucaipaco.com?? ]
Sent: Thursday, August 06^ 2009 12:00 AM
To: Hughesj Mark




                                                                  AJTEXHISIT.
                                                                  Deponent.                    COMVEST105541

                                                                  Da^^^l_Rptd^               COMVEST004120
                                                                     WWW.DEPOBOOK.COM
                Case 14-50971-CSS                Doc 476-2          Filed 05/06/20          Page 97 of 124



Cc; Ira Tochner; Stephanie Bond
subject: Allied



Mark:




Hope you-'re well. Attached please find drafts of the three documents needed for the proposed
transaction. Please note that amendment no. 4 is marked to show changes froin the draft you
previously reviewed. Latham has not sent these documents to Willke^ so we would appreciate
it if you passed them along. Please call Ira or ine with any questions. Thanks, Derex.




Derex Walker

The Yucaipa Companies., LLC


913Q West Sunset Boulevard


Los Angeles., CA 9QQ69


Office: 310-228-3756


Fax: 310-228-2879


derex.walker@yycaipaco.corn




*^****-l-he ComVest Group has moved to a new location effective Dune 29, 2069****^


Our new contact information is:

The ComVest Group
CityPlace Tower
525 Okeechobee Blvd., Suite 1050
West Palm Beach., Fl 33401
Phone (561) 727-2000
Fax (561) 727-2100

******;*^;**+*ii:^i4;*+i(;^^!^^4;*!f;!); [\[oy"[C[- TO RECIPIENT ****li:*;t:*********'*;;l!******;t*



The information contained in this message and any attachment(s) may be pnvilegedj
confidential, proprietary or otherwise protected from disclosure and is intended solely for
the use of the individual or entity to whom it is addressed. If you are not the intended
recipient^ you are hereby notified that any dissemination., distribution, copying or use of
this message and any attachment is strictly prohibited and ma y be unlawful. If you have
received this message In epror^ please notify us immediately by replying to this email and
permanently delete the message from your computer.

Nothing contained in this message and/or any attachment(s) constitutes a solicitation or an
offer to buy or sell any securities.




                                                                                                               COMVEST105542

                                                                                                             COMVEST004121
Case 14-50971-CSS   Doc 476-2   Filed 05/06/20   Page 98 of 124




                                                                    COMVEST105543

                                                                  COMVEST004122
Case 14-50971-CSS   Doc 476-2   Filed 05/06/20   Page 99 of 124




                    Exhibit 71

            Filed Under Seal
Case 14-50971-CSS   Doc 476-2   Filed 05/06/20   Page 100 of 124




                    Exhibit 72

         Deposition Exhibit 58

          (COMVEST003835)
            Case 14-50971-CSS                 Doc 476-2         Filed 05/06/20          Page 101 of 124




From:                        Hughes, Marl<. Emarkh@comvest.com]
Sent:                        Friday, July 31, 2009 9:35 PM
To:                          priddyAOL, robert; Faik, Michael
Subject:                     FW: Response to Yucaipa Offer


Just sent this to jonathen. We're speaking momentarily.


From: HugheSr Mark
Sent: Friday/ 1u\y 31, 2009 5:32 PM
To: 'Jonathan.0rnsteln@mesa-air.com'
Subject: Response to Yucaipa Offer

Yucaipa purchases all of CV/s debt for $60m (this assumes the $5m of OreHill debt purchased by CV)
ComVest purchases a 50% participation in Yucaipa's $60m senior secured OED loan to Allied for $20m.
ComVest receives 20% of the 2 lien, preferred and common
Yucaipa agrees to lower the rate of their 1 lien, Pl K and extend the maturity until 2015 of the first iien purchased
Allied must make the interest payment on August 1st
Allied pays ComVest legal bi!l from Cooper and prior restructuring discussions upfront ($820k)
Allied agrees to pay ComVest's legal bill from this deal at closing
Allied and Yucaipa indemnify ComVest
Allied/ Yucaipa and ComVest will agree to amend, if appropriate/ the above so that its structured in a tax efficient
manner




Mark J Hughes
Partner
ComVest Investment Partners
CityPl ace Tower
525 Okeechobee Blvd,, Suite 1050
West Palm Beach/ Fl 33401
561.727.2050 (office)
561.307.2429 (mobile)
markh@comvest.com




                                                          A TT EXHIBIT                                                  COMVEST101644
                                                          Depone:
                                                                                                               COMVEST003835
                                                          DaJS-^f i"lRpt^                                               COMVEST003835
                                                              WWW.DEPOBOOK.GOM
Case 14-50971-CSS   Doc 476-2   Filed 05/06/20   Page 102 of 124




              Exhibits 73 - 105

             Filed Under Seal
Case 14-50971-CSS   Doc 476-2   Filed 05/06/20   Page 103 of 124




                    Exhibit 106

        Deposition Exhibit 783

     (30(b)(6) deposition notice)
                   Case 14-50971-CSS                Doc 476-2         Filed 05/06/20          Page 104 of 124
                         Case 13-50530-KBO Doc 545 Filed 05/24/19 Page 1 of 20




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE



         In re:                                                              Chapter 11

         ASHDSTC Corporation, et al.1,                                       Case No. 12-11564 (CSS)
                                                                             (Jointly Administered)
                                    Debtors.



         CATHERINE E. YOUNGMAN, LITIGATION                                   Adv. Proc. No. 13-50530
         TRUSTEE FOR ASHING CORPORATION, ET.
         AL, AS SUCCESSOR TO THE OFFICIAL
         COMMITTEE OF UNSECURED CREDITORS OF
         ASHING CORPORATION, AND ITS AFFILIATED
         DEBTORS

                                    Plaintiff,

         BLACK DIAMOND OPPORTUNITY FUND II, LP,
         BLACK DIAMOND CLO 2005-1 LTD., and
         SPECTRUM INVESTMENT PARTNERS, L.P,

                                    Intervenors,


                                    V.



         YUCAIPA AMERICAN ALLIANCE FUND I, L.P,
         YUCAIPA AMERICAN ALLIANCE (PARALLEL)
         FUND I, L.P, YUCAIPA AMERICAN ALLIANCE
         FUND II, L.P., YUCAIPA AMERICAN ALLIANCE
         (PARALLEL) FUND II, L.P., MARK
         GENDREGSKE, JOS OPDEWEEGH, JAMES
         FRANK, DEREX WALKER, JEFF PELLETIER,

           ' The Debtors in these cases, along with the federal tax identification number (or Canadian business number
         where applicable) for each of the Debtors, are: ASHING Corporation (f/k/a Allied Systems Holdings, Inc.) (58-
         0360550); AAINC Corporation (f/k/a Allied Automotive Group, Inc.) (XX-XXXXXXX); AFBLLC LLC (Wa Allied
         Freight Broker LLC) (XX-XXXXXXX); ASCCO (Canada) Company (£/k/a Allied Systems (Canada) Company) (90-
         0169283); ASLTD L.P. (?/a Allied Systems, Ltd. (L.P.) (XX-XXXXXXX); AXALLC LLC (?/a Axis Areta, LLC)
         (XX-XXXXXXX); AXCCO Canada Company (f/k/a Axis Canada Company) (875688228); AXGINC Corporation (f/k/a
         Axis Group, Inc.) (XX-XXXXXXX); Commercial Carriers, Inc. (XX-XXXXXXX); CTSINC Corporation (ffk/a. CT Services,
         Inc.) (XX-XXXXXXX); CTLLC LLC (f/k/a Cordm Transport LLC) (XX-XXXXXXX); F.J. Boutell Driveway LLC (38-
         0365100); GACS Incorporated (XX-XXXXXXX); Logistic Systems, LLC (XX-XXXXXXX); Logistic Technology, LLC (45-
         4242057); QAT, Inc. (XX-XXXXXXX); RMX LLC (XX-XXXXXXX); Transport Support LLC (XX-XXXXXXX); and Terminal
          Services LLC (XX-XXXXXXX). The location of the Debtors' corporate headquarters and the Debtors' address for
          service of process is 2302 Parklake Drive, Bldg. 15, Ste. 600, Atlanta, Georgia 30345.

01:24533692.1
                                                                                                           EXHIBIT-783
                                                                                                           Steve Deckoff

                                                                                                           7/26/2019
                                                                                                           S.Arielle Santas
                                                                                                            CCR-NJ, CLR
                                                                                                        Aptus Court Reporters
                 Case 14-50971-CSS             Doc 476-2     Filed 05/06/20      Page 105 of 124
                       Case 13-50530-KBO Doc 545 Filed 05/24/19 Page 2 of 20




         IRA TOCHNER, and JOSEPH TOMCZAK,

                                 Defendants.


         CATHERINE E. YOUNGMAN, LITIGATION                        Adv. Pro. No. 14-50971 (CSS)
         TRUSTEE FOR ASHING CORPORATION, ET AL,
         AS SUCCESSOR TO BLACK DIAMOND
         OPPORTUNITY FUND II, LP, BLACK DIAMOND
         CLO 2005-1 LTD., SPECTRUM INVESTMENT
         PARTNERS, L.P, BLACK DIAMOND
         COMMERCIAL FRANCE, L.L.C, as co-
         administrative agent, and SPECTRUM
         COMMERCIAL FINANCE LLC, as co-
         administrative agent,


                                        Plaintiff,

         V.



         YUCAIPA AMERICAN ALLIANCE FUND I, L.P,
         YUCAIPA AMERICAN ALLIANCE (PARALLEL)
         FUND I, L.P, YUCAIPA AMERICAN ALLIANCE
         FUND II, L.P., YUCAIPA AMERICAN ALLIANCE
         (PARALLEL) FUND II, L.P., RONALD BURKLE,
         JOS OPDEWEEGH, DEREX WALKER, IEFF
         PELLETIER, IRA TOCHNER, and JOSEPH
         TOMCZAK,

                                        Defendants.



                                    NOTICE OF SUBPOENA DIRECTED TO
                                       ASfflNC LITIGATION TRUST

                 PLEASE TAKE NOTICE THAT pursuant to Federal Rule of Civil Procedure 45, as

         made applicable by Rules 7034 and 9016 of the Federal Rules of Bankruptcy Procedure, notice is

         hereby given that Yucaipa American Alliance Fund I, L.P., Yucaipa American Alliance

         (Parallel) Fund I L.P., Yucaipa American Alliance Fund II, L.P., and Yucaipa American Alliance

         (Parallel) Fund II, L.P. (collectively, "Yucaipa"), along with Jos Opdeweegh, Derex Walker, Jeff

         Pelletier, Ira Tochner, Joseph Tomczak, and Ronald Burkle (collectively, the "Defendants"), by

          and through their undersigned counsel, will take the oral examination of a representative of


01:24533692.1
                 Case 14-50971-CSS              Doc 476-2     Filed 05/06/20      Page 106 of 124
                      Case 13-50530-KBO Doc 545 Filed 05/24/19 Page 3 of 20




         ASHFNC Litigation Tmst, at a date and time to be decided by the parties at the office of Gibson,

         Dunn & Cmtcher LLP, 200 Park Avenue, New York, NY 10166. The ASHING Litigation Tmst

         shall produce for deposition at such time the person or persons most familiar with the topics set

         forth in Exhibit A, attached hereto.

                PLEASE TAKE FURTHER NOTICE THAT, the examination will continue firom day to

         day until completion and testimony will be recorded before a court reporter, notary public or

         other visual persons authorized by law to administer oaths, and will be recorded by stenograph,

         audio, and/or visual means.


         Dated: May 24,2019 YOUNG CONAWAY STARGATT & TAYLOR, LLP

                                        By: /s/MichaelS. Neiburs
                                              Michael R. Nestor (No. 3526)
                                                 Michael S. Neiburg (No. 5275)
                                                 1000 North King Street
                                                 Wilmington, Delaware 19801
                                                 Telephone: (302) 571-6600
                                                 Facsimile: (302) 571-1253
                                                 Email: mnestor@ycst.com
                                                          mneiburg@ycst.com

                                                 -and-


                                                 GIBSON, DUNN & CRUTCHER LLP
                                                 Robert A. Klyman
                                                 Maurice M. Suh
                                                 Kahn Scohuck
                                                 333 South Grand Avenue
                                                 Los Angeles, CA 90071
                                                 Telephone: (213) 229-7000
                                                 RKlyman@gibsondunn.com
                                                 MSuh@gibsonch.um. corn
                                                 KScolruck@gibsonduim.com

                                                 Attorneys for Defendants Yucaipa American Alliance Fund
                                                 /, L.P., Yucaipa American Alliance (Parallel) Fund I, L.P.,
                                                 Yucaipa American Alliance Fund II, L.P., Yucaipa
                                                 American Alliance (Parallel) Fund II, L.P., Ronald Burkle,
                                                 Jos Opdeweegh, Derex Walker, JeffPelletier, Ira Tochner,
                                                 and Joseph Tomczak

01:24533692.1
                         Case 14-50971-CSS                Doc 476-2         Filed 05/06/20        Page 107 of 124

  B2560 (Form 2560   -Subpoenato^^a^a^pifio5n^oa-^n^PptcvPaPecr^sarvF41eedd0^^9 Pa96 4 Of 20

                                   UNITED STATES BANKRUPTCY COURT
                                                                    District of Delaware

  In re ASHTNC Corporation, et al.

                                                                           CaseNo.l2-u564(CSS)
            (Complete if issued in an adversaiy proceeding)

Catherine E. Youngman, Litigation Trustee for ASHING Corp., et alpliapter

                                 Plaintiff 13-50530
                                    v-,..^ . , Adv.Proc.No. 14-50971
  Yucaipa American Alliance Fund I, L.P., et al.
                                Defendant


                                     SUBPOENA TO TESTIFY AT A DEPOSITION
                              IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)

    To: ASHING Litigation Trust, c/o Gila Singer, Joseph Hage Aaronson LLC, 485 Lexington Avenue, 30th Floor, New York, NY 10017




    [xj Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a deposition to
    be taken in this bankruptcy case (or adversary proceeding). If you are an organization, you must designate one or more
    officers, directors, or managing agents, or designate other persons who consent to testify on your behalf about the following
    matters, or those set forth in an attachment:


    PLACE                                                                                       DATE AND TIME
      Gibson, Dunn & Crutcher LLP, 200 Park Avenue, New York, NY 10166                           TBD
    The deposition will be recorded by this method: stenograph, audio, and/or visual means.


         Production: You, or your representatives, must also bring with you to the deposition the following documents,
    electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the material:



           The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
    attached - Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
    subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
    doing so.

             May 24, 2019
    Date:
                                  CLERK OF COURT

                                                                            OR
                                                                                  /s/ Michael S. Neiburg

                                  Signature of Clerk or Deputy Clerk Attorney's signature



    The name, address, email address, and telephone number of the attorney representing (name of party)
  Yucaipa American Alliance Fund I, L.P., et al. ^ who issues or requests this subpoena, are:

   Michael S. Neiburg, Young Conaway Stargatt & Taylor, LLP, 1000 N. King St., Wilmington, DE 19801; mneiburg@ycst.com; 302-571-6600

                                        Notice to the person who issues or requests this subpoena
    If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
    inspection of premises before trial, a notice and a copy oftlus subpoena must be served on each party before it is served on
    the person to whom it is directed. Fed. R. Civ, P. 45(a)(4).
                   Case 14-50971-CSS              Doc 476-2            Filed 05/06/20    Page 108 of 124

B2560 (Form 2560 - Subpoena to(T§§^a?a%e5^i§fi^K§Sn]pteD(oa9e §'l§versa?yl^e^?(4^) pa9e 5 Of 20


                                                   PROOF OF SERVICE
                  (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any):
on (date)


|x| I served the subpoena by delivering a copy to the named person as follows:



                                             on (date) _; or
   I returned the subpoena unexecuted because:




Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one day's attendance, and the mileage allowed by law, in the amount of $


 My fees are $ _ for travel and $_ for services, for a total of $




        I declare under penalty of perjury that this information is tme and correct.


Date:

                                                                                          Server's signature




                                                                                        Printed name and title




                                                                                          Sen'er 's address




Additional information concerning attempted service, etc.:
                           Case 14-50971-CSS                        Doc 476-2            Filed 05/06/20               Page 109 of 124

B2560 (Form 2560 - Subpoena to'  3(Ta^a^oQ§30^^ptD6lce?ersaFi^e^^^^^ P^G 6 Of 20

                             Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                        (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                          (ii) disclosing an unretained expert's opinion or information that does
                                                                                            not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                         study that was not requested by a party.
person to attend a trial, healing, or deposition only as follows:                               (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                       described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                                  modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly                conditions if the serving party:
transacts business in person, if the person                                                       (i) shows a substantial need for the testimony or material that cannot
     (i) is a party or a party's officer; or                                                be otherwise met without undue hardship; and
     (ii) is commanded to attend a trial and would not incur substantial                          (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                                    compensated.


  (2) For Other Discoveiy. A subpoena may command:                                          (e) Duties in Responding to a Subpoena.
    (A) production of documents, or electromcally stored information, or
things at a place within 100 miles of where the person resides, is employed,                  (1) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                              procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                            information:
                                                                                                (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                            documents must produce them as they are kept in the ordinary course of
                                                                                            business or must organize and label them to correspond to the categories in
     (1) Avoiding Undue Burden or Expense: Sanctions. A party or
                                                                                            the demand.
attorney responsible for issuing and serving a subpoena must take
                                                                                                (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person
                                                                                            Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is
                                                                                            electronically stored information, the person responding must produce it in
requu'ed must enforce this duty and impose an appropriate sanction —
                                                                                            a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees — on a
                                                                                            usable form or forms.
party or attorney who fails to comply.
                                                                                               (C) Electronically Stored Information Produced in Only One Form. The
                                                                                            person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                            information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                                (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                            responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                            from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                            of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                            order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                            reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated
                                                                                            made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                            requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises — or to
                                                                                            26(b)(2)(C). The court may specily conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
                                                                                              (2) Claiming Privilege or Protection.
compliance or 14 days after the subpoena is served. If an objection is made,
                                                                                                (A) Information Withheld. A person withholding subpoenaed
the following rules apply:
                                                                                            mformation under a claim that it is privileged or subject to protection as
    (i) At any time, on notice to the commanded person, the serving party
                                                                                            trial-preparation material must:
may move the court for the district where compliance is required for an
                                                                                                  (i) expressly make the claim; and
order compelling production or inspection.
                                                                                                  (ii) describe the nature of the withheld documents, communications,
     (ii) These acts may be required only as directed in the order, and the
                                                                                            or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from
                                                                                            privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.
                                                                                               (B) Information Produced. If information produced in response to a
                                                                                            subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.
                                                                                            preparation material, the person making the claim may notify any party that
    (A) Wlien Required. On timely motion, the court for the district where
                                                                                            received the information of the claim and the basis for it. After being
compliance is required must quash or modify a subpoena that:
                                                                                            notified, a party must promptly retui-n, sequester, or destroy the specified
     (i) fails to allow a reasonable time to comply;
                                                                                            information and any copies it has; must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits
                                                                                            until the claim is resolved; must take reasonable steps to retrieve the
specified in Rule 45(c);
                                                                                            information if the party disclosed it before being notified; and may
      (iii) requires disclosure of privileged or other protected matter, if no
                                                                                            promptly present the information under seal to the court for the district
exception or waiver applies; or
                                                                                            where compliance is required for a determination of the claim. The person
     (iv) subjects a person to undue burden.
                                                                                            who produced the information must preserve the information until the claim
    (B) fl/hen Permitted. To protect a person subject to or affected by a
                                                                                            is resolved.
subpoena, the court for the district where compliance is required may,on
motion, quash or modify the subpoena if it requires:
                                                                                             (g) Contempt. The court for the district where compliance is required - and
      (i) disclosing a trade secret or other confidential research,
                                                                                             also, after a motion is transferred, the issuing court - may hold in contempt
development, or commercial information; or
                                                                                             a person who, having been served, fails without adequate excuse to obey
                                                                                            the subpoena or an order related to it.



                                               For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)
                 Case 14-50971-CSS            Doc 476-2         Filed 05/06/20    Page 110 of 124
                       Case 13-50530-KBO Doc 545 Filed 05/24/19 Page 7 of 20




                                                     EXHIBIT A

                                                    DEFINITIONS

                 1. "Allied" shall mean Allied Systems Holdings, Inc., Allied Automotive Group,

         Inc., Allied Freight Broker LLC, Allied Systems (Canada) Company, Allied Systems, Ltd., Axis

         Areta, LLC, Axis Canada Company, Axis Group, Inc., Commercial Carriers, Inc., CT Services,


         Inc., Cordin Transport LLC, F.J. Boutell Driveway LLC, GACS Incorporated, Logistic Systems,

         LLC, Logistic Support LLC, and Terminal Services LLC.

                 2. "Allied Debt" shall mean First Lien Debt and Second Lien Debt.

                 3. "ASHING Litigation Trust" shall have the meaning set forth in the Plan.

                 4. "August 31, 2016 Interrogatory Responses" shall mean the BDCM Opportunity

         Fund II, LP, Black Diamond CLO 2005-1 LTD., and Spectrum Investment Partners, L.P's


         Responses and Objections to the Yucaipa Defendants' April 26, 2016 hiterrogatories, dated as of

         August 31, 2016.

                 5. "BD/S Complaint" shall mean the Complaint filed on November 19,2014 in the

         United States Banb-uptcy Court for the District of Delaware, Adversary Proceeding Number 14-

         50971 (CSS), as amended from time to time.

                 6. "Black Diamond" shall mean Black Diamond Opportunity Fund II, LP, Black

         Diamond CLO 2005-1 LTD., Black Diamond Commercial Finance, L.L.C., Black Diamond


         Capital Management LLC, and all past and present Persons, entities, attorneys, advisors,


         accountants, directors, officers, employees, partners, members, agents, representatives, parent


          entities corporations, predecessor or successor corporations, partnerships or anyone else acting or


         purporting to act on behalf of Black Diamond and/or any of its affiliates, divisions, related

         parties, predecessors in interest, successors in interest, or assigns.


                 7. "Chapter 11 Cases" shall have the meaning set forth in the Plan.
01:24533715.1


                                                            1
                    Case 14-50971-CSS          Doc 476-2        Filed 05/06/20       Page 111 of 124
                         Case 13-50530-KBO Doc 545 Filed 05/24/19 Page 8 of 20




                 8. "Concerning" shall mean about, referring to, reflecting, describing, evidencing or


         constituting.


                 9. "Creditors' Committee" shall mean the Official Committee ofUnsecured


         Creditors in the above-captioned chapter 11 cases and all past and present Persons, entities,


         attorneys, advisors, accountants, directors, officers, employees, partners, members, agents,


         representative, parent entities corporations, predecessors or successor corporations, partnerships


         or anyone else acting or purporting to act onbehalfofthe Creditors' Committee and/or any of its

         affiliates, divisions, related parties, predecessors in interest, successors in interest, or assigns.


                    10. "Creditors' Committee Complaint" shall mean the Complaint filed by the

         Creditors' Committee on March 14, 2013 in the United States Bankruptcy Court for the District

         of Delaware, Adversary Proceeding Number 13-50530, as amended from time to time.


                    11. "First Lien Credit Agreement" shall mean the "Amended and Restated First Lien

         Secured Super-Priority Debtor in Possession and Exit Credit and Guaranty Agreement," as

         amended and restated as of May 15, 2007, between Allied Holdings Inc. and Allied Systems Ltd.

         (L.P.) as Borrowers, the Lenders from time to time party thereto, and The CIT Group Business

         Credit, Inc. as Administrative Agent and Collateral Agent, among others, as amended from time


         to time.


                    12. "First Lien Debt" shall mean any "Term Loan", "Revolving Loan", "Swing Line


         Loan" or "Letter of Credit" obligation owed by Allied to any "Lender", as those terms are


         defined in the First Lien Credit Agreement.

                    13. "Individual Defendants" shall mean Mark Gendregske, Jos Opdeweegh, Derex

         Walker, JeffPelletier, Ira Tochner, Joseph Tomczak, and/or Ronald Burkle.




01:24533715.1
                 Case 14-50971-CSS             Doc 476-2       Filed 05/06/20       Page 112 of 124
                       Case 13-50530-KBO Doc 545 Filed 05/24/19 Page 9 of 20




                 14. "JCT Sale" shall mean the sale of certain of Allied's assets to Jack Cooper

         Holdings Corp. (together with its successors and assigns) pursuant to the Order (A) Approving

         Asset Purchase Agreement and Authorizing the Sale of Assets of the Debtors Outside the

         Ordinary Course of Business, (B) Authorizing the Sale of Assets Free and Clear of all Liens,

         Claims, Encumbrances and Interests, (C) Authorizing the Assumption and Sale and Assignment


         of Certain Executory Contracts and Unexpired Leases, and (D) Granting Related Relief [Docket

         No. 1837] entered in the Chapter 11 Cases on September 17, 2013, and consummated on

         December 27, 2013.


                 15. "Lender" shall have the meaning set forth in the First Lien Credit Agreement, as

         well as any and all past and present Persons, entities, attorneys, advisors, accountants,


         employees, representatives, corporations, partners, predecessor or successor corporations,


         partnerships or anyone else acting or purporting to act onbehalfofthe Lender and/or any of its

         affiliates, divisions, related parties predecessors m interest, successors in interest, or assigns.


                 16. "Litigation Oversight Committee" shall have the meaning set forth in the Plan, as

         well as any and all past and present Persons, entities, attorneys, advisors, accountants,


         employees, representatives, corporations, partners, predecessor or successor corporations,


         partnerships or anyone else actmg or purporting to act on behalf of the Litigation Oversight

         Committee and/or any of its affiliates, divisions, related parties predecessors in interest,

         successors m mterest, or assigns.


                 17. "Litigation Trustee" shall have the meaning set forth in the Plan, as well as any

         and all past and present Persons, entities, attorneys, advisors, accountants, employees,


         representatives, corporations, partners, predecessor or successor corporations, partnerships or




01:24533715.1
                 Case 14-50971-CSS             Doc 476-2       Filed 05/06/20        Page 113 of 124
                      Case 13-50530-KBO Doc 545 Filed 05/24/19 Page 10 of 20




         anyone else acting or purportmg to act on behalf of the Litigation Tmstee and/or any of its

         affiliates, divisions, related parties predecessors m interest, successors in interest, or assigns.


                 18. "March 25, 2013 Interrogatory Responses" shall mean The Official Committee of

         Unsecured Creditors' Objections and Responses to First Set oflnterrogatories of Defendant

         Mark Gendregske Directed to the Official Committee ofUnsecured Creditors of Allied System

         Holdings, Inc. and its Affiliated Debtors, dated as of March 25, 2013.

                 19. "Person(s)" as used herein refers to and shall include a nahiral person, firm,


         association, organization, corporation, partnership, joint venture, business trust, public entity,


         and all other forms of legal entities.

                 20. "Plan" shall mean "Debtors' Modified Fu-st Amended Joint Chapter 11 Plan of

         Reorganization Proposed by the Debtors, the Committee and the First Lien Agents" filed in the

         above-mentioned chapter 11 cases on December 3, 2015 and located at docket number 3360-1.


                 21. "Plan Administrator" shall have the meaning set forth in the Plan, as well as any

         and all past and present Persons, entities, attorneys, advisors, accountants, employees,


         representatives, corporations, partners, predecessor or successor corporations, partnerships or


         anyone else acting or purporting to act on behalf of the Plan Administrator and/or any of its

         affiliates, divisions, related parties predecessors in interest, successors in interest, or assigns.


                 22. "Relate to," "Related to," and "Relating to," as used herein, shall mean


         constituting, comprising, pertaining to, in connection with, reflecting, respecting, regardmg,


         referring to, based upon, stating, showing, evidencing, establishing, supporting, negating,


         contradicting, describing, recording, noting, embodying, memorializing, contaming, mentionmg,


         studying, analyzing, discussing, specifying, setting forth, identifying or in any manner logically,




01:24533715.1
                 Case 14-50971-CSS            Doc 476-2       Filed 05/06/20      Page 114 of 124
                      Case 13-50530-KBO Doc 545 Filed 05/24/19 Page 11 of 20




         factually, indirectly or directly, or in any other way connecting to the matter addressed in the

         request, in whole or in part.


                 23. "SBDRE" shall mean SBDRE LLC and ATC Transportation LLC, and all past

         and present Persons, entities, attorneys, advisors, accountants, directors, officers, employees,


         agents, representatives, corporations, partners, predecessor or successor corporations,


         partnerships, or anyone else acting or purporting to act on behalf of SBDRE or ATC

         Transportation LLC, and/or any of their affiliates, divisions, related parties, predecessors in

         mterest, successors m mterest, or assigns.


                 24. "Second Lien Debt" shall mean any "Loan" obligation owed by Allied to any

         "Lender", as those terms are defmed in the Second Lien Credit Agreement.


                 25. "Spectrum" shall mean Spectrum Investment Partners, LP, SIPI Master Ltd.,


         Khroma Special Situations Master SPC Ltd - Class A-l, Spectrum Group Management LLC,

         Spectrum Commercial Finance LLC, and all past and present Persons, entities, attorneys,


         advisors, accountants, directors, officers, employees, partners, members, agents, representatives,


         parent entities corporations, predecessor or successor corporations, partnerships or anyone else


         acting or purporting to act on behalf of Spectrum and/or any of its affiliates, divisions, related

         parties, predecessors m interest, successors in interest, or assigns.


                 26. "Third Amendment" shall mean Amendment No. 3 to the First Lien Credit

         Agreement dated as of April 17, 2008.

                 27. "You" and "Your" shall mean and refer to the ASHING Litigation Tmst and all

         past and present Persons, entities, attorneys, advisors, accountants, directors, officers, employees,


         partners, members, agents, representatives, parent entities, corporations, predecessor or successor


          corporations, partnerships or anyone else acting or purporting to act as or on behalf of the



01:24533715.1
                 Case 14-50971-CSS             Doc 476-2       Filed 05/06/20        Page 115 of 124
                      Case 13-50530-KBO Doc 545 Filed 05/24/19 Page 12 of 20




         ASHESTC Litigation Tmst m in any role, and/or any of its affiliates, divisions, related parties,

         predecessors in interest, successors in interest, or assigns, including but not limited to the Plan


         Administrator.


                 28. "Yucaipa" shall mean Yucaipa American Alliance Fund I, LP, Yucaipa American

         Alliance (Parallel) Fund I, LP, Yucaipa American Alliance Fund, II, LP, Yucaipa American

         Alliance (Parallel) Fund II, LP, the Yucaipa Companies, and all past and present Persons,

         entities, attorneys, advisors, accountants, directors, officers, employees, partners, members,


         agents, representatives, parent entities corporations, predecessor or successor corporations,


         partnerships or anyone else acting or purporting to act on behalf of Yucaipa and/or any of its

         affiliates, divisions, related parties, predecessors in interest, successors in interest, or assigns.




01:24533715.1
                 Case 14-50971-CSS          Doc 476-2       Filed 05/06/20      Page 116 of 124
                       Case 13-50530-KBO Doc 545 Filed 05/24/19 Page 13 of 20




                                             DEPOSITION TOPICS

                1. Any damages or injuries, including the calculation thereof, suffered or incurred by

         Allied as a result of any alleged wrongdoing by Yucaipa or any or all of the Individual

         Defendants.


                2. Any damages or injuries, including the calculation thereof, suffered or incurred by

         any Lender, mcluding but not limited to Black Diamond or Spectrum, as a result of any alleged

         wrongdoing by Yucaipa or any or all of the Individual Defendants Related to Allied.

                3. Any damages or injuries, mcluding the calculation thereof, suffered or incurred by

         Allied as a result of any alleged breach or failure to perform by Yucaipa under the Third

         Amendment.


                4. Any damages or injuries, including the calculation thereof, suffered or incurred by

         any Lender, including but not limited to Black Diamond or Spectrum, as a result of any alleged

         breach or failure to perform by Yucaipa under the Third Amendment.

                5. Any damages or injuries, mcluding the calculation thereof, suffered or incurred by

         Allied as a result of the commencement of the Chapter 11 Cases.

                6. Any damages or injuries, including the calculation thereof, suffered or incurred by

         any Lender, includmg but not limited to Black Diamond or Spectrum, as a result of the

         commencement of the Chapter 11 Cases.


                7. Any damages or injuries, including the calculation thereof, to Allied that were

         avoided by the commencement of the Chapter 11 Cases.

                 8. Any damages or injuries, including the calculation therefor, to any Lenders,

         including but not limited to Black Diamond or Spectrum, that were avoided by the

          commencement of the Chapter 11 Cases.



01:24533715.1
                 Case 14-50971-CSS           Doc 476-2      Filed 05/06/20      Page 117 of 124
                      Case 13-50530-KBO Doc 545 Filed 05/24/19 Page 14 of 20




                9. Any damages or injuries, including the calculation thereof, arising from the

         conduct alleged in the Creditors' Committee Complaint or the BD/S Complaint.

                 10. Any damages or remedies, including the calculation thereof, that any party may

         seek to recover from Yucaipa or any or all of the Individual Defendants at any trial based on the

         Creditors' Committee Complaint and/or the BD/S Complaint.

                 11. Any equitable relief that any party may seek to recover from Yucaipa or any or all

         of the Individual Defendants at any trial based on the Creditors' Committee Complaint and/or the

         BD/S Complaint.

                 12. Any distributions made by Allied, the Litigation Tmst, or the Plan Administrator

         to any Lenders or other creditors of Allied in connection with the JCT Sale, pursuant to the Plan,

         or otherwise in connection with or during the Chapter 1 1 Cases.

                 13. Any damages or injuries, including the calculation thereof, supporting the claims

         in the Creditors' Committee Complaint for equitable subordination of any Allied Debt held by

         Yucaipa.


                 14. Any damages or injuries, mcluding the calculation thereof, supporting the claims

         m the BD/S Complaint for equitable subordination of any First Lien Debt held by Yucaipa.

                 15. Your Communications with the Creditors' Committee or Litigation Oversight

         Committing Concerning equitable subordination of any First Lien Debt held by Yucaipa.

                 16. Any valuation, or attempt to estimate the value, of Allied Debt.


                 17. Your Communications with the Creditors' Committee or Litigation Oversight

          Committee Concerning the valuation, or attempt to estimate the value of, any Lender's


         investment in Allied.




01:24533715.1
                 Case 14-50971-CSS           Doc 476-2       Filed 05/06/20        Page 118 of 124
                      Case 13-50530-KBO Doc 545 Filed 05/24/19 Page 15 of 20




                 18. Allied's financial condition, including but not limited to Allied's payments and

         performance under any contracts, purchase orders, and collective bargaining agreements,


         between 2007 and 2013.

                 19. Any valuation, or attempt to estimate the value, of any Lender's investment in or


         loan to Allied.

                 20. Any valuation, or attempt to estimate the value, of Allied between 2007 and 2013.

                 21. Your Communications with the Creditors' Committee or Litigation Oversight

         Committee Concerning any valuation, or attempt to estimate the value, of Allied.


                 22. Any Lender's claim for reimbursement of legal expenses under the First Lien


         Credit Agreement.


                 23. Any payment by Allied on account of any Lender's claim for reimbursement of

         legal expenses under the First Lien Credit Agreement.

                 24. Any sales, loans, transfers, assignments, participations or other transactions by or


         Concerning SBDRE.

                 25. Any transfers, payments, distributions, dividends, assignments or other


         transactions from SBDRE to any Lender or to any other Person asserting any direct or indirect

         interest in SBDRE.

                 26. Any analysis or valuation You prepared or reviewed in connection with SBDRE,

          SBDRE's fmancial condition, or SBDRE's business or assets.


                 27. Black Diamond's and Spectrum's cost basis for the Allied Debt from 2007

         through the present.


                 28. The allegations in Paragraph 137 of the Creditors' Committee Complaint that:

          "Yucaipa's inequitable conduct injured Allied and its creditors . ..."



01:24533715.1
                     Case 14-50971-CSS         Doc 476-2        Filed 05/06/20    Page 119 of 124
                         Case 13-50530-KBO Doc 545 Filed 05/24/19 Page 16 of 20




                     29. The allegations in Paragraph 139 of the Creditors' Committee Complaint that:

         "Yucaipa's inequitable conduct resulted in injury to the Debtors' creditors as a whole and

         conferred an unfair advantage on Yucaipa. ..."


                     30. The allegations in Paragraph 143 of the Creditors' Committee Complaint that:

         "Yucaipa s inequitable conduct has resulted in injury to First Lien and Second Lien Lenders

                59




                     31. The allegations in Paragraph 144 of the Creditors' Committee Complaint that:

         "As a result ofYucaipa's conduct, First Lien and Second Lien Lender have been materially

         banned."


                     32. The allegation in Paragraphs 157 and 172 of the Creditors' Committee Complaint

         that: "Plaintiff has no adequate remedy at law for the harm that will continue to be caused by

         Yucaipa's continued breach of the First Lien Credit Agreement, as amended by the Third

         Amendment."


                     33. The allegations m Paragraph 158 of the Creditors' Committee Complaint that:

         "Plaintiff is entitled to a decree of specific performance by Yucaipa of its obligations under the

         First Lien Credit Agreement, as amended by the Third Amendment to, among other things, make

         the required capital contribution of not less than $57,356,044.33."

                     34. The allegation in Paragraph 165 of the Creditors' Committee Complaint that:

         "Yucaipa's breach of the First Lien Credit Agreement, as amended by the Third Amendment has

         caused, and will continue to cause, substantial monetary damages to the Debtors and their


         creditors, in an amount to be determined at trial, but reasonably believed to be an amount not less


         than $57,356,044.33, plus interest."




01:24533715.1


                                                           10
                    Case 14-50971-CSS         Doc 476-2        Filed 05/06/20    Page 120 of 124
                       Case 13-50530-KBO Doc 545 Filed 05/24/19 Page 17 of 20




                35. The allegation in Paragraph 173 of the Creditors' Committee Complaint that:

         "Plamtiff is entitled to a decree of specific performance by Yucaipa of its obligations under the

         First Lien Credit Agreement, as amended by the Third Amendment, to, among other things,

         divest itself of not less than $32,356,044.33 of Term Loans under the First Lien Credit

         Agreement."


                36. The allegations in Paragraph 178 of the Creditors' Committee Complaint that:

         "The Debtors and their creditors have suffered damages in an amount to be proved at fatal as a

         result ofYucaipa's breaches of its fiduciary duties."


                 37. The allegations in Paragraph 187 of the Creditors' Committee Complaint that:

         "The Debtors have suffered damages in an amount to be proved at trial as a result of the Allied

         Directors' breach of its fiduciary duties."

                 38. The allegations in Paragraph 193 of the Creditors' Committee Complaint that:

         "As a result of the insider transactions, which the Allied Directors and Yucaipa aided and

         abetted, the creditors of Allied have been damaged in an amount to be proved at trial in this

         action."


                 39. The allegations in Paragraph 206 of the Creditors' Committee Complaint that:

         "The Debtors received less than a reasonably equivalent value in exchange for each of the


         Fraudulent Transfers and Fraudulent Obligations. Moreover, each of the Fraudulent Transfers


         and Fraudulent Obligations was made or incurred by the Debtors without a fair consideration."

                 40. The allegations in Paragraph 93 of the BD/S Complaint that: "The price paid by

         JCT for substantially all of the Debtors' assets—$135 million—was far less than the value

         previously offered by JCT in proposals tendered in late 2011 and 2012, proposals that would




01:24533715.1


                                                          11
                 Case 14-50971-CSS           Doc 476-2         Filed 05/06/20    Page 121 of 124
                      Case 13-50530-KBO Doc 545 Filed 05/24/19 Page 18 of 20




         have returned significantly greater value to the First Lien Lenders but for the Defendants'

         interference and inappropriate conduct."


                41. The allegations in Paragraph 96 of the BD/S Complaint that: "The aggregate

         value of the 12/19/11 Proposal was approximately $244 million."

                42. The allegations in Paragraph 109 of the BD/S Complaint that: "Yucaipa, as an

         insider with effective confa'ol over the Debtors and the Board and in its capacity as alleged

         Requisite Lender, has engaged in inequitable misconduct that specifically banned the Fu-st Lien

         Lenders (other than Yucaipa) in ways that are different from any harm suffered by the Debtors'

         other creditors...."


                43. The allegations in Paragraph 110 of the BD/S Complaint that: "As a result of

         Yucaipa's conduct, the First Lien Lenders (other than Yucaipa) have been materially harmed."

                44. The allegations in Paragraph 125 of the BD/S Complaint that: "But for Yucaipa's

         wrongful usurpation of Requisite Lender status, JCT would have acquired the Debtors m late

         2011 or early 2012 for an amount substantially in excess of $135 million. Instead, the Debtors

         were forced to incur additional debt to fund a prolonged bankruptcy proceeding."

                45. The allegations in Paragraph 126 of the BD/S Complaint that: "As a result, the

         Plaintiffs have been harmed in an amount to be proven at trial."


                 46. The allegations in Paragraph 131 of the BD/S Complaint that: "As a result, the

         Plaintiffs have been banned by Yucaipa's wrongful actions in an amount to be proven at trial."

                 47. The allegations in Paragraph 141 of the BD/S Complaint that: "As a result, the

         Plaintiffs have suffered damages in an amount to be proven at trial."

                 48. The assertion in the August 31, 2016 Interrogatory Responses that: "All told, the

         First Lien Lenders have suffered damages in excess of $200 million."



01:24533715.1


                                                          12
                 Case 14-50971-CSS              Doc 476-2        Filed 05/06/20   Page 122 of 124
                       Case 13-50530-KBO Doc 545 Filed 05/24/19 Page 19 of 20




                 49. The assertion in the March 25, 2013 Interrogatory Responses that: "[T]he

         Debtors' estates suffered substantial damage as a result of the wrongful conduct set forth in the

         original complaint and the Amended Complaint, including the failure ofGendregske and other

         directors (the 'Allied Directors') to comply with their fiduciary obligations to Allied and its

         creditors."


                 50. The assertion in the March 25, 2013 Interrogatory Responses that: "As an initial

         matter, the Debtors' estates, and thereby their creditors, have been damages in the amount of not


         less than $57,356,044.33 as a result ofYucaipa's failure to perform its obligations under the

         Third Amendment to the First Lien Credit Agreement."

                 51. The assertion in the March 25, 2013 Interrogatory Responses that: "[T]he

         Debtors' estates, and thereby their creditors, have been damaged as a result of the millions of

         dollars in legal fees that Yucaipa forced the Debtors' estates to expend on behalf of Yucaipa in

         connection with attempting to defend Yucaipa's attempt to take control of the Debtors' first lien

         debt structure."


                 52. The assertion in the March 25, 2013 Interrogatory Responses that: "[T]he

         Debtors' estates, and thereby their creditors, have been damaged as a result of the amount of


         legal fees the Debtors' estates were forced to expend on counsel for the Debtors, Troutman


          Sanders LLP, in connection with litigation arismg from Yucaipa's attempt to take control of the

         Debtors' first lien debt structure."


                 53. The assertion in the March 25, 2013 Interrogatory Responses that: "[T]he

         Debtors' estates, and thereby their creditors, have been damaged in the amount of $1,850,000 to

          ComVest in order for Yucaipa to complete its efforts to take control of the Debtors' fast lien

          debt stmctire."



01:24533715.1


                                                            13
                 Case 14-50971-CSS           Doc 476-2         Filed 05/06/20     Page 123 of 124
                      Case 13-50530-KBO Doc 545 Filed 05/24/19 Page 20 of 20




                54. The assertion in the March 25, 2013 Interrogatory Responses that: "[T]he

         Debtors estates, and thereby their creditors, have been damaged as a result of the enterprise


         value being materially and adversely affected by Yucaipa's unlawful efforts to take control of the

         Debtors' first lien debt structure and the Allied Directors' breaches of fiduciary duty."




01:24533715.1


                                                          14
Case 14-50971-CSS   Doc 476-2   Filed 05/06/20   Page 124 of 124




                    Exhibit 107

              Filed Under Seal
